Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is entered
into as of May 8, 2017, by and among GENON ENERGY, INC., a Delaware corporation
(the “Company”), NRG AMERICAS, INC. (f/k/a GENON AMERICAS, INC.), a Delaware
corporation (“NAI”, each of NAI and the Company, a “Borrower” and, together, the
“Borrowers”), the Subsidiary Guarantors set forth on the signature pages hereto
and NRG ENERGY, INC., a Delaware corporation, as administrative agent (the
“Administrative Agent”) and as a lender (the “Lender”). Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Administrative Agent and the Lender are parties to
that certain Revolving Credit Agreement, dated as of December 14, 2012, as
amended by that certain Amendment No. 1 to Revolving Credit Agreement, dated as
of December 13, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers, the Administrative Agent and the Lender desire to amend
the Credit Agreement, to amend and restate each of the Security Agreement and
the Collateral Trust Agreement, enter into new Mortgages with respect to all
previously mortgaged Mortgaged Properties and other real property in respect of
which the Company is required to deliver a Mortgage pursuant to
Section 6.7(b) of the Credit Agreement, and take such other actions to further
perfect the Collateral Trustee’s security interest in the Collateral, in each
case, in connection with the issuance of the 2022 Notes in the aggregate
principal amount of up to $540,000,000 pursuant to the 2022 Notes Indenture,
which such 2022 Notes will be secured by a pari passu Lien on the Collateral and
the proceeds of which will be funded initially into escrow pursuant to that
certain Escrow and Security Agreement, dated as of the date hereof (the “Escrow
Agreement”), among the Company, Remote Escrow Finance Vehicle LLC, a special
purpose limited liability company organized under the laws of Delaware (the
“Initial Issuer”), and the Bank of New York Mellon, as escrow agent, depositary
bank, securities intermediary and trustee;

 

WHEREAS, certain Restricted Subsidiaries of the Borrowers are required to become
Subsidiary Guarantors and grant Liens on certain of their assets in accordance
with Section 6.7 of the Credit Agreement pursuant to certain actions (the
“Required Collateral and Guarantee Actions”);

 

WHEREAS, in connection with the amendments to the Credit Agreement set forth
herein, the amendment and restatement of the Security Agreement and the
execution of the New Mortgages, the Borrowers and their Subsidiaries intend to
complete the Required Collateral and Guarantee Actions; and

 

WHEREAS, the Borrowers have requested that the Administrative Agent and Lender
amend certain provisions of the Credit Agreement, and the Administrative Agent
and Lender agree to such amendments upon the terms and subject to the conditions
set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1. Amendments as of the Amendment No. 2 Effective Date.  Effective as of
the

 

1

--------------------------------------------------------------------------------


 

Amendment No. 2 Effective Date (as defined below):

 

(a)                                 Section 1.1 of the Credit Agreement (Defined
Terms) is hereby amended to add the following defined terms in the correct
alphabetical order:

 

“2022 Notes”: up to $550,000,000 aggregate principal amount of 10.50% senior
secured notes due 2022 issued pursuant to the 2022 Notes Indenture, as amended,
amended and restated, supplemented or otherwise modified or refinanced from time
to time.

 

“2022 Notes Indenture”: that certain Indenture relating to the 2022 Notes, dated
as of May 8, 2017, by and among the Initial Issuer, as initial issuer, the
Company, as the ultimate issuer, the guarantors party thereto and The Bank of
New York Mellon, as trustee and collateral trustee, as amended, amended and
restated, supplemented or otherwise modified or refinanced from time to time.

 

“Amendment No. 2”:  that certain Amendment No. 2 to Revolving Credit Agreement,
dated as of May 8, 2017, among the Borrowers, the Subsidiary Guarantors, the
Administrative Agent and the Lender.

 

“Amendment No. 2 Effective Date”: as defined in Amendment No. 2.

 

“Consolidated Cash Balance”: as of any date, the aggregate amount (i.e., the
“book balance”) of cash and Cash Equivalents held by the Loan Parties.

 

“Escrow Agreement”: that certain Escrow and Security Agreement, dated as of
May 8, 2017, among the Initial Issuer, the Company and the Bank of New York
Mellon, as escrow agent, depositary bank, securities intermediary and trustee.

 

“Excess Proceeds”: as defined in Section 2.9(a)(iii).

 

“Excluded Assets” as defined in the Security Agreement.

 

“Excluded Project Subsidiary”: any entity that constitutes an “Excluded Project
Subsidiary” under the 2022 Notes Indenture.

 

“Independent Financial Advisor”: an accounting, appraisal, investment banking
firm or consultant to Persons engaged in a Permitted Business of nationally
recognized standing that is, in the good faith judgment of the Company,
qualified to perform the task for which it has been engaged.

 

“Initial Issuer”: Remote Escrow Finance Vehicle LLC, a special purpose limited
liability company organized under the laws of Delaware.

 

“Permitted Business”: means the business of acquiring, constructing, managing,
developing, improving, maintaining, leasing, owning and operating power or
energy related facilities, together with any related assets or facilities, as
well as any other activities reasonably related to, ancillary to, or incidental
to, any of the foregoing activities (including acquiring and holding reserves),
including investing in power or energy related facilities.

 

“Priority Lien Obligations”: as defined in the Collateral Trust Agreement.

 

“REMA Receivable”: any intercompany loan to, receivable of or other Investment
in REMA and/or its Subsidiaries held directly or indirectly by the Company.

 

(b)                                 Section 1.1 of the Credit Agreement (Defined
Terms) is hereby amended to

 

2

--------------------------------------------------------------------------------


 

amend and restate the following defined term in their entirety as follows:

 

“Collateral Trust Agreement”: that certain Amended and Restated Collateral Trust
Agreement, entered into on or prior to the Amendment No. 2 Effective Date, by
and among the Borrowers, the Subsidiary Guarantors, the Administrative Agent,
the Collateral Trustee, and the other parties named therein, as amended, amended
and restated, supplemented or otherwise in effect from time to time.

 

“Collateral Trustee”: The Bank of New York Mellon or any successor thereto in
its capacity as collateral trustee under the Collateral Trust Agreement and, as
the context may require, any co-trustee appointed pursuant to the terms of the
Collateral Trust Agreement.

 

“Security Agreement”: that certain Amended and Restated Security Agreement,
executed and delivered by the Borrowers and each Subsidiary Guarantor on or
prior to the Amendment No. 2 Effective Date in favor of Collateral Trustee, as
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Subsidiary Guarantor”: each Restricted Subsidiary of the Company other than
(a) any Foreign Subsidiary, (b) the entities listed on Schedule 1.1E (including,
with respect to the entities listed on Schedule 1.1E, each of their respective
Subsidiaries) and (c) each of the entities from time to time designated to
Administrative Agent (so long as after the date hereof, such Subsidiary does not
acquire any material assets) and any Excluded Project Subsidiary, and in each
case of clauses (a) through (c), notwithstanding anything contained herein to
the contrary, the Company shall not be required to take any actions in respect
of such Subsidiaries under Section 6.7(c) or otherwise under this Agreement;
provided, however, that Subsidiaries of GMGEN (other than GMA and its
Subsidiaries, which shall not be Subsidiary Guarantors), shall be Subsidiary
Guarantors to the extent permitted by Section 102 of that certain Seventh
Supplemental Indenture, dated as of January 3, 2006, between GMGEN and Wells
Fargo Bank, National Association; provided, further, that notwithstanding
anything to the contrary in this Agreement or any Loan Document, any Subsidiary
of the Company which is required to provide or otherwise provides a guarantee or
collateral credit support in respect of the Company’s obligations under the 2022
Notes or any refinancing, renewal, replacement or extension thereof shall be a
Subsidiary Guarantor and the Company shall take such actions in respect of such
Subsidiary Guarantor as required under Section 6.7(c).

 

“Termination Date”: the date occurring six months after the sixth anniversary of
the Closing Date.

 

(c)                                  Section 1.1 of the Credit Agreement
(Defined Terms) is hereby amended by deleting the references to “$50,000,000” in
clauses (v) and (x) of the definition of “Excluded Asset Sales” and replacing
such references with “$10,000,000”.

 

(d)                                 Section 1.1 of the Credit Agreement (Defined
Terms) is hereby amended by amending the definition of “Excluded Asset Sale” to
(i) delete the word “and” after clause (xi) thereof, (ii) replacing the period
at the end of clause (xii) thereof with “; and” and (iii) adding a new clause
(xiii) thereto to read as follows:

 

“(xiii) the cancellation, termination or other discharge of any REMA
Receivable.”

 

3

--------------------------------------------------------------------------------


 

(e)                                  Section 1.1 of the Credit Agreement
(Defined Terms) is hereby amended by deleting the definition of “Excluded
Proceeds” in its entirety.

 

(f)                                   Section 1.1 of the Credit Agreement
(Defined Terms) is hereby amended by amending and restating clauses (ii) and
(iii) of the definition of “Permitted Debt” to read as follows:

 

“(ii) up to $800,000,000 of additional Debt less the outstanding aggregate
principal amount of Debt incurred under clause (iii) of this definition (but in
no event shall this clause (ii) be less than $0);”

 

(iii) the 2022 Notes;”

 

(g)                                  Section 1.1 of the Credit Agreement
(Defined Terms) is hereby amended by deleting the definition of “Reinvestment
Event” in its entirety.

 

(h)                                 Section 1.1 of the Credit Agreement (Defined
Terms) is hereby amended by deleting the definition of “Reinvestment Notice” in
its entirety.

 

(i)                                     Section 2.9(a) of the Credit Agreement
(Mandatory Prepayments) is hereby amended and restated in its entirety as
follows:

 

“(a) (i)             Within 270-days after the receipt of any Net Cash Proceeds
from an Asset Sale or any Recovery Event, the Company (or the applicable
Restricted Subsidiary, as the case may be) may apply those Net Cash Proceeds or,
at its option, enter into a binding commitment to apply such Net Cash Proceeds
no later than 90 days following the initial 270-day period; provided that with
respect to any Asset Sale of the Hunterstown, Choctaw, Bowline or Canal power
generation facilities (i) the Net Cash Proceeds from such Asset Sale shall be
applied within 30 days pursuant to clause (1) below only, and (ii) the Company
shall provide an opinion as to the fairness to the Company of such Asset Sale
from a financial point of view issued by an Independent Financial Advisor:

 

(1)         to repay Priority Lien Obligations (including the Loans and the 2022
Notes) containing provisions similar to this Section 2.9(a) or those set forth
in the 2022 Notes Indenture with respect to sales of assets and use of proceeds
therefrom, on a pro rata basis (based on outstanding aggregate principal
amount);

 

(2)         in the case of an Asset Sale by a Restricted Subsidiary that is not
a Subsidiary Guarantor, to repay Debt of a Restricted Subsidiary that is not a
Subsidiary Guarantor (other than Debt owed to the Company or another Restricted
Subsidiary of the Company);

 

(3)         solely in the case of Asset Sales of assets other than Collateral,
to repay Debt and other obligations (including Capital Lease Obligations), in
each case that are secured by a Lien on assets other than Collateral, which Lien
is permitted by this Agreement, and if such Debt is revolving credit Debt, to
correspondingly reduce commitments with respect thereto;

 

(4)         to acquire all or substantially all of the assets of, or any Capital
Stock of, another Person engaged primarily in a Permitted Business, if, after
giving effect to any such acquisition of Capital Stock, such Person is or
becomes a

 

4

--------------------------------------------------------------------------------


 

Restricted Subsidiary of the Company and a Subsidiary Guarantor;

 

(5)         to make a capital expenditure; provided that, in the case of Asset
Sales of Collateral, such capital expenditure results in the acquisition of
Collateral;

 

(6)         to acquire other assets that are not classified as current assets
under GAAP and that are used or useful in a Permitted Business; provided that,
in the case of Asset Sales of Collateral, such assets are Collateral; or

 

(7)         any combination of the foregoing.

 

(ii)                                  Pending the final application of any such
Net Cash Proceeds, to the extent the Net Cash Proceeds exceed $10,000,000, the
Company shall maintain the Net Cash Proceeds in a bank account that is subject
to a deposit account control agreement in favor of the Collateral Trustee, and
otherwise may use such Net Cash Proceeds from such Asset Sale in accordance with
Section 2.9(a)(i).

 

(iii)                               Notwithstanding the foregoing, in the event
that regulatory approval is necessary for an asset or investment, or
construction, repair or restoration of any asset or investment has commenced,
then the Company or any Restricted Subsidiary shall have an additional 270 days
to apply the Net Cash Proceeds from such Asset Sale in accordance with this
Section 2.9(a)(i).

 

(iv)                              Any Net Cash Proceeds from Asset Sales that
are not applied or invested as provided in Section 2.9(a)(i) shall constitute
“Excess Proceeds.”  When the aggregate amount of Excess Proceeds exceeds
$10,000,000, or at such earlier date as may be selected by the Company, the
Company shall on such date (or, if necessary to determine the aggregate amount
of all other Priority Lien Obligations required to be repaid or repurchased on a
pro rata basis, on the earliest date such determination is possible) prepay the
Loans, and any other Priority Lien Obligations containing provisions similar to
those set forth in this Section 2.9(a) or the 2022 Notes Indenture with respect
to offers to purchase or redeem with the proceeds of sales of assets, to the
extent required by the terms of such Priority Lien Obligations, on a pro rata
basis.  Any such Net Cash Proceeds used to prepay the Loans shall be applied as
set forth in Section 2.9(c).”

 

(j)                                    Section 5.2 of the Credit Agreement
(Conditions to Each Extension of Credit) is hereby amended by amending and
restating the first paragraph thereof to read as follows:

 

“Condition to Each Extension of Credit. The agreement of each Lender to make any
extension of credit and to cause the Issuing Banks to issue Letters of Credit
(other than, (i) in each case, continuations or conversions of Interest Periods
and the funding of drawings under Letters of Credit (in each case, to which each
of the clauses below shall not apply) and (ii) in the case of the issuances,
amendments or extensions of Letters of Credit, clause (c) below, which shall not
apply to such issuance, amendment or extension) requested to be made by it on
any date is subject to the satisfaction or waiver of the following conditions
precedent:”

 

(k)                                 Section 5.2 of the Credit Agreement
(Conditions to Each Extension of Credit) is hereby amended by adding a new
clause (c) immediately following clause (b) thereof as follows:

 

“(c) Consolidated Cash Balance. From and after the Amendment No. 2 Effective

 

5

--------------------------------------------------------------------------------


 

Date, immediately after giving pro forma effect to the making of any Loan and
the proposed application of the proceeds of such Loan, the Consolidated Cash
Balance shall not exceed $100,000,000.”

 

(l)                                     Section 6.7(a) of the Credit Agreement
(Subsequent Acquired Property; New Subsidiaries) is hereby amended by amending
and restating the proviso set forth therein as follows:

 

“provided that, to the extent that the Security Agreement or any Mortgage
expressly states that any actions necessary to perfect such security interests
are not required to be taken, no such actions will be necessary.”

 

(m)                             Section 6.7(c) of the Credit Agreement
(Subsequent Acquired Property; New Subsidiaries) is hereby amended and restated
in its entirety as follows:

 

“(c)  If any additional Subsidiary is formed or acquired after the date hereof
or any Subsidiary ceases to be an Unrestricted Subsidiary, a Foreign Subsidiary
or an Excluded Project Subsidiary or otherwise excluded from the definition of
Subsidiary Guarantor, the Company shall promptly notify the Administrative Agent
thereof (and, in any event, within 15 days of the date thereof or such later
time as the Administrative Agent may agree to in its sole discretion)). The
Company shall, with respect to any new Subsidiary created or acquired directly
or indirectly after the date hereof by any Loan Party (which, for the purposes
of this paragraph (c), shall be deemed to include (x) any existing Subsidiary
that ceases to be a Foreign Subsidiary and (y) any existing Domestic Subsidiary
that is no longer an Unrestricted Subsidiary or Excluded Project Subsidiary),
promptly (and, in any event, within 30 days of the date of creation or
acquisition thereof or such later time as the Administrative Agent may agree to
in its sole discretion): (i) execute and deliver to the Collateral Trustee (with
copies to the Administrative Agent) such amendments to the Security Agreement as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such Subsidiary that is owned
by any Loan Party (provided that (A) in the case of a Foreign Subsidiary, in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged, (B) no such grant or
perfection of security interests shall be required to be made under any law
other than laws of the United States, any state thereof or the District of
Columbia and (C) no such grant or perfection of security interests shall be
required to be made in respect of any Capital Stock that is an Excluded Asset),
(ii) deliver to the Collateral Trustee (with copies to the Administrative Agent)
any certificates representing any Capital Stock required to be pledged pursuant
to clause (i), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) if such
new Subsidiary is a Restricted Subsidiary (other than (w) a Foreign Subsidiary,
(x) a new Subsidiary prohibited from granting such Lien by applicable law or any
contractual limitation applicable to such Subsidiary Guarantor at the time it
becomes a Subsidiary and not incurred in contemplation thereof, (y) any Excluded
Project Subsidiary or any new Subsidiary otherwise designated to the
Administrative Agent in accordance with clause (c) of the definition of
Subsidiary Guarantor and (z) any new Subsidiary of GMA or REMA), cause such new
Restricted Subsidiary (A) to execute an Assumption Agreement in the form
attached as Annex 1 to the Guarantee Agreement and (B) to take

 

6

--------------------------------------------------------------------------------


 

such actions as are required by the Security Agreement to grant to the
Collateral Trustee for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Security Agreement
with respect to such new Restricted Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Agreement or by law or as may be reasonably requested by the
Administrative Agent, and (iv) if such new Subsidiary is a Foreign Subsidiary,
subject to the proviso in clause (i) above, cause such new Subsidiary to take
such other action as the Administrative Agent may reasonably request necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Collateral Trustee’s security interest therein.

 

(n)                                 Section 6.10 of the Credit Agreement (Use of
Proceeds) is hereby amended and restated in its entirety as follows:

 

“6.10.               Use of Proceeds.  The proceeds of the Loans and the Letters
of Credit shall be used for working capital and general corporate purposes
(including, without limitation, acquisitions and distributions permitted
hereunder). No part of the proceeds of any Loan under this Agreement shall be
used (i) to make or offer to make any optional repurchase, retirement, or
redemption, whether in whole or in part, of any Debt in respect of borrowed
money (including the 2022 Notes); provided that this clause (i) shall not apply
to any Letter of Credit issued prior to and existing on the Amendment No. 2
Effective Date and any replacement or extension thereof or (ii) for any purpose
that violates the provisions of the Regulation T, U or X of the Board.”

 

(o)                                 Section 8.3(m) of the Credit Agreement is
hereby amended by adding the following words immediately prior to the words
“Eligible Commodity Hedging” therein:

 

“the 2022 Notes,”

 

(p)                                 Section 8.7 of the Credit Agreement
(Transactions with Affiliates) is hereby amended by (i) substituting the word
“and” immediately before clause (i) of the proviso thereto with a comma,
(ii) substituting the period at the end thereof with the word “and” and
(iii) adding at the end thereof a new clause (j) thereto that reads as follows:

 

“(j)                              the Disposition or cancellation of any REMA
Receivable.”

 

(q)                                 Schedule 1.1D of the Credit Agreement is
hereby replaced in its entirety with Schedule 1.1D attached hereto.

 

(r)                                    The Credit Agreement is hereby amended by
adding Schedule 1.1E attached hereto.

 

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment No. 2 Effective Date”) on which each of the
following conditions have been satisfied (provided that if such conditions are
not satisfied on or prior to earliest of (x) the Business Day immediately prior
to June 15, 2017, (y) the date on which the principal amount of and accrued and
unpaid interest on the 2022 Notes has become immediately due and payable
pursuant to the 2022 Indenture or (z) the date on which the Company and the
Initial Issuer consummate a special mandatory redemption of the 2022 Notes
pursuant to the 2022 Indenture, this Amendment shall automatically be of no
force or effect):

 

(i)                                     The Administrative Agent shall have
received from the Borrowers, the

 

7

--------------------------------------------------------------------------------


 

Subsidiary Guarantors, the Lenders and the Administrative Agent counterparts of
this Amendment signed on behalf of such parties;

 

(ii)                               The Administrative Agent shall have received
copies of (x) the amended and restated Security Agreement substantially in the
form attached hereto as Schedule A (the “Amended and Restated Security
Agreement”) and (y) the amended and restated Collateral Trust Agreement
substantially in the form attached hereto as Schedule A (the “Amended and
Restated Collateral Trust Agreement”), each executed and delivered by each of
the parties thereto;

 

(iii)                               The Escrow Agreement shall not have been
amended, supplemented or modified, and no waivers or consents shall have been
granted thereunder, in each case, in a manner adverse to the interest of the
Lenders in their capacity as such, without the prior written consent of the
Administrative Agent (it being understood and agreed that any amendment,
supplement or modification to, or any waiver or consent in respect of, the
Collateral Perfection Condition (as defined in the Escrow Agreement) the effect
of which is to extend the time for satisfaction of, or otherwise facilitate the
satisfaction of, the Collateral Perfection Condition shall be adverse to the
Lenders);

 

(iv)                              The Collateral Perfection Condition shall have
been satisfied in accordance with the terms of the Escrow Agreement and the
Escrow Property (as defined in the Escrow Agreement) shall have been released to
the Company pursuant to Section 1.4(c) and (d) of the Escrow Agreement; and

 

(v)                                 The delivery by the Borrowers and the
Subsidiary Guarantors of each of the items identified on Schedule B hereto.

 

SECTION 4. Guarantee Agreement.

 

(a)                                 By executing and delivering this Amendment,
each entity listed on the signature pages hereto that is not a party to the
Guarantee Agreement (other than GenOn Energy, Inc.) (each such entity, an
“Additional Guarantor” and collectively, the “Additional Guarantors” as such
terms are used in the Guarantee Agreement), as provided in Section 3.14 of the
Guarantee Agreement, hereby becomes, effective as of the Amendment No. 2
Effective Date, a party to the Guarantee Agreement as a Guarantor thereunder
with the same force and effect as if originally named therein as a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor thereunder. The information set
forth on Schedule 1 of the Guarantee Agreement is hereby incorporated mutatis
mutandis for each Additional Guarantor.  The Lender and each Additional
Guarantor hereby agree that this Section 4 shall be deemed to satisfy the
requirement to deliver an Assumption Agreement pursuant to Section 6.7 of the
Credit Agreement and Section 3.14 of the Guarantee Agreement.

 

(b)                                 Effective as of the Amendment No. 2
Effective Date, each of the Released Grantors (as defined in the Security
Agreement) is hereby unconditionally released and discharged from its
obligations as a Guarantor under the Guarantee Agreement, and the Administrative
Agent shall, or cause the Collateral Trustee to, deliver at the Company’s sole
cost and expense such releases, discharges and similar documents as the Company
may reasonable request in connection with the release of such Released Grantor
from its obligations as a

 

8

--------------------------------------------------------------------------------


 

Guarantor.

 

SECTION 5.  Limited Waiver.  Pursuant to Section 6.7(c) of the Credit Agreement,
the Company is required to cause certain Subsidiaries to execute an Assumption
Agreement and take such actions as are required by the Security Agreement to
grant to the Collateral Trustee for the benefit of the Secured Parties a
perfected first priority security interest in the Collateral with respect to
such Subsidiary.  To the extent that the Company or any Loan Party has failed to
comply with the provisions of Section 6.7(c), the Administrative Agent and the
Lender hereby waive any Default that may have occurred under the Credit
Agreement as a result of such failure by the Company or any Loan Party to comply
with the provisions of Section 6.7(c) of the Credit Agreement in respect of any
such Subsidiary with the effect that no such Default shall be deemed to have
arisen.  The waiver under this Section 5 (this “Waiver”) is not intended to, and
shall not be deemed or construed to, establish a custom or course of dealing and
does not waive (except as expressly set forth herein), limit or postpone any of
the terms of (and except as expressly set forth herein the Administrative Agent
and the Lender expressly reserve all rights and remedies under) the Credit
Agreement and the other Loan Documents, including rights and remedies with
respect to any other Defaults (including rights with respect to determining the
materiality thereof), whether now existing or occurring after the date of this
Waiver.

 

SECTION 6. Reference to and Effect Upon the Credit Agreement.

 

(a)                                           Except as specifically set forth
above, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.

 

(b)                                           Upon the Amendment No. 2 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “herein”,
“hereof” and words of like import and each reference in the Credit Agreement and
the Loan Documents to the Credit Agreement shall mean the Credit Agreement as
amended hereby.

 

SECTION 7. Reaffirmation. Each Subsidiary Guarantor (including each Additional
Guarantor), by its execution of this Amendment, hereby (a) consents and agrees
to the terms and conditions of this Amendment and (b) acknowledges and, in the
case of the Subsidiary Guarantors that are not Additional Guarantors, reaffirms,
all of its obligations, agreements, covenants, liabilities and undertakings
under each of the Loan Documents as amended hereby and as amended and restated
or supplemented in accordance herewith, in each case, to which it is a party and
acknowledges and agrees that subsequent to, and after taking account of the
provisions of this Amendment and as amended, restated or supplemented in
accordance herewith, each such Loan Document as amended hereby is and shall
remain in full force and effect in accordance with the terms thereof.  Each
Borrower and each Subsidiary Guarantor (including each Additional Guarantor)
hereby acknowledges, confirms, and, in the case of the Subsidiary Guarantors
that are not Additional Guarantors, reaffirms, the Liens outstanding under the
Security Documents for the benefit of the Secured Parties and acknowledges and
agrees that as of and subsequent to the Amendment No. 2 Effective Date, each
such Lien is and shall remain in full force and effect in accordance with the
terms of the Security Agreement, the Collateral Trust Agreement, and the other
Security Documents.

 

9

--------------------------------------------------------------------------------


 

SECTION 7. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

GENON ENERGY, INC., as a Borrower

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

Name: Gaetan Frotte

 

Title: Treasurer

 

 

 

 

 

NRG AMERICAS, INC. (f/k/a GENON

 

AMERICAS, INC.), as a Borrower

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

Name: Gaetan Frotte

 

Title: Treasurer

 

 

 

 

 

NRG ENERGY, INC., as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

Name: Gaetan Frotte

 

Title: Senior Vice President & Treasurer

 

[Signature page to Amendment No. 2 to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

GENON ENERGY HOLDINGS, INC.

 

GENON ENERGY MANAGEMENT, LLC

 

GENON ENERGY SERVICES, LLC

 

GENON MID-ATLANTIC DEVELOPMENT, LLC

 

GENON POWER OPERATING SERVICES MIDWEST, INC.

 

HUDSON VALLEY GAS CORPORATION

 

MIRANT NEW YORK SERVICES, LLC

 

MIRANT POWER PURCHASE, LLC

 

NRG BOWLINE LLC

 

NRG CALIFORNIA NORTH LLC

 

NRG CANAL LLC

 

NRG FLORIDA GP, LLC

 

NRG LOVETT DEVELOPMENT I LLC

 

NRG LOVETT LLC

 

NRG NEW YORK LLC

 

NRG NORTH AMERICA LLC

 

NRG NORTHEAST GENERATION, INC.

 

NRG NORTHEAST HOLDINGS, INC.

 

NRG POTRERO LLC

 

NRG POWER GENERATION ASSETS LLC

 

NRG POWER GENERATION LLC

 

NRG POWER MIDWEST GP LLC

 

NRG SABINE (DELAWARE), INC.

 

NRG SABINE (TEXAS), INC.

 

NRG WHOLESALE GENERATION GP LLC

 

ORION POWER NEW YORK GP, INC.

 

ORION POWER NEW YORK LP, LLC

 

RRI ENERGY SERVICES, LLC

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

[Signature page to Amendment No. 2 to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIRANT INTELLECTUAL ASSET MANAGEMENT AND MARKETING, LLC

 

MNA FINANCE CORP.

 

RRI ENERGY BROADBAND, INC.

 

RRI ENERGY CHANNELVIEW

 

(DELAWARE) LLC

 

RRI ENERGY CHANNELVIEW (TEXAS) LLC

 

RRI ENERGY COMMUNICATIONS, INC.

 

RRI ENERGY TRADING EXCHANGE, INC.

 

RRI ENERGY VENTURES, INC.

 

RRI ENERGY SERVICES CHANNELVIEW LLC

 

RRI ENERGY SERVICES DESERT BASIN, LLC

 

RRI ENERGY SOLUTIONS EAST LLC

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: President & Treasurer

 

 

 

 

 

GENON AMERICAS PROCUREMENT, INC.

 

GENON ASSET MANAGEMENT, LLC

 

GENON SPECIAL PROCUREMENT, INC.

 

 

 

 

 

By:

/s/ Rachel Smith

 

 

Name: Rachel Smith

 

 

Title: Treasurer

 

 

 

 

 

 

 

NRG FLORIDA LP

 

By: NRG Florida GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

[Signature page to Amendment No. 2 to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NRG POWER MIDWEST LP

 

By: NRG Power Midwest GP LLC, its General Partner

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

 

 

 

 

NRG WHOLESALE GENERATION LP

 

By: NRG Wholesale Generation GP LLC, its General Partner

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

 

 

 

 

ORION POWER NEW YORK, L.P.

 

By: Orion Power New York GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

 

 

 

 

RRI ENERGY CHANNELVIEW LP

 

By: RRI Energy Channelview (Texas) LLC, its General Partner

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name: Gaetan Frotte

 

 

Title: President & Treasurer

 

[Signature page to Amendment No. 2 to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.1D

 

Unrestricted Subsidiaries

 

Name of Subsidiary

 

Jurisdiction

 

 

 

GenOn Key/Con Fuels, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 1.1E

 

Non-Guarantor Restricted Subsidiaries

 

NRG ECA Pipeline LLC

 

NRG California South GP LLC

 

 

 

MC Asset Recovery, LLC

 

NRG California South LP

 

 

 

Mirant Trust I

 

NRG San Gabriel Power Generation LLC

 

 

 

Mirant International Investments, Inc.

 

NRG Willow Pass LLC

 

 

 

Mirant Asia-Pacific Ventures, LLC

 

NRG Tank Farm LLC

 

 

 

Mirant AP Investments Limited

 

GMGEN

 

 

 

Mirant Navotas Corporation

 

Mirant Wrightsville Management, Inc.

 

 

 

Mirant (Navotas II) Corporation

 

Mirant Wrightsville Investments, Inc.

 

 

 

Mirant Asia Pacific Construction Limited (Hong Kong) Limited

 

NRG Delta LLC

 

 

 

GenOn Capital Inc.

 

REMA

 

 

 

GenOn Fund 2001 LLC

 

GMA

 

--------------------------------------------------------------------------------


 

Schedule A

 

Amended and Restated Security Agreement and Amended and Restated Collateral
Trust Agreement

 

[See attached]

 

--------------------------------------------------------------------------------


 

 

 

 

AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT

 

dated as of [        ], 2017

 

 

among

 

 

GENON ENERGY, INC.,
NRG AMERICAS, INC.,

 

the Grantors from time to time party hereto,

 

NRG ENERGY, INC.,

as Administrative Agent,

 

THE BANK OF NEW YORK MELLON,
as Trustee under the Indenture,

 

and

 

THE BANK OF NEW YORK MELLON,

as Collateral Trustee

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Rules of Interpretation

23

 

 

 

ARTICLE 2.

THE TRUST ESTATES

24

SECTION 2.1

Appointment of Collateral Trustee and Declaration of Senior Trust

24

SECTION 2.2

Appointment of Collateral Trustee and Declaration of Junior Trust

25

SECTION 2.3

Priority of Liens

26

SECTION 2.4

Bankruptcy Cases and Insolvency Proceedings

29

SECTION 2.5

Collateral Shared Equally and Ratably within Class

32

SECTION 2.6

Designated Collateral and Designated Obligations

32

 

 

 

ARTICLE 3.

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

33

SECTION 3.1

Appointment and Undertaking of the Collateral Trustee

33

SECTION 3.2

Release or Subordination of Liens

34

SECTION 3.3

Remedies Upon Actionable Default

34

SECTION 3.4

Application of Proceeds

34

SECTION 3.5

Powers of the Collateral Trustee

36

SECTION 3.6

Documents and Communications

37

SECTION 3.7

For Sole and Exclusive Benefit of Holders of Secured Obligations

37

SECTION 3.8

Additional Secured Debt

37

 

 

 

ARTICLE 4.

OBLIGATIONS ENFORCEABLE BY THE BORROWERS AND THE GRANTORS

40

SECTION 4.1

Release and Subordination of Liens

40

SECTION 4.2

Delivery of Copies to Secured Debt Representatives

42

SECTION 4.3

Collateral Trustee Not Required to Serve, File or Record

43

SECTION 4.4

Release of Liens in Respect of any Series of Priority Lien Debt or any Series of
Second Lien Debt

43

 

 

 

ARTICLE 5.

IMMUNITIES OF THE COLLATERAL TRUSTEE

43

SECTION 5.1

No Implied Duty

43

SECTION 5.2

Appointment of Agents and Advisors

44

SECTION 5.3

Other Agreements

44

SECTION 5.4

Solicitation of Instructions

44

SECTION 5.5

Limitation of Liability

44

SECTION 5.6

Documents in Satisfactory Form

44

SECTION 5.7

Entitled to Rely

44

SECTION 5.8

Secured Debt Default

45

SECTION 5.9

Actions by Collateral Trustee

45

SECTION 5.10

Security or Indemnity in favor of the Collateral Trustee

45

SECTION 5.11

Rights of the Collateral Trustee

45

SECTION 5.12

Limitations on Duty of Collateral Trustee in Respect of Collateral

46

SECTION 5.13

Assumption of Rights, Not Assumption of Duties

46

SECTION 5.14

No Liability for Clean Up of Hazardous Materials

47

SECTION 5.15

Additional Provisions Relating to the Collateral Trustee

47

 

i

--------------------------------------------------------------------------------


 

SECTION 5.16

Merger of the Collateral Trustee

49

SECTION 5.17

Co-Collateral Trustee; Separate Collateral Trustee

49

 

 

 

ARTICLE 6.

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

51

SECTION 6.1

Resignation or Removal of Collateral Trustee

51

SECTION 6.2

Appointment of Successor Collateral Trustee

51

SECTION 6.3

Succession

51

 

 

 

ARTICLE 7.

MISCELLANEOUS PROVISIONS

52

SECTION 7.1

Amendment

52

SECTION 7.2

Further Assurances

54

SECTION 7.3

Successors and Assigns

54

SECTION 7.4

Delay and Waiver

55

SECTION 7.5

Notices

55

SECTION 7.6

Entire Agreement

56

SECTION 7.7

Compensation; Expenses

57

SECTION 7.8

Indemnity

57

SECTION 7.9

Severability

58

SECTION 7.10

Headings

58

SECTION 7.11

Obligations Secured

58

SECTION 7.12

Governing Law

58

SECTION 7.13

Consent to Jurisdiction

59

SECTION 7.14

Waiver of Jury Trial

59

SECTION 7.15

Counterparts

59

SECTION 7.16

Effectiveness

59

SECTION 7.17

Additional Obligors

60

SECTION 7.18

Continuing Nature of this Agreement

60

SECTION 7.19

Insolvency

60

SECTION 7.20

Rights and Immunities of Secured Debt Representatives

60

SECTION 7.21

Perfection of Junior Trust Estate

61

SECTION 7.22

Voting

61

SECTION 7.23

Effect of Amendment and Restatement of Existing Collateral Trust Agreement

61

 

 

 

ARTICLE 8.

SPECIAL PROVISIONS

62

SECTION 8.1

Calculation of Obligations under Commodity Hedging Agreements

62

SECTION 8.2

Limitations on Rights of Holders of Second Lien Commodity Hedging Obligations

62

SECTION 8.3

Limitations on Rights of Holders of Priority Lien Commodity Hedging Obligations

63

 

 

 

Exhibits:

 

 

 

 

 

Exhibit A

Collateral Trust Joinder – New Representative

 

Exhibit B

Collateral Trust Joinder – Additional Obligor

 

 

ii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT, dated as of
[                ], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified, this “Agreement”), is entered into by and
among GENON ENERGY, INC., a Delaware corporation (the “Company”), NRG
AMERICAS, INC. (f/k/a GenOn Americas, Inc.), a Delaware corporation (“GAI”, and
together with the Company, the “Borrowers”), the other Grantors from time to
time party hereto (as hereinafter defined), NRG ENERGY, INC., a Delaware
corporation as Administrative Agent (as defined below), THE BANK OF NEW YORK
MELLON, as Trustee (as defined below), and THE BANK OF NEW YORK MELLON, as
Collateral Trustee (in such capacity and together with its successors in such
capacity, the “Collateral Trustee”).

 

RECITALS

 

1.             The Borrowers, the lenders from time to time party thereto and
NRG Energy, Inc., as Administrative Agent (in such capacity and together with
its successors in such capacity, the “Administrative Agent”) are party to that
certain Revolving Credit Agreement, dated as of December 14, 2012 (as amended by
that certain Amendment No. 1 to Revolving Credit Agreement, dated as of
December 13, 2015, and by that certain Amendment No. 2 to Revolving Credit
Agreement, dated as of May 8, 2017 (the “Existing Credit Agreement”), and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, including any Refinancing thereof if such agreement
has been designated as the Credit Agreement in accordance with Section 3.8
hereof, the “Credit Agreement”).

 

2.             The Company intends to issue $540 million of notes due 2022 (the
“Notes”) under an indenture (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”) among the
Company, the Grantors and The Bank of New York Mellon, as trustee (in such
capacity and together with its successors in such capacity, the “Trustee”).

 

3.             The Borrowers, the subsidiary grantors party thereto, the
Administrative Agent and U.S. Bank National Association, as Collateral Trustee
(in such capacity, the “Existing Collateral Trustee”), entered into the
Collateral Trust Agreement, dated as of December 3, 2010 (as modified by that
certain Accession Agreement, dated as of December 14, 2012 and that certain
Amendment No. 1 to Collateral Trust Agreement, dated as of September 19, 2014
and the Amendment No. 2 to Collateral Trust Agreement, dated as of May 3, 2017,
the “Existing Collateral Trust Agreement”).

 

4.             The Company, the guarantors party thereto and the Administrative
Agent are party to that certain Guarantee Agreement, dated as of December 14,
2012 (as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement Guarantee”),
pursuant to which the Company and the guarantors party thereto guaranteed their
respective obligations under the Credit Agreement.

 

5.             The Borrowers, the other Grantors party thereto and the
Collateral Trustee are party to that certain Amended & Restated Security
Agreement dated as of the Restatement Date (the “Security Agreement”), that
amends and restates that certain Security Agreement, dated as of December 3,
2010 (as modified by that certain Joinder, Acknowledgment, and

 

1

--------------------------------------------------------------------------------


 

Reaffirmation of Security Agreement, dated as of December 14, 2012, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the Restatement Date), pursuant to which the
Borrowers and the other Grantors party thereto secure their Obligations under
the Credit Agreement, the Credit Agreement Guarantee and the other Secured
Obligations.

 

6.             The Borrowers and the other Grantors intend to secure and
continue to secure, as applicable, their respective Obligations under the Credit
Agreement, including their guarantees thereof, the Indenture, including their
guarantees thereof, and any other existing and/or future Priority Lien Debt on a
first priority basis and, subject to such priority, intend to continue to secure
any existing and/or future Second Lien Debt on a second priority basis, with
Liens on all present and future Collateral to the extent that such Liens have
been or will be provided for in the applicable Security Documents.

 

7.             Pursuant to Section 7.7 of the Existing Collateral Trust
Agreement, the Existing Collateral Trustee may at any time give notice of its
resignation to the Secured Representatives and the Company, and the Controlling
Secured Representative shall have the right, subject to the consent of the
Company and the terms of the Collateral Trust Agreement, to appoint a successor.

 

8.             Pursuant to Section 9.3 of the Existing Collateral Trust
Agreement, and with the consent of the Borrowers, each other Grantor and the
other parties required under the Existing Collateral Trust Agreement, the
parties hereto wish to amend and restate the Existing Collateral Trust Agreement
in its entirety as specified herein.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
Borrowers, each Grantor, the Administrative Agent, the Trustee, the Existing
Collateral Trustee and the Collateral Trustee hereby agree that (i) pursuant to
Section 7.7 of the Collateral Trust Agreement, the Existing Collateral Trustee
hereby gives notice to the Company and to the Administrative Agent, being the
sole Secured Representative under the Existing Collateral Trust Agreement, of
its resignation as Collateral Trustee effective as of the Restatement Date and
the Company hereby consents to such resignation and the Secured Parties hereby
appoint the Collateral Trustee and the Collateral Trustee accepts such
appointment, all in accordance with Article 2 hereof (ii) the Existing
Collateral Trust Agreement shall be amended and restated to read in its entirety
as follows:

 

ARTICLE 1.               DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

SECTION 1.1               Defined Terms.

 

(a)           The following terms shall have the following meanings:

 

“Acceptable Financial Counterparty” shall mean any Person who, at the time the
applicable Eligible Commodity Hedging Agreement is entered into, (a) in the
ordinary course enters into financial derivative (including commodity hedge,
swap, future or option) or commodity transactions (including power
purchase/tolling agreements) and (b) (i) has at least two of the following three
ratings: (1) an issuer credit rating of BBB+ or higher by S&P, (2) a

 

2

--------------------------------------------------------------------------------


 

long term rating of Baa1 or higher by Moody’s and (3) an issuer default rating
of BBB+ or higher by Fitch Ratings, Inc. (or any successor entity), or
(ii) whose obligations are supported by collateral, guarantees or letters of
credit in a manner consistent with the then prevailing industry practice for
similarly situated Persons from Persons that have the ratings described in
clause (i) above.

 

“Acceptable Power Counterparty” shall mean (a) Reliant Energy Inc., Energy
Future Holdings Corp. and each of their respective Affiliates, and (b) any
Person who, at the time the applicable Eligible Commodity Hedging Agreement is
entered into, (i) in the ordinary course purchases or sells power and
(ii)(A) has a corporate rating of BBB- or higher by S&P and a corporate family
rating of Baa3 or higher by Moody’s (or an equivalent rating by another
nationally recognized statistical rating organization of similar standing if
either of such ratings agencies is not then in the business of providing such
ratings), or (B) whose obligations are supported by collateral, guarantees or
letters of credit in a manner consistent with the then prevailing industry
practice for similarly situated Persons from Persons that have the ratings
described in clause (A) above.

 

“Act of Instructing Debtholders” shall mean, as to any matter at any time, and
calculated in accordance with Section 2.6 and Section 7.22, (i) prior to the
Discharge of Priority Lien Obligations, a direction in writing delivered to the
Collateral Trustee by or with the written consent of the Priority Debt
Representatives representing the holders of Priority Lien Debt constituting more
than 50% of the sum of, (x) in respect of the enforcement of remedies or the
protections of Liens on Collateral, (A) the aggregate outstanding amount of all
Priority Lien Debt for Borrowed Money, (B) the face amount of any outstanding
letters of credit issued under any Priority Lien Documents relating to Priority
Lien Debt for Borrowed Money and (C) subject to Section 8.3, the aggregate Hedge
Capacity Amount under Priority Lien Commodity Hedging Agreements to the extent
constituting Priority Lien Obligations that are Capacity Commodity Hedging
Agreements or (y) in respect of any act other than the enforcement of remedies
or the protections of Liens on Collateral, (A) the aggregate outstanding amount
of all Priority Lien Debt for Borrowed Money, (B) the aggregate unfunded
commitments to extend credit which, when funded, would constitute Priority Lien
Debt for Borrowed Money, (C) the face amount of all outstanding letters of
credit issued under any Priority Lien Documents relating to Priority Lien Debt
for Borrowed Money and (D) subject to Section 8.3, the aggregate Hedge Capacity
Amount under Priority Lien Commodity Hedging Agreements to the extent
constituting Priority Lien Obligations that are Capacity Commodity Hedging
Agreements, and (ii) at any time after the Discharge of Priority Lien
Obligations, a direction in writing delivered to the Collateral Trustee by or
with the written consent of the Second Lien Debt Representatives representing
the Required Second Lien Debtholders. For this purpose, subject however to the
terms and conditions of Section 7.1(a)(ii), (iii) and (v), Secured Debt or
unfunded commitments in respect thereof (whether pursuant to an Affiliated
Credit Agreement or otherwise) registered in the name of, or beneficially owned
or committed to by, a Borrower or any Affiliate of a Borrower will be deemed not
to be outstanding or constitute unfunded commitments, as applicable, and neither
a Borrower nor any such Affiliate shall be entitled to vote hereunder to direct
the relevant Secured Debt Representative; provided that the foregoing
restrictions shall not apply if the only Priority Lien  Debt outstanding at such
time is in respect of an Affiliated Credit Agreement (including as a result of a
Borrower or an Affiliate becoming the Priority Lien Secured Party in respect of
any

 

3

--------------------------------------------------------------------------------


 

Priority Lien Debt that was not in respect of an Affiliated Credit Agreement at
the time incurred).

 

“Actionable Default” shall mean (i) prior to the Discharge of Priority Lien DFBM
Obligations, a Secured Debt Default under any Secured Debt Document evidencing
Priority Lien DFBM Obligations; (ii) after the Discharge of Priority Lien DFBM
Obligations and until the Discharge of Priority Lien Obligations, a Secured Debt
Default under any Secured Debt Document evidencing Priority Lien Commodity
Hedging Obligations; (iii) after the Discharge of Priority Lien Obligations and
until the Discharge of Second Lien DFBM Obligations, (A) a Secured Debt Default
under any Secured Debt Document evidencing Second Lien DFBM Obligations and
(B) if the Borrowers and the other Obligors owe less than $10,000,000 in
aggregate principal amount of Second Lien Debt for Borrowed Money, a Secured
Debt Default under any Secured Debt Document evidencing Second Lien Commodity
Hedging Obligations; and (iv) after the Discharge of Priority Lien Obligations
and the Discharge of Second Lien DFBM Obligations, a Secured Debt Default under
any Secured Debt Document evidencing Second Lien Commodity Hedging Obligations.

 

“Administrative Agent” shall have the meaning assigned to such term in the
recitals.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
voting stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Affiliated Credit Agreement” shall mean any Credit Facility as to which 50% or
more of the Indebtedness thereunder is registered in the name of, or
beneficially owned by, a Borrower or any Affiliate of a Borrower. For the
avoidance of doubt, as of the Restatement Date, the Existing Credit Agreement is
an Affiliated Credit Agreement hereunder.

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Attributable Debt” in respect of a sale and leaseback transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

4

--------------------------------------------------------------------------------


 

“Available Baseload Capacity” shall mean, in respect of any calendar month and
as of any date of determination, a MWh amount of electric power generation
Capacity equal to (i) the aggregate annual MWh Capacity of the generating
equipment of the Borrowers and their Subsidiaries (including the Borrowers’ and
their Subsidiaries’ pro rata share of the capacity represented by minority
investments in units) normally operated to serve loads on an around-the-clock
basis for the calendar year in which such calendar month will occur divided by
(ii) twelve.

 

“Bankruptcy Case” shall mean any case under Title 11 of the United States Code
or any comparable federal, state or foreign law equivalent, or any successor
bankruptcy law commenced voluntarily or involuntarily against any Borrower or
any other Obligor.

 

“Board of Directors” shall mean (i) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (ii) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (iii) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or any manager thereof and (iv) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrowers” shall have the meaning assigned to such term in the preamble.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capacity” shall mean nominal summer megawatt capacity of power generated as
adjusted for the combined ownership position of the Borrowers and their
Subsidiaries (including the Borrowers’ and their Subsidiaries’ pro rata share of
the capacity represented by minority investments in units) and as tested in
accordance with standard industry practices, but excluding capacity from
inactive/mothballed units and net of internal/parasitic load.

 

“Capacity Commodity Hedging Agreement” shall mean a Commodity Hedging Agreement
that is (i) a sale of Available Baseload Capacity and/or energy or the MWh
equivalent of such a sale (including a financial hedge of such a sale), each as
determined by the Company in the exercise of its reasonable judgment, (ii) a
sale of Non-Baseload Capacity and/or energy or the MWh equivalent of such a sale
(including a financial hedge of such a sale), each as determined by the Company
in the exercise of its reasonable judgment, or (iii) any purchase of electric
power generation capacity and/or energy or the MWh equivalent of such a purchase
(including a financial hedge of such a purchase), each as determined by the
Company in the exercise of its reasonable judgment that, in each case, has the
effect of offsetting the economic and credit risks associated with any sale or
the MWh equivalent of a sale covered by clause (i) or clause (ii) as determined
by the Company in the exercise of its reasonable judgment.

 

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

5

--------------------------------------------------------------------------------


 

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership interests (whether general or limited) or membership
interests; and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

 

“CERCLA” shall have the meaning assigned to such term in Section 5.14.

 

“Class” shall mean all Secured Parties having the same priority.  This Agreement
includes two Classes of Secured Parties, the holders of Priority Lien
Obligations and the holders of Second Lien Obligations.

 

“Collateral” shall mean, in the case of each Series of Secured Debt, all
properties and assets of the Borrowers and each applicable Grantor, now owned or
hereafter acquired, in which Liens have been granted or purported to be granted,
or are required to be granted, to the Collateral Trustee under any of the
Security Documents to secure all or any portion of the Obligations in respect of
such Series of Secured Debt.

 

“Collateral Trust Joinder” shall mean (i) with respect to the provisions of this
Agreement relating to any additional Secured Debt, an agreement substantially in
the form of Exhibit A and (ii) with respect to the provisions of this Agreement
relating to the addition of additional Obligors, an agreement substantially in
the form of Exhibit B.

 

“Collateral Trustee” shall have the meaning assigned to such term in the
preamble.

 

“Commodity Hedging Agreements” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, emissions credit
purchase or sales agreements, power transmission agreements, fuel transportation
agreements, fuel storage agreements, netting agreements, commercial or trading
agreements, weather derivatives agreements, each with respect to, or involving
the purchase, transmission, distribution, sale, lease or hedge of, any energy,
generation capacity or fuel, or any other energy or weather related commodity,
service or risk, price or price indices for any such commodities, services or
risks or any other similar derivative agreements, any renewable energy credits,
carbon emission credits and any other “cap and trade” related credits, assets or
attributes with an economic value and any other similar agreements, entered into
by any Borrower or any Restricted Subsidiary (under and as defined in the Credit
Agreement), in each case under this definition, in the ordinary course of
business, or otherwise consistent with prudent industry practice in order to
manage fluctuations in the price or availability to any Borrower or any
Restricted Subsidiary (under and as defined in the Credit Agreement) of any
commodity and/or manage the risk of adverse or unexpected weather conditions.

 

6

--------------------------------------------------------------------------------


 

“Commodity Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under a Commodity Hedging Agreement.

 

“Company” shall have the meaning assigned to such term in the preamble.

 

“GAI” shall have the meaning assigned to such term in the preamble.

 

“Credit Agreement” shall have the meaning assigned to such term in the recitals.

 

“Credit Agreement Guarantee” shall have the meaning assigned to such term in the
recitals and shall also include any other guarantee of any Credit Agreement
Obligations.

 

“Credit Agreement Obligations” shall mean Indebtedness under the Credit
Agreement and all other Obligations arising under the Loan Documents (as defined
in the Credit Agreement) or any analogous defined term in respect of any
Refinancing thereof; provided that if the sum of (1) Indebtedness constituting
principal outstanding (other than principal resulting from the capitalization of
interest from time to time, if any, which shall not count against Credit
Agreement Cap (as defined below)) under the Credit Agreement plus (2) the
aggregate face amount of any letters of credit issued and outstanding under the
Credit Agreement (whether or not drawn, but without duplication of any amounts
included in clause (1)) exceeds the greater of (x) $550,000,000 and (y) the
maximum amount of Indebtedness under Credit Facilities (as defined in the
Indenture) then permitted to be secured by the Indenture (such greater amount,
the “Credit Agreement Cap” and all Indebtedness under the Credit Agreement and
all other Obligations (including the aggregate face amount of letters of credit
issued and outstanding under the Credit Agreement) arising under the Loan
Documents (as defined in the Credit Agreement) or any analogous defined term in
respect of any Refinancing thereof in excess of the Credit Agreement Cap, the
“Excess Credit Agreement Obligations”), then only that portion of the principal
amount of such Indebtedness and such aggregate face amount of letters of credit
(on a pro rata basis based on the aggregate outstanding principal amount of such
Indebtedness and face amount of letters of credit) equal to the Credit Agreement
Cap shall be included in the Credit Agreement Obligations and interest and
reimbursement obligations with respect to such Indebtedness and letters of
credit shall only constitute Credit Agreement Obligations to the extent related
to Indebtedness and face amounts of letters of credit included in the Credit
Agreement Obligations.

 

“Credit Facilities” shall mean (i) one or more debt facilities (including the
debt facilities provided under the Credit Agreement) or commercial paper
facilities, in each case with banks or other institutional lenders or financial
institutions providing for revolving credit loans, term loans, credit-linked
deposits (or similar deposits), receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit and
(ii) debt securities sold to institutional investors, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time.

 

“Designated Collateral” shall have the meaning assigned to such term in
Section 2.6.

 

7

--------------------------------------------------------------------------------


 

“Designated Obligations” shall have the meaning assigned to such term in
Section 2.6.

 

“Discharge of Credit Agreement Obligations” shall mean the occurrence of all of
the following: (i) termination or expiration of all commitments to extend credit
that would constitute Credit Agreement Obligations; (ii) payment in full in cash
and discharge of the principal of and interest and premium (if any) on all
Obligations constituting Credit Agreement Obligations (other than any undrawn
letters of credit); (iii) termination or cash collateralization (at 103% of the
aggregate undrawn amount or such lesser amount as otherwise required or
permitted by the applicable Secured Debt Document) of all outstanding letters of
credit constituting Credit Agreement Obligations; (iv) return in full in cash of
any deposits made by lenders under the Credit Agreement to reimburse drawings on
letters of credit issued under the Credit Agreement to the applicable lenders;
and (v) payment in full in cash and discharge of all other Obligations
constituting Credit Agreement Obligations that are outstanding and unpaid at the
time the Indebtedness under the Credit Agreement is paid in full in cash and
discharged (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).  If at any time any payment or
distribution in respect of any of the Credit Agreement Obligations described
above is rescinded or must otherwise be returned in an Insolvency Proceeding or
Bankruptcy Case or otherwise (whether by demand, settlement, litigation or
otherwise), then only with respect to all actions and events subsequent to such
rescission or return (including any Act of Instructing Debtholders or Actionable
Default subsequent to such rescission or return) a Discharge of Credit Agreement
Obligations shall not be deemed to have occurred.

 

“Discharge of Second Lien DFBM Obligations” shall mean the occurrence of all of
the following: (i) termination or expiration of all commitments to extend credit
that would constitute Second Lien Debt for Borrowed Money; (ii) payment in full
in cash and discharge of the principal of and interest and premium (if any) on
all Second Lien Debt for Borrowed Money (other than any undrawn letters of
credit); (iii) termination or cash collateralization (at 103% of the aggregate
undrawn amount or such lesser amount as otherwise required or permitted by the
applicable Secured Debt Document) of all outstanding letters of credit
constituting Second Lien Debt for Borrowed Money; (iv) return in full in cash of
any deposit made by any holder of Second Lien Debt to reimburse drawings on
letters of credit issued under the Second Lien Documents relating to such Second
Lien Debt and that constitutes Second Lien Debt for Borrowed Money to the
applicable lenders; and (v) payment in full in cash and discharge of all other
Second Lien DFBM Obligations that are outstanding and unpaid at the time the
Second Lien Debt for Borrowed Money is paid in full in cash and discharged
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time).

 

“Discharge of Second Lien Obligations” shall mean the occurrence of all of the
following:  (i) Discharge of Second Lien DFBM Obligations and (ii) payment in
full in cash and discharge of other all Second Lien Obligations (including
Commodity Hedging Obligations) that are outstanding and unpaid at the time the
Second Lien Debt is paid in full in cash and discharged (other than any
obligations for taxes, costs, indemnifications, reimbursements,

 

8

--------------------------------------------------------------------------------


 

damages and other liabilities in respect of which no claim or demand for payment
has been made at such time).

 

“Discharge of Priority Lien DFBM Obligations” shall mean the occurrence of all
of the following: (i)  termination or expiration of all commitments to extend
credit that would constitute Priority Lien Debt for Borrowed Money; (ii) payment
in full in cash and discharge of the principal of and interest and premium (if
any) on all Priority Lien Debt for Borrowed Money (other than any undrawn
letters of credit); (iii) termination or cash collateralization (at 103% of the
aggregate undrawn amount or such lesser amount as otherwise required or
permitted by the applicable Secured Debt Document) of all outstanding letters of
credit constituting Priority Lien Debt for Borrowed Money; (iv) return in full
in cash of any deposits made by lenders of Priority Lien Debt for Borrowed Money
to reimburse drawings on letters of credit issued under the Priority Lien
Documents relating to such Priority Lien Debt for Borrowed Money that constitute
Priority Lien Debt for Borrowed Money to the applicable lenders; and (v) payment
in full in cash and discharge of all other Priority Lien DFBM Obligations that
are outstanding and unpaid at the time the Priority Lien Debt for Borrowed Money
is paid in full in cash and discharged (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).  If
at any time any payment or distribution in respect of any of the Priority Lien
DFBM Obligations described above is rescinded or must otherwise be returned in
an Insolvency Proceeding or Bankruptcy Case or otherwise (whether by demand,
settlement, litigation or otherwise), then only with respect to all actions and
events subsequent to such rescission or return (including any Act of Instructing
Debtholders or Actionable Default subsequent to such rescission or return) a
Discharge of Priority Lien DFBM Obligations shall not be deemed to have
occurred.

 

“Discharge of Priority Lien Obligations” shall mean the occurrence of all of the
following: (i) termination or expiration of all commitments to extend credit
that would constitute Priority Lien Debt; (ii) payment in full in cash and
discharge of the principal of and interest and premium (if any) on all Priority
Lien Debt for Borrowed Money (other than any undrawn letters of credit);
(iii) termination or cash collateralization (at 103% of the aggregate undrawn
amount or such lesser amount as otherwise required or permitted by the
applicable Secured Debt Document) of all outstanding letters of credit
constituting Priority Lien Debt; (iv) return in full in cash of any deposits
made by lenders of Priority Lien Debt to reimburse drawings on letters of credit
issued under the Priority Lien Documents relating to such Priority Lien Debt
that constitute Priority Lien Debt to the applicable lenders; and (v) payment in
full in cash and discharge of all other Priority Lien Obligations (including
Priority Lien Commodity Hedging Obligations and Priority Lien Interest
Rate/Currency Hedging Obligations constituting Priority Lien Obligations) that
are outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash and discharged (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).  If at any
time any payment or distribution in respect of any of the Priority Lien
Obligations described above is rescinded or must otherwise be returned in an
Insolvency Proceeding or Bankruptcy Case or otherwise (whether by demand,
settlement, litigation or otherwise), then only with respect to all actions and
events subsequent to such rescission or return (including any Act of Instructing
Debtholders or Actionable Default subsequent to such rescission or return) a
Discharge of Priority Lien Obligations shall not be deemed to have occurred.

 

9

--------------------------------------------------------------------------------


 

“Eligible Commodity Hedging Agreement” shall mean any Commodity Hedging
Agreement entered into by any Grantor with an Eligible Commodity Hedging
Counterparty from time to time in order to manage fluctuations in the price or
availability to any Borrower or any Restricted Subsidiary (under and as defined
in the Credit Agreement) of any commodity, which, individually or together with
other Commodity Hedging Agreements (other than Commodity Hedging Agreements that
are either unsecured, are supported by letters of credit or Guarantees (but not
secured by all or substantially all of the assets of any Grantor) or constitute
Second Lien Obligations) entered into or being entered into with such
counterparty or its affiliates, is structured such that the net mark-to-market
credit exposure of (a) the counterparties to such Commodity Hedging Agreements
(taken as a whole) to (b) a Borrower or any other Grantor, is positively
correlated with the price of the relevant commodity or positively correlated
with changes in the relevant spark spread.

 

“Eligible Commodity Hedging Counterparty” shall mean a counterparty to an
Eligible Commodity Hedging Agreement that, at the time the relevant Eligible
Commodity Hedging Agreement is entered into, is either an Acceptable Power
Counterparty or an Acceptable Financial Counterparty.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances and codes, and legally binding decrees, judgments, directives and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, occupational health and safety, climate change
or the presence, Release of, or exposure to, Hazardous Materials, substances or
wastes, or the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, recycling or handling of, or the
arrangement for such activities with respect to, Hazardous Materials, substances
or wastes.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (i) non-compliance with any Environmental Law, (ii) the
generation, manufacture, processing, distribution, recycling, use, handling,
transportation, storage, treatment or disposal of, or the arrangement of such
activities with respect to, any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the Release of any Hazardous Materials at or from any
location or (v) any contract or agreement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.

 

“Equally and Ratably” shall mean, in reference to sharing of Liens or proceeds
thereof as among the Secured Parties of the same Class as of any time of
determination, that such Liens or proceeds:

 

(i)   would, if discharge of such Obligations (other than indemnification and
other contingent obligations not yet due and payable) were required as of such
time, be allocated and distributed first to each Secured Debt Representative for
each outstanding Series of Secured Debt within that Class, for the account of
the holders of such Series of Secured Debt, ratably in proportion to the
principal of (and any deposits

 

10

--------------------------------------------------------------------------------


 

made by holders of such Series of Secured Debt to reimburse drawings on letters
of credit issued under the Secured Debt Documents relating to such Series of
Secured Debt under any Credit Facility) and interest and premium (if any) and
reimbursement obligations (contingent or otherwise) with respect to letters of
credit, if any, outstanding (whether or not drawings have been made under such
letters of credit) on, and the Hedge Outstanding Amount with respect to, each
outstanding Series of Secured Debt within that Class as of such time, and
thereafter

 

(ii)   would, if discharge of such Obligations (other than indemnification and
other contingent obligations not yet due and payable) were required as of such
time, be allocated and distributed (if any remain after payment in full in cash
of all of the principal of (and any deposits made by any holder of any Series of
Secured Debt to reimburse drawings on letters of credit issued under the Secured
Debt Documents relating to such Series of Secured Debt under any Credit
Facility) and interest and premium (if any) and reimbursement obligations
(contingent or otherwise) with respect to letters of credit, if any, outstanding
(whether or not drawings have been made under such letters of credit) on, and
the Hedge Outstanding Amount with respect to, all outstanding Secured
Obligations within that Class) to each Secured Debt Representative for each
outstanding series of Secured Obligations within that Class, for the account of
the holders of any remaining Secured Obligations within that Class, ratably in
proportion to the aggregate unpaid amount of such remaining Secured Obligations
within that Class due and demanded (with written notice to the applicable
Secured Debt Representative and the Collateral Trustee) prior to the date such
distribution is made.

 

It is understood and agreed that (1) Liens and proceeds will not be shared
Equally and Ratably between different Classes, (2) to the extent only a portion
of any Obligations are secured by any Collateral, such proceeds will only be
allocated and distributed Equally and Ratably in respect of the portion of the
Obligations so secured and (3) that the foregoing provisions are subject to the
provisions of Section 2.6.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“Existing Collateral Trust Agreement” shall have the meaning assigned to such
term in the recitals.

 

“Existing Credit Agreement” as so amended shall have the meaning assigned to
such term in the recitals.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating lease under GAAP since the
Restatement Date, then

 

11

--------------------------------------------------------------------------------


 

solely with respect to the accounting treatment of any such leases, GAAP shall
be interpreted as it was in effect on the Restatement Date.

 

“Grantors” shall mean each of the Borrowers and, initially, in the case of any
Series of Secured Debt, each Subsidiary party hereto that, pursuant to the terms
of the applicable Secured Debt Document, has provided a Guarantee and has
granted a Lien in respect of the Secured Obligations evidenced by such Series of
Secured Debt and shall include any future Subsidiary required by the terms of
any Secured Debt Document to become a guarantor of the Secured Obligations
evidenced thereby and a grantor of Collateral therefor, and any successor of the
foregoing.

 

“Guarantee” shall mean a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

 

“Hazardous Materials” shall mean (i) any petroleum products or byproducts, coal
ash, coal combustion by-products or waste, boiler slag, scrubber residue, flue
desulfurization material, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radioactive materials, radioactive waste
or radioactive byproducts, chlorofluorocarbons and all other ozone-depleting
substances and (ii) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedge Capacity Amount” shall mean (i) in respect of any Priority Lien Commodity
Hedging Agreement or Second Lien Commodity Hedging Agreement that is a sale or
purchase of Available Baseload Capacity or Non-Baseload Capacity, an amount
equal to the product of the aggregate amount of MWh sold or purchased, as
applicable, thereunder on a physical basis and the contract price(s) for such
sale or purchase, as applicable, and (ii) in respect of any Priority Lien
Commodity Hedging Agreement or Second Lien Commodity Hedging Agreement that is
the MWh equivalent of a sale or purchase of Available Baseload Capacity or
Non-Baseload Capacity (including a financial hedge of such a sale or purchase),
(x) the United States dollar amount designated as the “Hedge Capacity Amount” in
the confirmation of such Priority Lien Commodity Hedging Agreement or Second
Lien Commodity Hedging Agreement, as the case may be, or (y) in the absence of
any such designation, an amount equal to the product of the maximum aggregate
MWh equivalent notional amount of such Priority Lien Commodity Hedging Agreement
or Second Lien Commodity Hedging Agreement, as the case may be, and the fixed
price(s) for such agreement; provided, however, that to the extent a Priority
Lien Commodity Hedging Agreement or Second Lien Commodity Hedging Agreement
offsets (in whole or in part) the economic and credit risks associated with
another Priority Lien Commodity Hedging Agreement or Second Lien Commodity
Hedging Agreement, as the case may be, with the same counterparty within the
meaning of clause (iii) of the “Capacity Commodity Hedging Agreement”
definition, the Hedge Capacity Amount of both such Priority Lien Commodity
Hedging Agreements or Second Lien Commodity Hedging Agreements, as the case may
be, shall be zero to the extent of such offset.

 

12

--------------------------------------------------------------------------------


 

“Hedge Provider” means the counterparty to a Borrower or any other Obligor under
any Hedging Agreement.

 

“Hedge Outstanding Amount” shall mean, as of any time, with respect to any
Hedging Agreement, the amount that would be payable by any Borrower or any other
Obligor under such Hedging Agreement if such Hedging Agreement were terminated
as the result of an event of default with respect to any Borrower or any other
Obligor under such Hedging Agreement on the Business Day prior to the date of
such determination or, if such Hedging Agreement was previously terminated, the
termination amount which remains unpaid by any Borrower or any other Obligor as
of the date of such termination.  For the avoidance of doubt, any calculation of
a Hedge Outstanding Amount in respect of a Commodity Hedging Agreement involving
the purchase of fuel or the sale of power shall include, without limitation,
consideration of the contractual value of any fuel or power, as applicable,
which has been delivered on or before the date of the relevant calculation, but
for which payment has not been made by the buyer of such fuel or power.

 

“Hedging Agreement” shall mean any agreement of the type described in clause
(i), (ii), (iii) or (iv) of the definition of “Hedging Obligations,” including
Commodity Hedging Agreements and Interest Rate/Currency Hedging Agreements.

 

“Hedging Obligations” shall mean, with respect to the Borrowers and the other
Obligors, the Obligations and any other obligations under (i) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (ii) other agreements
or arrangements designed to manage interest rates or interest rate risk,
(iii) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates and (iv) agreements (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, emissions credit
purchase or sales agreements, power transmission agreements, fuel transportation
agreements, fuel storage agreements, netting agreements, commercial or trading
agreements, weather derivatives agreements, each with respect to, or involving
the purchase, transmission, distribution, sale, lease or hedge of, any energy,
generation capacity or fuel, or any other energy or weather related commodity,
service or risk, price or price indices for any such commodities, services or
risks or any other similar derivative agreements, any renewable energy credits,
carbon emission credits and any other “cap and trade” related credits, assets or
attributes with an economic value and any other similar agreements, in each case
under clauses (i), (ii), (iii) and (iv), entered into by such Person, including
Commodity Hedging Obligations and Interest Rate/Currency Hedging Obligations.

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables
except as provided in clause (v) below), whether or not contingent (i) in
respect of borrowed money; (ii) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof); (iii) in respect of banker’s acceptances; (iv) representing Capital
Lease Obligations or Attributable Debt in respect of sale and leaseback
transactions; (v) representing the balance deferred and unpaid of the purchase
price of any property (including trade payables) or services due more than six
months after such property is acquired or such services are

 

13

--------------------------------------------------------------------------------


 

completed; or (vi) representing the net amount owing under any Hedging
Obligations, if and to the extent any of the preceding items (other than letters
of credit, Attributable Debt and Hedging Obligations) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP.  In addition, the term “Indebtedness” includes (x) all Indebtedness
of others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and (y) to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person; provided that, in the case of clause (x), the amount of such
Indebtedness shall be deemed not to exceed the lesser of the amount secured by
such Lien and the value of the Person’s property securing such Lien.

 

“Indemnified Liabilities” shall mean any and all liabilities (including all
Environmental Liabilities), obligations, losses, damages, penalties, fines,
settlements, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, performance,
administration or enforcement of this Agreement or any of the other Security
Documents, including any of the foregoing relating to the use of proceeds of any
Secured Debt or the violation of, noncompliance with or liability under, any law
(including Environmental Laws) applicable to or enforceable against any Borrower
or any of their subsidiaries or any of the Collateral and all reasonable costs
and expenses (including reasonable fees and expenses of legal counsel selected
by the Indemnitee) incurred by any Indemnitee in connection with any claim,
action, investigation or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.

 

“Indemnitee” shall have the meaning assigned to such term in Section 7.8(a).

 

“Indenture” shall have the meaning assigned to such term in the recitals.

 

“Insolvency Proceeding” shall mean:

 

(i)   any proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of a Borrower or any other Obligor, any
receivership or assignment for the benefit of creditors relating to a Borrower
or any other Obligor or any similar case or proceeding relative to a Borrower or
any other Obligor or its creditors, as such, in each case whether or not
voluntary;

 

(ii)   any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to a Borrower or any other Obligor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(iii)   any other proceeding of any type or nature in which substantially all
claims of creditors of a Borrower or any other Obligor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clause (i), (ii) or (iii) of the definition of “Interest
Rate/Currency Hedging Obligations,” in each case, entered into by any Borrower
or any other Obligor in the ordinary course of business and not for speculative
purposes.

 

14

--------------------------------------------------------------------------------


 

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to the
Borrowers and the other Obligors, the Obligations and any other obligations
under (i) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements, (ii) other agreements or arrangements designed to manage interest
rates or interest rate risk and (iii) other agreements or arrangements designed
to protect any Borrower or any other Obligor against fluctuations in currency
exchange rates, in each case under clauses (i), (ii) and (iii), entered into by
any Borrower or any other Obligor in the ordinary course of business and not for
speculative purposes.

 

“Junior Trust Estate” shall have the meaning assigned to such term in
Section 2.2.

 

“Lien” shall mean, with respect to any asset, (i) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, restriction, collateral assignment, charge or security interest in,
on or of such asset; (ii) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; and (iii) in the case of Equity Interests or
debt securities, any purchase option, call or similar right of a third party
with respect to such Equity Interests or debt securities.  For the avoidance of
doubt, “Lien” shall not be deemed to include licenses of intellectual property.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor entity.

 

“MW” shall mean one megawatt of electric energy.

 

“MWh” shall mean MW hours.

 

“Non-Baseload Capacity” shall mean, in respect of any calendar month and as of
any date of determination, an amount of electric power generation capacity equal
to (i) the aggregate annual MW Capacity of all generating equipment of the
Borrowers and their Subsidiaries for the calendar year in which such calendar
month will occur, divided by twelve, minus (ii) the Available Baseload Capacity
for the relevant calendar month.

 

“Notes” shall have the meaning assigned to such term in the recitals.

 

“Notes Obligations” shall mean Indebtedness in respect of the Notes and all
other Obligations in respect thereof.

 

“Notice of Actionable Default” shall mean a written notice given to the
Collateral Trustee stating that an Actionable Default has occurred and is
continuing, delivered by (i) prior to the Discharge of Priority Lien DFBM
Obligations, the Secured Debt Representative for the holders of Priority Lien
DFBM Obligations that are governed by the Secured Debt Document pursuant to
which such Actionable Default has occurred, (ii) following the Discharge of
Priority Lien DFBM Obligations and until the Discharge of Priority Lien
Obligations, the Secured Debt Representative for the holders of Priority Lien
Commodity Hedging Obligations that are governed by the Secured Debt Document
pursuant to which such Actionable Default has occurred, (iii) following the
Discharge of Priority Lien Obligations and until the Discharge of Second Lien
DFBM Obligations, (A) the Secured Debt Representative for the holders of Second

 

15

--------------------------------------------------------------------------------


 

Lien DFBM Obligations that are governed by the Secured Debt Document pursuant to
which such Actionable Default has occurred and (B) if the Borrowers and the
other Obligors owe less than $10,000,000 in aggregate principal amount of Second
Lien Debt for Borrowed Money, the Secured Debt Representative for the holders of
Second Lien Commodity Hedging Obligations that are governed by the Secured Debt
Document pursuant to which such Actionable Default has occurred and
(iv) following the Discharge of Priority Lien Obligations and the Discharge of
Second Lien DFBM Obligations, the Secured Debt Representative for the holders of
Second Lien Commodity Hedging Obligations that are governed by the Secured Debt
Document pursuant to which such Actionable Default has occurred.

 

“Obligations” shall mean any principal (including reimbursement obligations with
respect to letters of credit whether or not any drawing has been made thereon
and including, in the case of any Credit Facility, any obligations to return
deposits made by any holder of Secured Debt to reimburse drawings on letters of
credit issued under the Secured Debt Documents relating to such Secured Debt),
interest (including any interest accruing at the then applicable rate provided
in any applicable Secured Debt Document after the maturity of the loans or notes
and reimbursement obligations therein and interest accruing at the then
applicable rate provided in any applicable Secured Debt Document after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Hedging Agreement or other Indebtedness.

 

“Obligor” shall mean each of the Borrowers and each of the other Grantors.

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed by two officers of
the Company, one of whom must be the principal executive officer, the principal
financial officer, the treasurer, assistant treasurer, secretary, vice president
or the principal accounting officer of the Company, including:

 

(a)                                 a statement that the Person making such
certificate has read such covenant or condition;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate are based;

 

(c)                                  a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not such
covenant or condition has been satisfied; and

 

(d)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied.

 

16

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Debt Representative” shall mean (i) in the case of the Credit
Agreement (and any Hedging Agreements (other than any Priority Lien Commodity
Hedging Agreement and any other Hedging Agreement in respect of which the
Priority Debt Representative is designated pursuant to clause (iii) below) that
are permitted to be incurred by the terms of each Secured Debt Document and are
permitted by the terms of the Priority Lien Documents relating to the Credit
Agreement or, if the Credit Agreement is not in effect at the time such Hedging
Agreement is entered into, such other Credit Facilities to be secured Equally
and Ratably with the Priority Lien Obligations thereunder), the Administrative
Agent; (ii) in the case of the Notes, the Trustee; or (iii) in the case of any
other Series of Priority Lien Debt, the trustee, agent or representative of the
holders of such Series of Priority Lien Debt who maintains the transfer register
for such Series of Priority Lien Debt or the counterparty, in each case, who is
appointed as a Priority Debt Representative (for purposes related to the
administration of the applicable security documents) pursuant to the credit
agreement, indenture or other agreement governing such Series of Priority Lien
Debt, and who has executed a Collateral Trust Joinder.

 

“Priority Lien” shall mean a Lien granted by a Security Document to the
Collateral Trustee, for the benefit of the Priority Lien Secured Parties, upon
any property of any Borrower or any other Obligor to secure all or a portion of
any Priority Lien Obligations.

 

“Priority Lien Commodity Hedging Agreement” shall mean any Eligible Commodity
Hedging Agreement, the Hedging Obligations under which constitute Priority Lien
Debt.

 

“Priority Lien Commodity Hedging Obligations” shall mean the Hedging Obligations
constituting Priority Lien Obligations under Priority Lien Commodity Hedging
Agreements, including the Hedge Outstanding Amount in respect thereof to the
extent constituting Priority Lien Obligations.

 

“Priority Lien Debt” shall mean (i) the Indebtedness under the Credit Agreement
constituting Credit Agreement Obligations (including, for the avoidance of
doubt, any amendment or restatement thereof and Refinancing thereof if the
agreement that Refinances the Credit Agreement has been designated as the Credit
Agreement in accordance with Section 3.8 hereof), (ii) the Indebtedness under
the Notes constituting Notes Obligations (including any related exchange notes)
and (iii) Indebtedness under, together with any deposit made by any holder of
Priority Lien Debt to reimburse drawings on letters of credit issued under the
Priority Lien Documents relating to such Priority Lien Debt made pursuant to,
any Credit Facility and any Hedging Obligations under any Interest Rate/Currency
Hedging Agreements or any Eligible Commodity Hedging Agreements, in each case
under this clause (iii), that is designated by the Company pursuant to (and in
accordance with) Section 3.8(b) as “Priority Lien Debt” to be secured Equally
and Ratably with the Indebtedness under the Credit Agreement (if still in
effect), the Notes (if then outstanding), and any other Priority Lien Debt, but
only if, (x) such Indebtedness was permitted to be incurred and so secured under
each Priority Lien Document then outstanding and (y) all requirements set forth
in this Agreement as to the confirmation, grant

 

17

--------------------------------------------------------------------------------


 

or perfection of the Liens granted to the Collateral Trustee, for the benefit of
the Secured Parties, to secure such Indebtedness or Obligations in respect
thereof are satisfied. Notwithstanding anything in this Agreement to the
contrary (other than the definition of “Acceptable Financial Counterparty” and
“Acceptable Power Counterparty”), it is agreed that any Hedging Obligations
under any Eligible Commodity Hedging Agreements shall only constitute “Priority
Lien Debt” and/or “Priority Lien Obligations” hereunder for so long as the
applicable Commodity Hedging Agreement shall continue to constitute an “Eligible
Commodity Hedging Agreement” as defined herein and, in the event that the
foregoing requirements shall not be satisfied at any time, the Hedging
Obligations under such applicable Commodity Hedging Agreement shall
automatically cease to be “Priority Lien Debt” and/or “Priority Lien
Obligations” for all purposes hereunder without any action by any Person (and
the satisfaction of such requirements and the other provisions of this
definition shall be conclusively established, for purposes of entitling the
holders of such Indebtedness to share Equally and Ratably with the other holders
of Priority Lien Debt (if any) in the benefits and proceeds of the Collateral
Trustee’s Liens on the Collateral, if the Company delivers to the Collateral
Trustee an Officers’ Certificate stating that such requirements and other
provisions have been satisfied and that such Indebtedness is Priority Lien Debt,
together with evidence (including any board resolutions, written consents and
incumbency certificates that may be reasonably required) reasonably satisfactory
to the Collateral Trustee that such Officers’ Certificate has been duly
authorized by the Board of Directors of the Company and has been duly executed
and delivered, and the holders of such Indebtedness and Obligations in respect
thereof will be entitled to rely conclusively thereon).

 

“Priority Lien Debt for Borrowed Money” shall mean all Priority Lien Debt other
than Priority Lien Commodity Hedging Obligations and Priority Lien Interest
Rate/Currency Hedging Obligations.

 

“Priority Lien DFBM Obligations” shall mean all Priority Lien Obligations other
than Priority Lien Commodity Hedging Obligations and Priority Lien Interest
Rate/Currency Hedging Obligations.

 

“Priority Lien Documents” shall mean, collectively, the Credit Agreement, the
Indenture, the Priority Lien Security Documents and any other credit agreement,
indenture or other agreement governing or securing any other Priority Lien Debt
pursuant to which such Priority Lien Debt is incurred.

 

“Priority Lien Interest Rate/Currency Hedging Obligations” shall mean the
Hedging Obligations under any Interest Rate/Currency Hedging Agreement which
constitute Priority Lien Debt, including the Hedge Outstanding Amount in respect
thereof.

 

“Priority Lien Obligations” shall mean the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt, including all guarantees of any of
the foregoing, and includes, in the case of the Indenture, the Credit Agreement
and any other Credit Facility the Indebtedness under which constitutes Priority
Lien Debt, any obligations in respect of Hedging Agreements that are permitted
to be incurred by the terms of the Priority Lien Documents relating to the
Indenture, the Credit Agreement or, if the Credit Agreement is not in effect at
the time such Hedging Agreement is entered into, such other Credit Facilities,
and are permitted by the terms of the Priority Lien Documents relating to the
Indenture, the Credit Agreement or, if

 

18

--------------------------------------------------------------------------------


 

the Credit Agreement is not in effect at the time such Hedging Agreement is
entered into, such other Credit Facilities to be secured Equally and Ratably
with the Priority Lien Obligations thereunder, whether or not such Hedging
Agreements relate to Indebtedness under the Indenture, the Credit Agreement or
any other Credit Facility.

 

“Priority Lien Secured Parties” shall mean the holders of Priority Lien
Obligations and any Priority Debt Representatives.

 

“Priority Lien Security Documents” shall mean this Agreement, all security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered by a Borrower or any other Grantor
creating (or purporting to create) a Lien upon Collateral in favor of the
Collateral Trustee, for the benefit of any of the Priority Lien Secured Parties,
in each case, as amended, modified, renewed, restated or replaced, in whole or
in part, from time to time, in accordance with its terms and Section 7.1.

 

“Recovery” shall have the meaning assigned to such term in Section 2.4(e).

 

“Reference Date” shall have the meaning assigned to such term in Section 3.8(d).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
pouring, emptying, deposit, disposal, discharge, dispersal, dumping, escaping,
leaching or migration into or through the environment or within or upon any
building, structure, facility or fixture.

 

“Required Second Lien Debtholders” shall mean, at any time in respect of any
action or matter, and calculated in accordance with Section 2.6 and
Section 7.22, holders of more than 50% of the sum of (i) the aggregate
outstanding principal amount of Second Lien Debt for Borrowed Money (including
the face amount of outstanding letters of credit (unless cash collateralized));
(ii) subject to Section 8.2, the aggregate Hedge Capacity Amount under Second
Lien Commodity Hedging Agreements that are Capacity Commodity Hedging
Agreements; and (iii) other than in connection with the enforcement of remedies
or the protection of Liens on the Collateral, the aggregate unfunded commitments
to extend credit which, when funded, would constitute Second Lien Debt for
Borrowed Money. For this purpose, Second Lien Debt or unfunded commitments in
respect thereof (whether pursuant to an Affiliated Credit Agreement or
otherwise) registered in the name of, or beneficially owned or committed to by,
a Borrower or any Affiliate of a Borrower will be deemed not to be outstanding
or constitute unfunded commitments, as applicable, and neither a Borrower nor
any such Affiliate shall be entitled to vote hereunder to direct the relevant
Second Lien Debt Representative; provided that the foregoing restriction shall
not apply if the only Second Lien Debt that is Second Lien Debt for

 

19

--------------------------------------------------------------------------------


 

borrowed money outstanding at such time is in respect of an Affiliated Credit
Agreement (including as a result of a Borrower or an Affiliate becoming the
Second Lien Secured Party in respect of any Second Lien Debt that is Second Lien
Debt for borrowed money that was not in respect of an Affiliated Credit
Agreement at the time incurred).

 

“Responsible Officer” shall mean, with respect to the Collateral Trustee or any
Secured Debt Representative, any officer of the Collateral Trustee or such
Secured Debt Representative, as the case may be, including any managing
director, director, vice president, assistant vice president, associate, trust
officer or any other officer of the Collateral Trustee or such Secured Debt
Representative, as the case may be, who customarily performs functions similar
to those performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such Person’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Agreement.

 

“Restatement Date” shall mean [     ], 2017.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., or any successor entity.

 

“Second Lien Debt Representative” shall mean (i) in the case of any Series of
Second Lien Debt under a Second Lien Commodity Hedging Agreement, the
counterparty to such Second Lien Commodity Hedging Agreement (who shall have
executed a Collateral Trust Joinder) and (ii) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt or the counterparty, in each case, who is appointed
as a Second Lien Debt Representative (for purposes related to the administration
of the applicable security documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Second Lien Debt, and who
has executed a Collateral Trust Joinder.

 

“Second Lien” shall mean a Lien granted by a Security Document to the Collateral
Trustee, for the benefit of the Second Lien Secured Parties, upon any property
of any Borrower or any other Obligor to secure all or a portion of any Second
Lien Obligations.

 

“Second Lien Commodity Hedging Agreement” shall mean any Capacity Commodity
Hedging Agreement, the Hedging Obligations under which constitute Second Lien
Debt.

 

“Second Lien Commodity Hedging Obligations” shall mean the Hedging Obligations
under Second Lien Commodity Hedging Agreements, including the Hedge Outstanding
Amount in respect thereof.

 

“Second Lien Debt” shall mean (i) the Excess Credit Agreement Obligations, if
any, plus (ii) any Indebtedness (including Hedging Obligations and any deposits
made by any holder of Second Lien Debt to reimburse drawings on letters of
credit issued under the Second Lien Documents relating to such Second Lien Debt)
that is designated by the Company pursuant to (and in accordance with)
Section 3.8(b) as “Second Lien Debt” to be secured Equally and

 

20

--------------------------------------------------------------------------------


 

Ratably with any outstanding Second Lien Debt then in effect; provided that
(with respect to clause (ii) only):

 

(A) such Indebtedness was permitted to be incurred and so secured under each
Secured Debt Document then outstanding; and

 

(B)  all requirements set forth in this Agreement as to the confirmation, grant
or perfection of the Liens granted to the Collateral Trustee, for the benefit of
the Secured Parties, to secure such Indebtedness or Obligations in respect
thereof are satisfied;

 

(and the satisfaction of such requirements and the other provisions of this
definition shall be conclusively established, for purposes of entitling the
holders of such Indebtedness to share Equally and Ratably with the other holders
of Second Lien Debt (if any) in the benefits and proceeds of the Collateral
Trustee’s Liens on the Collateral, if the Company delivers to the Collateral
Trustee an Officers’ Certificate stating that such requirements and other
provisions have been satisfied and that such Indebtedness is Second Lien Debt,
together with evidence (including any board resolutions, written consents and
incumbency certificates that may be reasonably required) reasonably satisfactory
to the Collateral Trustee that such Officers’ Certificate has been duly
authorized by the Board of Directors of the Company and has been duly executed
and delivered, and the holders of such Indebtedness and Obligations in respect
thereof will be entitled to rely conclusively thereon).

 

“Second Lien Debt for Borrowed Money” shall mean all Second Lien Debt other than
Second Lien Commodity Hedging Obligations.

 

“Second Lien DFBM Obligations” shall mean all Second Lien Obligations other than
Second Lien Commodity Hedging Obligations.

 

“Second Lien Documents” shall mean, collectively, the indenture, credit
agreement, Hedging Agreement or other agreement governing or securing each
Series of Second Lien Debt and all agreements binding on any Obligor related
thereto, including the Second Lien Security Documents.

 

“Second Lien Obligations” shall mean Second Lien Debt and all other Obligations
in respect thereof, including all guarantees of any of the foregoing.

 

“Second Lien Secured Parties” shall mean the holders of Second Lien Obligations
and any Second Lien Debt Representatives.

 

“Second Lien Security Documents” shall mean this Agreement, all security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered by a Borrower or any other Grantor
creating (or purporting to create) a Lien upon Collateral in favor of the
Collateral Trustee, for the benefit of any of the Second Lien Secured Parties,
in each case, as amended, modified, renewed, restated or replaced, in whole or
in part, from time to time, in accordance with its terms and Section 7.1.

 

“Secured Debt” shall mean Second Lien Debt and Priority Lien Debt.

 

21

--------------------------------------------------------------------------------


 

“Secured Debt Default” shall mean any event or condition which, under the terms
of any credit agreement (including the Credit Agreement), indenture, Commodity
Hedging Agreement or other agreement governing any Series of Secured Debt
causes, or permits holders of Secured Debt outstanding thereunder (with or
without the giving of notice or lapse of time, or both, and whether or not
notice has been given or time has lapsed) to cause, the Secured Debt outstanding
thereunder to become immediately due and payable.

 

“Secured Debt Documents” shall mean the Second Lien Documents and the Priority
Lien Documents.

 

“Secured Debt Representative” shall mean each Second Lien Debt Representative
and each Priority Debt Representative.

 

“Secured Debtholder” shall mean, as of any time of determination, a Person which
as of such time is the holder of any Secured Debt (including any deposit made by
any holder of Secured Debt to reimburse drawings on letters of credit issued
under the Secured Debt Documents relating to such Secured Debt) or has any
commitment with respect to any Secured Debt or the issuance of any letters of
credit under any Secured Debt Document or the making of any loans under any
Secured Debt Document; provided, however, that such Person shall be deemed a
Secured Debtholder only with respect to, and to the extent of, such Secured
Debt.

 

“Secured Obligations” shall mean the Second Lien Obligations and the Priority
Lien Obligations.

 

“Secured Parties” shall mean the Second Lien Secured Parties and the Priority
Lien Secured Parties.

 

“Security Documents” shall mean the Priority Lien Security Documents and the
Second Lien Security Documents.

 

“Senior Trust Estate” shall have the meaning assigned to such term in
Section 2.1.

 

“Series of Second Lien Debt” shall mean, severally, (i) each issue or series of
Second Lien Debt for which a single transfer register is maintained and (ii) the
Obligations under each Second Lien Commodity Hedging Agreement; provided,
however, that Obligations accrued under transactions governed by one ISDA Master
Agreement or other similar agreement shall be deemed to constitute one Series of
Second Lien Debt, regardless of the number of confirmations issued thereunder.

 

“Series of Priority Lien Debt” shall mean, severally, (i) the extensions of
credit under the Credit Agreement, (ii) the Indebtedness under the Notes,
(iii) each other issue or series of Priority Lien Debt for which a single
transfer register is maintained and (iv) to the extent constituting Priority
Lien Obligations, the Priority Lien Interest Rate/Currency Hedging Obligations
and the Obligations under each Priority Lien Commodity Hedging Agreement,
(provided that Obligations accrued under transactions governed by one ISDA
Master Agreement or other similar agreement shall be deemed to constitute one
Series of Priority Lien Debt, regardless of the number of confirmations issued
thereunder), and shall include, in the case of the Indenture, the Credit
Agreement and any other Credit Facility the Indebtedness which constitutes

 

22

--------------------------------------------------------------------------------


 

Priority Lien Debt, but solely to the extent designated as Priority Lien
Obligations pursuant to Section 3.8 hereof, obligations in respect of Hedging
Agreements (other than any Priority Lien Commodity Hedging Agreements) that are
permitted to be incurred by the terms of the Priority Lien Documents relating to
the Indenture, the Credit Agreement (or, if the Credit Agreement is not in
effect at the time such Hedging Agreement is entered into, such other Credit
Facilities) and each other document governing any Series of Priority Lien Debt
for Borrowed Money, and are permitted thereunder to be secured Equally and
Ratably with the Priority Lien Obligations thereunder.

 

“Series of Secured Debt” shall mean, severally, each Series of Second Lien Debt
and each Series of Priority Lien Debt.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary (direct or indirect) of the Company or
GAI, as the context requires.

 

“Trust Estates” shall have the meaning assigned to such term in Section 2.2.

 

“Trustee” shall have the meaning assigned to such term in the preamble.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or any other applicable jurisdiction.

 

“Unsecured Obligations” shall have the meaning assigned to such term in
Section 2.6.

 

(b)                                 All terms used in this Agreement that are
defined in Article 9 of the UCC and not otherwise defined herein shall have the
meanings therein set forth.

 

SECTION 1.2                                 Rules of Interpretation.

 

(a)                                 Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.

 

(b)                                 Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

(c)                                  Unless otherwise indicated, any reference
to any agreement or instrument shall be deemed to include a reference to such
agreement or instrument as assigned, amended, restated, amended and restated,
supplemented, otherwise modified, refinanced or replaced from time to time in
accordance with the terms of this Agreement.

 

23

--------------------------------------------------------------------------------


 

(d)                                 The use in this Agreement or any of the
other Security Documents of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”

 

(e)                                  References to “Sections” and “clauses”
shall be to Sections and clauses, respectively, of this Agreement unless
otherwise specifically provided.

 

(f)                                   References to “Articles” shall be to
Articles of this Agreement unless otherwise specifically provided.

 

(g)                                  References to “Exhibits” and “Schedules”
shall be to Exhibits and Schedules, respectively, of this Agreement unless
otherwise specifically provided.

 

(h)                                 The use in this Agreement of the words
“herein,” “hereof,” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof.

 

(i)                                     This Agreement, the other Security
Documents and any documents or instruments delivered pursuant hereto shall be
construed without regard to the identity of the party who drafted the various
provisions of the same.  Each and every provision of this Agreement, the other
Security Documents and any instruments and documents entered into and delivered
in connection therewith shall be construed as though the parties participated
equally in the drafting of the same.  Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party shall not be applicable either to this
Agreement or the other Security Documents and any instruments and documents
entered into and delivered in connection therewith.

 

ARTICLE 2.                                              THE TRUST ESTATES

 

SECTION 2.1                                 Appointment of Collateral Trustee
and Declaration of Senior Trust.

 

By accepting the benefits hereof, each of the Priority Lien Secured Parties
hereby appoints The Bank of New York Mellon as collateral trustee for purposes
of obtaining and perfecting a security interest in the Collateral for the
benefit of the Priority Lien Secured Parties. The Bank of New York Mellon
accepts such appointment by the Priority Lien Secured Parties as their
collateral trustee.

 

TO SECURE the payment of the Priority Lien Obligations and in consideration of
the premises and the mutual agreements set forth herein, each of the Obligors
hereby confirms the grant to the Collateral Trustee, and the Collateral Trustee
hereby accepts and agrees to hold, in trust under this Agreement for the benefit
of all present and future holders of Priority Lien Obligations, all of such
Obligor’s right, title and interest in, to and under all Collateral granted to
the Collateral Trustee under any Priority Lien Security Document for the benefit
of the Priority

 

24

--------------------------------------------------------------------------------


 

Lien Secured Parties, together with all of the Collateral Trustee’s right, title
and interest in, to and under the Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Senior Trust
Estate”),

 

TO HAVE AND TO HOLD the Senior Trust Estate unto the Collateral Trustee and its
successors and assigns in trust under this Agreement,

 

IN TRUST, NEVERTHELESS, for the benefit solely and exclusively of all present
and future holders of Priority Lien Obligations as security for the payment of
all present and future Priority Lien Obligations,

 

PROVIDED, that if at any time (i) all Priority Liens granted under any and all
of the Priority Lien Documents have been released as provided in Section 4.1,
(ii) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate, (iii) no monetary obligation (other than indemnification
and other contingent obligations not yet due and payable) is outstanding and
payable under this Agreement to the Collateral Trustee or any of its
co-trustees, agents or sub-agents (whether in an individual or representative
capacity) and (iv) the Company delivers to the Collateral Trustee an Officers’
Certificate stating that all Priority Liens of the Collateral Trustee have been
released in compliance with all applicable provisions of the Priority Lien
Documents and that the Obligors are not required by any Priority Lien Document
to grant any Lien upon any property to secure the Priority Lien Obligations,
then the senior trust arising hereunder shall terminate, except that,
notwithstanding such termination, all provisions set forth in Sections 7.7 and
7.8 hereof enforceable by the Collateral Trustee or any of its co-trustees,
agents or sub-agents (whether in an individual or representative capacity) shall
remain enforceable in accordance with their terms,

 

AND THE PARTIES FURTHER DECLARE AND COVENANT that the Senior Trust Estate shall
be held and distributed by the Collateral Trustee subject to the further
agreements herein.

 

SECTION 2.2                                 Appointment of Collateral Trustee
and Declaration of Junior Trust.

 

By accepting the benefits hereof, each of the Second Lien Secured Parties hereby
appoints The Bank of New York Mellon as collateral trustee for purposes of
obtaining and perfecting a security interest in the Collateral for the benefit
of the Second Lien Secured Parties. The Bank of New York Mellon accepts such
appointment by the Second Lien Secured Parties as their collateral trustee.

 

TO SECURE the payment of the Second Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Obligors hereby
confirms the grant to the Collateral Trustee, and the Collateral Trustee hereby
accepts and agrees to hold, in trust under this Agreement for the benefit of all
present and future holders of Second Lien Obligations, all of such Obligor’s
right, title and interest in, to and under all Collateral granted to the
Collateral Trustee under any Second Lien Security Document for the benefit of
the Second Lien Secured Parties, together with all of the Collateral Trustee’s
right, title and interest in, to and under the Security Documents, and all
interests, rights, powers and remedies of the

 

25

--------------------------------------------------------------------------------


 

Collateral Trustee thereunder or in respect thereof and all cash and non-cash
proceeds thereof (collectively, the “Junior Trust Estate,” and together with the
Senior Trust Estate, the “Trust Estates”),

 

TO HAVE AND TO HOLD the Junior Trust Estate unto the Collateral Trustee and its
successors and assigns in trust under this Agreement,

 

IN TRUST, NEVERTHELESS, for the benefit solely and exclusively of all present
and future holders of Second Lien Obligations as security for the payment of all
present and future Second Lien Obligations,

 

PROVIDED, that if at any time (i) all Second Liens granted under any and all of
the Second Lien Documents have been released as provided in Section 4.1,
(ii) the Collateral Trustee holds no other property in trust as part of the
Junior Trust Estate, (iii) no monetary obligation (other than indemnification
and other contingent obligations not yet due and payable) is outstanding and
payable under this Agreement to the Collateral Trustee or any of its
co-trustees, agents or sub-agents (whether in an individual or representative
capacity) and (iv) the Company delivers to the Collateral Trustee an Officers’
Certificate stating that all Second Liens of the Collateral Trustee have been
released in compliance with all applicable provisions of the Second Lien
Documents and that the Obligors are not required by any Second Lien Document to
grant any Lien upon any property to secure the Second Lien Obligations, then the
junior trust arising hereunder shall terminate, except that, notwithstanding
such termination, all provisions set forth in Sections 7.7 and 7.8 hereof
enforceable by the Collateral Trustee or any of its co-trustees, agents or
sub-agents (whether in an individual or representative capacity) shall remain
enforceable in accordance with their terms,

 

AND THE PARTIES FURTHER DECLARE AND COVENANT that the Junior Trust Estate shall
be held and distributed by the Collateral Trustee subject to the further
agreements herein.

 

SECTION 2.3                                 Priority of Liens.

 

(a)                                 Notwithstanding anything else contained
herein or in any Security Document, it is the intent of the parties that: 
(i) this Agreement and the Security Documents create two separate and distinct
Trust Estates and Liens:  the Senior Trust Estate and Lien securing the payment
and performance of the Priority Lien Obligations and the Junior Trust Estate and
Lien securing the payment and performance of the Second Lien Obligations and
(ii) the Liens securing the Second Lien Obligations are subject and subordinate
(in accordance with the terms hereof and of the other Security Documents) to the
Liens securing the Priority Lien Obligations.

 

(b)                                 The parties hereto agree that, prior to the
Discharge of Priority Lien Obligations, in no event shall the Second Lien Debt
Representatives or any Second Lien Secured Parties have a Lien on or security
interest in any Collateral that is not subject and subordinate to the first
priority lien of the Priority Lien Secured Parties.  Notwithstanding
(i) anything to the contrary contained in any Second Lien Document and
irrespective of the time, order or method of attachment or perfection of the
security interests created by the Priority

 

26

--------------------------------------------------------------------------------


 

Lien Documents or the Second Lien Documents, (ii) anything contained in any
filing or agreement to which the Priority Lien Secured Parties or Second Lien
Secured Parties or any other party hereto may be a party and (iii) the rules for
determining priority under the UCC or any other law governing the relative
priorities of secured creditors, any security interest in any Collateral that is
part of the Senior Trust Estate has and shall have priority over any security
interest in such Collateral that is part of the Junior Trust Estate.  For the
avoidance of doubt, in the event that any holder of Second Lien Obligations
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes hereof (including the priority of Liens).

 

(c)                                  Whether or not any Bankruptcy Case or
Insolvency Proceeding has been commenced by or against any Obligor, until the
Discharge of Priority Lien Obligations, (i) the Second Lien Secured Parties will
not (A) exercise or seek to exercise any rights or exercise any remedies with
respect to any Collateral that is subject to the Senior Trust Estate,
(B) institute any action or proceeding with respect to such rights or remedies
with respect to any Collateral, including any action of foreclosure, or take any
other action, that would hinder, delay limit or prohibit the lawful exercise or
enforcement of any right or remedy otherwise available to the Priority Lien
Secured Parties, (C) contest, protest or object to any foreclosure proceeding or
action brought by the Priority Lien Secured Parties or any other exercise by the
Priority Lien Secured Parties of any rights and remedies under any Priority Lien
Documents relating to the Collateral that is subject to the Senior Trust Estate,
(D) object to the forbearance by the Priority Lien Secured Parties to the
bringing or pursuing of any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral that is subject to
the Senior Trust Estate, (E) take or receive from the Obligors, directly or
indirectly, in cash or other property or by setoff or in any other manner, the
Collateral or any part thereof or proceeds therefrom in satisfaction of the
Second Lien Obligations, (F) contest or seek to invalidate any Liens or security
interests securing the Priority Lien Obligations, or the perfection thereof, or
the validity or enforceability of this Agreement or the amount, nature or extent
of the Priority Lien Obligations, (G) take or permit any action prejudicial to
or inconsistent with the priority position of the Senior Trust Estate over the
Junior Trust Estate, (H) object to any adequate protection or similar relief
requested and obtained by the Priority Lien Secured Parties in any Insolvency
Proceeding or Bankruptcy Case with respect to any Obligor or (I) object to any
consent or approval by the Priority Lien Secured Parties to the use of cash or
other Collateral, or any similar relief, in any Insolvency Proceeding or
Bankruptcy Case with respect to any Obligor, and (ii) the Priority Lien Secured
Parties shall have the exclusive right to enforce rights and exercise remedies
with respect to any Collateral that is part of the Senior Trust Estate,
regardless of whether such Collateral may also be part of the Junior Trust
Estate.  Notwithstanding the foregoing, the Second Lien Secured Parties may,
subject to Section 8.2, enforce rights, exercise remedies and take actions
(x) without any condition or restriction whatsoever, at any time after the
Discharge of Priority Lien Obligations, (y) as necessary to perfect a Second
Lien upon any Collateral by any method of perfection except through possession
or control or (z) as necessary to prove, preserve or protect (but not enforce)
the Liens securing the Second Lien Obligations.  Nothing in this Agreement will
be deemed to prohibit or restrict the ability of the Secured Parties to accept
proceeds pursuant to any Hedging Agreement in the ordinary course of business
and in accordance with the terms of each Secured Debt Document (and, for the
avoidance of doubt,

 

27

--------------------------------------------------------------------------------


 

not in connection with the exercise of any rights and remedies) prior to an
event of default under the applicable Secured Debt Document.

 

(d)                                 In exercising rights and remedies with
respect to the Collateral, the Priority Debt Representatives shall have, by or
with the consent of an Act of Instructing Debtholders, the exclusive right to
direct the Collateral Trustee to enforce (or refrain from enforcing) the
provisions of the Priority Lien Documents and to exercise (or refrain from
exercising) remedies thereunder or any such rights and remedies, all in such
order and in such manner as they may determine in the exercise of their sole and
exclusive discretion, including (i) the exercise or forbearance from exercise of
all rights and remedies in respect of the Collateral and/or the Priority Lien
Obligations, (ii) the enforcement or forbearance from enforcement of any Lien in
respect of the Collateral, (iii) the release (or subordination), with or without
consideration, of the Collateral (or Collateral Trustee’s Lien) from the Senior
Trust Estate, and, in connection with any such release (or subordination), the
concurrent release (or subordination) subject to Article IV, with or without
consideration (as determined by the Priority Lien Secured Parties), of such
collateral (or Collateral Trustee’s Lien) from the Junior Trust Estate, (iv) the
exercise or forbearance from exercise of rights and powers of a holder of shares
of stock included in the Senior Trust Estate to the extent provided in the
Security Documents, (v) the acceptance of the Collateral in full or partial
satisfaction of the Priority Lien Obligations and (vi) the exercise or
forbearance from exercise of all rights and remedies of a secured lender under
the UCC or any similar law of any applicable jurisdiction or in equity and no
Second Lien Secured Party shall contest, protest or object to any of the
foregoing actions.

 

(e)                                  Without in any way limiting the generality
of the foregoing paragraphs, the Priority Lien Secured Parties of any Series of
Priority Lien Debt may, at any time and from time to time, without the consent
of or notice to the Second Lien Secured Parties, without incurring
responsibility to the Second Lien Secured Parties and without impairing or
releasing the subordination provided in this Agreement or the obligations
hereunder of the Second Lien Secured Parties, do any one or more of the
following with respect to such Series of Priority Lien Debt:  (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, such Priority Lien Obligations, or otherwise amend, restate, supplement,
replace or refinance in any manner such Priority Lien Obligations, or any
instrument evidencing such Priority Lien Obligations or any agreement under
which such Priority Lien Obligations are outstanding, (ii) release any Person or
entity liable in any manner for the collection of such Priority Lien
Obligations, (iii) release or subordinate the Lien on any Collateral securing
such Priority Lien Obligations and (iv) exercise or refrain from exercising any
rights against any Obligor.

 

(f)                                   The doctrine of marshalling of assets or
collateral or any other legal or equitable principle or doctrine which could
otherwise, in any way, constrain, limit or affect the order or manner of the
enforcement against any Person obligated for the Priority Lien Obligations or
the liquidation of the Senior Trust Estate shall not be applicable to the Senior
Trust Estate or to the rights of the Priority Lien Secured Parties under this
Agreement.  The Collateral Trustee on behalf of itself and each Second Lien
Secured Party hereby waives any right to require marshalling of any assets
securing the Priority Lien Obligations whether or not such assets are part of
the Senior Trust Estate.

 

28

--------------------------------------------------------------------------------


 

(g)                                  At any time prior to the Discharge of
Priority Lien Obligations and after (1) the commencement of any Bankruptcy Case
or Insolvency Proceeding in respect of any Borrower or any other Obligor or
(2) the Collateral Trustee and each Second Lien Debt Representative have
received written notice from any Priority Debt Representative at the direction
of an Act of Instructing Debtholders stating that (A) any Series of Priority
Lien Debt has become due and payable in full (whether at maturity, upon
acceleration or otherwise) or (B) the holders of Priority Liens securing one or
more Series of Priority Lien Debt have become entitled under any Priority Lien
Documents to and desire to enforce any or all of the Priority Liens by reason of
an event of default under such Priority Lien Documents, no payment of money (or
the equivalent of money) shall be made from the proceeds of Collateral by any
Borrower or any other Obligor to the Collateral Trustee (other than payments to
the Collateral Trustee for the benefit of the Priority Lien Secured Parties) or
any Second Lien Secured Party (including, without limitation, payments and
prepayments made for application to Second Lien Obligations and all other
payments and deposits made pursuant to any provision of any Second Lien
Document).

 

(h)                                 All proceeds of Collateral received by the
Collateral Trustee, any Second Lien Debt Representative or any holder of Second
Lien Obligations in violation of Section 2.3(g) will be held by the Collateral
Trustee, the applicable Second Lien Debt Representative or the applicable holder
of Second Lien Obligations for the account of the holders of Priority Liens and
remitted to the Collateral Trustee upon demand by any Priority Debt
Representative for application in accordance with Section 3.4.  The Second Liens
will remain attached to and enforceable against all proceeds so held or
remitted, subject to the terms of this Agreement.  All proceeds of Collateral
received by the Collateral Trustee, holders of Second Lien Obligations and
Second Lien Debt Representatives not in violation of Section 2.3(g) will be
received by the Collateral Trustee, holders of Second Lien Obligations and the
Second Lien Debt Representatives free from the Priority Liens.

 

SECTION 2.4                                             Bankruptcy Cases and
Insolvency Proceedings.

 

(a)                                 If, in any Bankruptcy Case or Insolvency
Proceeding and prior to the Discharge of Priority Lien Obligations, the holders
of Priority Lien Obligations by an Act of Instructing Debtholders consent to any
order:

 

(i)                                                             for use of cash
collateral;

 

(ii)                                                          approving a
debtor-in-possession financing secured by a Lien that is senior to or on a
parity with all Priority Liens upon any property of the estate in such
Bankruptcy Case or Insolvency Proceeding;

 

(iii)                                                       granting any relief
on account of Priority Lien Obligations as adequate protection (or its
equivalent) for the benefit of the holders of Priority Lien Obligations in the
Collateral subject to Priority Liens; or

 

(iv)                                                      relating to a sale of
assets of any Borrower or any other Obligor that provides, to the extent the
Collateral sold is to be free and clear of Liens, that all Priority Liens and
Second Liens will attach to the proceeds of the sale;

 

29

--------------------------------------------------------------------------------


 

then (1) no holder of Priority Lien Obligations, in their capacity as holders or
representatives of secured claims, will oppose or otherwise contest the entry of
such order so long as (A) the terms thereof, including the terms of adequate
protection (if any) granted to the Priority Lien Secured Parties in connection
therewith, provide for materially equal treatment to all Priority Lien Secured
Parties, (B) the debtor-in-possession financing does not require (x) the
liquidation of any Collateral prior to a default under such debtor-in-possession
financing documentation and/or (y) a Borrower or any Affiliate thereof to vote
in favor or otherwise in support of a plan of reorganization and (C) any cash
collateral order contemplating the liquidation of Collateral provides that the
Liens of the Priority Secured Parties will attach to the proceeds of such
liquidation Equally and Ratably with any proceeds to be distributed in
accordance with Section 3.4 hereof and (2) the holders of Second Lien
Obligations and the Second Lien Debt Representatives, in their capacity as
holders or representatives of secured claims, will not oppose or otherwise
contest the entry of such order, provided, that (in the case of clauses (i),
(ii) and (iii) above) the Collateral Trustee, for the benefit of the holders of
Second Lien Obligations and the Second Lien Debt Representatives, receives a
grant of a junior Lien upon any property on which a Lien is (or is to be)
granted under such order to secure the Priority Lien Obligations, co-extensive
in all respects with, but subordinated (as set forth in Section 2.3(a)) to, such
Lien and all Priority Liens on such property.

 

Notwithstanding the foregoing, both before and during a Bankruptcy Case or
Insolvency Proceeding, the holders of Second Lien Obligations and the Second
Lien Debt Representatives may take any actions and exercise any and all rights
that would otherwise be available to a holder of unsecured claims, including,
without limitation, the commencement of a Bankruptcy Case or Insolvency
Proceeding against any Obligors in accordance with applicable law and the
termination of any agreement by the holder of a Second Lien in accordance with
the terms thereof; provided, however, that, both before and during a Bankruptcy
Case or Insolvency Proceeding, the holders of Second Lien Obligations and the
Second Lien Debt Representatives may not take any of the actions specifically
prohibited under this Agreement.

 

(b)                                 The holders of Second Lien Obligations or
any Second Lien Debt Representative will not file or prosecute in any Bankruptcy
Case or Insolvency Proceeding any motion for adequate protection (or any
comparable request for relief) based upon their interest in the Collateral under
the Second Liens, except that:

 

(i)                                                             they may freely
seek and obtain relief: (A) granting a junior Lien co-extensive in all respects
with, but subordinated (as set forth in Section 2.3(a)) to, all Liens granted in
such Bankruptcy Case or Insolvency Proceeding to, or for the benefit of, the
holders of Priority Lien Obligations; or (B) in connection with the confirmation
of any plan of reorganization or similar dispositive restructuring plan; and

 

(ii)                                                          they may freely
seek and obtain any relief upon a motion for adequate protection (or any
comparable relief), without any condition or restriction whatsoever, at any time
after the Discharge of Priority Lien Obligations.

 

(c)                                  If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of Priority

 

30

--------------------------------------------------------------------------------


 

Lien Obligations and on account of Second Lien Obligations, then, to the extent
the debt obligations distributed on account of the Priority Lien Obligations and
on account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

(d)                                 Nothing contained herein shall prohibit or
in any way limit any Priority Debt Representative or any Priority Lien Secured
Party from objecting in any Insolvency Proceeding or otherwise to any action
taken by the Collateral Trustee (on behalf of the Second Lien Secured Parties),
any Second Lien Debt Representative or any of the other Second Lien Secured
Parties, including the seeking by the Collateral Trustee (on behalf of the
Second Lien Secured Parties), any Second Lien Debt Representative or any of the
other Second Lien Secured Parties of adequate protection or the asserting by the
Collateral Trustee (on behalf of the Second Lien Secured Parties), any Second
Lien Debt Representative or any of the other Second Lien Secured Parties of any
of its rights and remedies under the Second Lien Documents or otherwise.

 

(e)                                  If any Priority Lien Secured Party is
required in any Bankruptcy Case or Insolvency Proceeding or otherwise to turn
over or otherwise pay to the estate of a Borrower or any other Grantor any
amount paid in respect of Priority Lien Obligations  (a “Recovery”), then such
Priority Lien Secured Party shall be entitled to a reinstatement of Priority
Lien Obligations with respect to all such recovered amounts on the date of such
Recovery, and from and after the date of such reinstatement the Discharge of
Priority Lien Obligations shall be deemed not to have occurred for all purposes
hereunder. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

 

(f)                                   The Collateral Trustee (on behalf of the
Second Lien Secured Parties) and each Second Lien Debt Representative, for
itself and on behalf of the Second Lien Secured Parties for whom it acts as
representative, and the Collateral Trustee (on behalf of the Priority Lien
Secured Parties) and each Priority Debt Representative for itself and on behalf
of the Priority Lien Secured Parties for whom it acts as representative,
acknowledges and agrees that

 

(i)                                     the grants of Liens pursuant to the
Priority Lien Security Documents and the Second Lien Security Documents
constitute two separate and distinct grants of Liens; and

 

(ii)                                  because of, among other things, their
differing rights in the Collateral, the Second Lien Obligations are
fundamentally different from the Priority Lien Obligations and must be
separately classified in any plan of reorganization proposed or adopted in a
Bankruptcy Case or Insolvency Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Priority Lien Secured
Parties and the Second Lien Secured

 

31

--------------------------------------------------------------------------------


 

Parties in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then each of the
parties hereto hereby acknowledges and agrees that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Obligors in respect of the Collateral (with the effect being that,
to the extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Secured Parties), the
Priority Lien Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing (or that would be owing if there were such
separate classes of senior and junior secured claims) in respect of
post-petition interest, including any additional interest payable pursuant to
the Priority Lien Documents, arising from or related to a default, which is
disallowed as a claim in any Bankruptcy Case or Insolvency Proceeding) before
any distribution is made in respect of the claims held by the Second Lien
Secured Parties with respect to the Collateral, with the Collateral Trustee (on
behalf of the Second Lien Secured Parties) or each Second Lien Debt
Representative, as applicable, for itself and on behalf of the Second Lien
Secured Parties for whom it acts as representative, hereby acknowledging and
agreeing to turn over to the Priority Lien Secured Parties, Collateral or
proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Lien Secured
Parties).

 

SECTION 2.5                                 Collateral Shared Equally and
Ratably within Class.  The parties hereto agree that the payment and
satisfaction of all of the Secured Obligations within each Class shall be
secured Equally and Ratably by each of the security interests established in
favor of the Collateral Trustee belonging to such Class so long as such
applicable Secured Obligations have validly and properly joined such applicable
Class.  It is understood and agreed that nothing in this Section 2.5 is intended
to alter the priorities among Secured Parties belonging to different Classes as
provided in Section 2.3 hereof.

 

SECTION 2.6                                 Designated Collateral and Designated
Obligations.  The parties hereto acknowledge and agree that, pursuant to the
Secured Debt Documents governing such Series of Secured Debt, the Secured
Debtholders with respect to any Series of Secured Debt may agree (i) that the
Obligations under such Series of Secured Debt shall be secured solely by a
portion of the Collateral (such portion, with respect to such Series of Secured
Debt, “Designated Collateral”) and/or (ii) that all or a portion of the
Collateral shall secure solely a portion of the Obligations under such Series of
Secured Debt (such portion, with respect to such Series of Secured Debt,
“Designated Obligations”, and the unsecured balance of such Obligations, with
respect to such Series of Secured Debt, “Unsecured Obligations”), in each case,
in accordance with the terms set forth in the Secured Debt Documents governing
such Series of Secured Debt, and the Secured Debtholders with respect to any
such Series of Secured Debt hereby acknowledge and agree that (1) the Collateral
securing the Obligations under such Series of Secured Debt shall be solely the
Designated Collateral and such Secured Debtholders shall have no right, title
and interest in any Collateral other than the Designated Collateral for purposes
of this Agreement and the Security Documents and (2) solely the portion of
Obligations constituting Designated Obligations shall be secured by the
Collateral, and such Secured Debtholders shall have no right, title and interest
in any Collateral (or proceeds thereof) with respect to any Unsecured
Obligations for purposes of this Agreement and the Security Documents.
Notwithstanding anything herein to the contrary, for purposes of the definitions
of “Act of Instructing Debtholders” and “Required Second Lien

 

32

--------------------------------------------------------------------------------


 

Debtholders” and for purposes of Section 7.22, the amount of Indebtedness with
respect to any Series of Secured Debt shall be deemed to be solely the amount of
Designated Obligations with respect to such Series of Secured Debt.

 

ARTICLE 3.                                                  OBLIGATIONS AND
POWERS OF COLLATERAL TRUSTEE

 

SECTION 3.1                                 Appointment and Undertaking of the
Collateral Trustee.

 

(a)                                 Each Hedge Provider and each other Secured
Party, acting through its Secured Debt Representative and/or by its acceptance
of the benefits of the applicable Security Documents, hereby appoints the
Collateral Trustee to serve as collateral trustee hereunder on the terms and
conditions set forth herein.

 

(b)                                 Subject to, and in accordance with, this
Agreement, the Collateral Trustee will, as trustee for the benefit solely and
exclusively of the present and future Secured Parties for whom it is acting:

 

(i)                                     accept, enter into, hold, maintain,
administer and enforce all Security Documents, including all Collateral subject
thereto, and all security interests created thereunder, perform its obligations
under the Security Documents and protect, exercise and enforce the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;

 

(ii)                                  take all lawful and commercially
reasonable actions permitted under the Security Documents that it may deem
necessary or advisable to protect or preserve its interest in the Collateral
subject thereto and such interests, rights, powers and remedies;

 

(iii)                               deliver and receive notices pursuant to the
Security Documents;

 

(iv)                              sell, assign, collect, assemble, foreclose on,
institute legal proceedings with respect to, or otherwise exercise or enforce
the rights and remedies of a secured party (including a mortgagee, trust deed
beneficiary and insurance beneficiary or loss payee) with respect to the
Collateral under the Security Documents and its other interests, rights, powers
and remedies;

 

(v)                                 remit as provided in Section 3.4 all cash
proceeds received by the Collateral Trustee from the collection, foreclosure or
enforcement of its interest in the Collateral under the Security Documents or
any of its other interests, rights, powers or remedies;

 

(vi)                              execute and deliver amendments to the Security
Documents as from time to time authorized by an Act of Instructing Debtholders
or otherwise permitted hereunder; and

 

(vii)                           release or subordinate any Lien granted to it by
any Security Document upon any Collateral if and as permitted by Section 4.1(b).

 

33

--------------------------------------------------------------------------------


 

(c)                                  Each party to this Agreement acknowledges
and consents to the undertakings of the Collateral Trustee set forth in
Section 3.1(b) and agrees to each of the other provisions of this Agreement
applicable to it.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Collateral Trustee shall not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Secured Obligations) unless
and until it shall have been directed by written notice of an Act of Instructing
Debtholders, and then only in accordance with the provisions of this Agreement.

 

SECTION 3.2                                 Release or Subordination of Liens. 
The Collateral Trustee will not release or subordinate any Lien of the
Collateral Trustee or consent to the release or subordination of any Lien of the
Collateral Trustee, except (a) as required by Article 4, (b) as ordered pursuant
to applicable law under a final and non-appealable order or judgment of a court
of competent jurisdiction or (c) for the subordination of the Junior Trust
Estate and the Second Liens to the Senior Trust Estate and the Priority Liens.

 

SECTION 3.3                                 Remedies Upon Actionable Default. 
If the Collateral Trustee at any time receives a Notice of Actionable Default or
other notice that an Actionable Default has occurred and is continuing, it will
promptly deliver written notice thereof to each Secured Debt Representative and
the Company.  Thereafter, the Collateral Trustee may await direction by an Act
of Instructing Debtholders and will act, or decline to act, as directed by an
Act of Instructing Debtholders, in the exercise and enforcement of the
Collateral Trustee’s interests, rights, powers and remedies in respect of the
Collateral or under the Security Documents or applicable law and, following the
initiation of such exercise of remedies, the Collateral Trustee will act, or
decline to act, with respect to the manner of such exercise of remedies as
directed by an Act of Instructing Debtholders.  Unless it has been directed to
the contrary by an Act of Instructing Debtholders, the Collateral Trustee in any
event may (but shall not be obligated to) take or refrain from taking such
action with respect to any Actionable Default as it may deem advisable and in
the best interest of the holders of Secured Obligations.

 

SECTION 3.4                                 Application of Proceeds.

 

(a)                                 The Collateral Trustee shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral and the proceeds of any title insurance policy and, subject to the
Security Documents, any other insurance policy in respect of any Collateral in
each case, received by it upon or after the exercise of rights or remedies
pursuant to Section 3.3 hereof or otherwise (in each case, subject to
Section 2.6 to the extent the relevant Collateral is Designated Collateral
and/or to the extent the relevant Obligations consist of Unsecured Obligations),
in the following order of application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees or any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
trustee or agent in connection with any Security Document, including any amounts
payable by the Collateral Trustee, as

 

34

--------------------------------------------------------------------------------


 

collateral trustee, to or for the benefit of Persons other than the Secured
Debtholders pursuant to the terms thereof;

 

SECOND, to the respective Priority Debt Representatives for application to the
payment of Priority Lien Obligations entitled to the benefit of such Collateral
Equally and Ratably, or to be held by the applicable Priority Debt
Representatives pending such application, until all Priority Lien Obligations
entitled to the benefit of such Collateral (i) have been paid in full in cash or
(ii) the cash amount held by the applicable Priority Debt Representatives in
respect of all Priority Lien Obligations is sufficient to pay all Priority Lien
Obligations (other than indemnification and other obligations not yet due and
payable) in full in cash;

 

THIRD, to the respective Second Lien Debt Representatives for application to the
Second Lien Obligations entitled to the benefit of such Collateral Equally and
Ratably, or to be held by the Second Lien Debt Representatives pending such
application, until all Second Lien Obligations entitled to the benefit of such
Collateral have been paid in full in cash or the cash amount held by the Second
Lien Debt Representatives in respect of all Second Lien Obligations is
sufficient to pay all Second Lien Obligations (other than indemnification and
other obligations not yet due and payable) in full in cash; and

 

FOURTH, any surplus remaining after the payment in full in cash of all of the
Secured Obligations entitled to the benefit of such Collateral shall be paid to
the Company or the other applicable Obligor, as the case may be, or its
successors or assigns, or as a court of competent jurisdiction may direct.

 

For this purpose, “proceeds” of Collateral includes any and all cash, securities
and other property realized from collection, foreclosure or enforcement of the
Collateral Trustee’s Liens upon the Collateral (including distributions of
Collateral in satisfaction of any Secured Obligations). The parties hereto (and,
with respect to Secured Debt Representatives, on behalf of themselves and the
Secured Parties they represent) agree that all proceeds of Collateral and other
amounts described in clause (a) above (including for the avoidance of doubt all
proceeds of any mortgages on the property of any Grantor) shall be applied to
the Secured Obligations of each Series of Secured Debt as set forth in this
Section 3.4 even if the Secured Obligations of any Series of Secured Debt do not
have a valid and perfected security interest and/or mortgage in, or are not
fully secured by, such Collateral or other amounts.

 

(b)                                 If any Second Lien Debt Representative or
any holder of a Second Lien Obligation collects or receives any proceeds in
respect of the Second Lien Obligations that should have been applied to the
payment of the Priority Lien Obligations in accordance with clause (a) above
and, with respect to a Second Lien Debt Representative, a Responsible Officer of
such Second Lien Debt Representative shall have received written notice, or
shall have actual knowledge, of the same prior to such Second Lien Debt
Representative’s distribution of such proceeds, whether after the commencement
of a Bankruptcy Case or otherwise, such Second Lien Debt Representative or such
holder of a Second Lien Obligation, as the case may be, shall forthwith deliver
the same to the Collateral Trustee, for the account of the holders of the
Priority Lien Obligations, in the form received, duly indorsed to the Collateral
Trustee, for the account of the holders of the Priority Lien Obligations to be
applied in accordance with clause (a) above. Until so delivered, such proceeds
shall be held by such

 

35

--------------------------------------------------------------------------------


 

Second Lien Debt Representative or such holder of a Second Lien Obligation, as
the case may be, for the benefit of the holders of the Priority Lien Obligations
and shall be deemed to be held segregated from other funds and property held by
such Second Lien Debt Representative or such holder of a Second Lien Obligation.

 

(c)                                  This Section 3.4 is intended for the
benefit of each present and future holder of Secured Obligations, each present
and future Secured Debt Representative and the Collateral Trustee as holder of
Priority Liens and Second Liens.  The Secured Debt Representative of each future
Series of Secured Debt will be required to deliver a Collateral Trust Joinder
including a lien sharing and priority confirmation as provided in Section 3.8 at
the time of incurrence of such Series of Secured Debt.

 

(d)                                 In connection with the application of
proceeds pursuant to Section 3.4(a), except as otherwise directed by an Act of
Instructing Debtholders, the Collateral Trustee may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.

 

(e)                                  In making the determinations and
allocations in accordance with Section 3.4(a), the Collateral Trustee may
conclusively rely upon information supplied by the relevant Priority Debt
Representative and Hedge Provider as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to its respective Priority
Lien Debt and any other Priority Lien Obligations and the amount of any
“settlement amount” (or similar term) of any Hedging Agreements included in the
Priority Lien Obligations and information supplied by the relevant Second Lien
Debt Representative and Hedge Provider as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to its respective Second
Lien Debt and any other Second Lien Obligations and the amount of any
“settlement amount” (or similar term) of any Hedging Agreements included in the
Second Lien Obligations.  In calculating the amount of Secured Obligations owed
to any Hedge Provider, the Secured Obligations owed to such Hedge Provider shall
be determined by the relevant Hedge Provider in accordance with the terms of the
relevant Hedging Agreement; provided that, notwithstanding anything herein or in
any other Secured Debt Document to the contrary, in the event that any such
Hedging Agreement consists of more than one confirmation or trade or in the
event that the relevant Hedge Provider is a party to any other Hedging
Agreement, solely for purposes of calculating the Secured Obligations owed to
such Hedge Provider under this Agreement, such calculation shall setoff and net
all Obligations owing to such Hedge Provider or owed by such Hedge Provider
under each such confirmation or trade and/or additional Hedging Agreement.

 

SECTION 3.5                                 Powers of the Collateral Trustee.

 

(a)                                 The Collateral Trustee is irrevocably
authorized and empowered to enter into and perform its obligations and protect,
perfect, exercise and enforce its interest, rights, powers and remedies under
the Security Documents and applicable law and in equity and to act as set forth
in this Article 3 or as requested in any lawful directions given to it from time
to time in respect of any matter by an Act of Instructing Debtholders. 
Notwithstanding anything herein to the contrary, the Second lien Debtholders and
the Second Lien Representatives shall be prohibited from instructing the
Collateral Trustee to take any action if

 

36

--------------------------------------------------------------------------------


 

the Second Lien Debtholders or the Second Lien Debt Representatives are
prohibited from taking such action hereunder, and the Collateral Trustee may
conclusively presume that there is no such prohibition with respect to any
instruction it receives otherwise in accordance with the terms of this
Agreement.

 

(b) No Secured Debt Representative, Secured Debtholder or other holder of
Secured Obligations shall have any liability whatsoever for any act or omission
of the Collateral Trustee.

 

SECTION 3.6                                 Documents and Communications.  The
Collateral Trustee will permit each Secured Debt Representative and each Secured
Debtholder of any Class upon reasonable written notice from time to time to
inspect and copy, at the cost and expense of the party requesting such copies,
any and all Security Documents and other documents, notices, certificates,
instructions or communications in respect of such Class received by the
Collateral Trustee in its capacity as such.

 

SECTION 3.7                                 For Sole and Exclusive Benefit of
Holders of Secured Obligations.  The Collateral Trustee shall accept, hold,
administer and enforce all Liens on the Collateral at any time transferred or
delivered to it and all other interests, rights, powers and remedies at any time
granted to or enforceable by the Collateral Trustee and all other property of
the Trust Estates solely and exclusively for the benefit of the present and
future holders of present and future Secured Obligations, and shall distribute
all proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.4.

 

SECTION 3.8                                 Additional Secured Debt.

 

(a)                                 The Collateral Trustee will, as trustee
hereunder, also perform its undertakings set forth in Section 3.1(b) with
respect to each holder of Secured Obligations issued or incurred after the date
hereof: (i) of a Series of Secured Debt that is identified as Second Lien Debt
or Priority Lien Debt in accordance with the procedures set forth in
Section 3.8(b) and (ii) that signs, through its designated Secured Debt
Representative identified pursuant to Section 3.8(b), a Collateral Trust Joinder
and delivers the same to the Collateral Trustee. Notwithstanding the foregoing,
(x) the incurrence of revolving credit obligations under commitments that have
previously been designated as Secured Debt under the Existing Collateral Trust
Agreement and (y) the issuance of letters of credit and incurrence of
reimbursement obligations in respect thereof under commitments that have
previously been designated as Secured Debt under the Existing Collateral Trust
Agreement, including the “Credit Agreement Obligations” as defined in the
Existing Collateral Trust Agreement, constitutes and will continue to constitute
automatically and without any further action Secured Debt and Priority Lien Debt
(and to the extent of any Excess Credit Agreement Obligations, if any, Second
Lien Debt) and shall not require compliance with the procedures set forth in
Section 3.8(b).

 

(b)                                 The Company or other applicable Obligor
shall be permitted to designate Indebtedness, including any Refinancing of the
Credit Agreement, whether incurred prior to, on or after the date of this
Agreement, as additional Secured Debt hereunder; provided that in the case of
Priority Lien Debt or Second Lien Debt, as applicable, represented

 

37

--------------------------------------------------------------------------------


 

by Commodity Hedging Agreements, the designation of additional Secured Debt as
such must be permitted by Section 3.8(c).  The Company or other applicable
Obligor may effect such designation by delivering to the Collateral Trustee,
with copies to each previously identified Secured Debt Representative, each of
the following:

 

(i)                                    An Officers’ Certificate stating that:

 

(A)                               the Company or such other Obligor intends to
designate additional Indebtedness as Secured Debt and identifying such Secured
Debt as either (x) Priority Lien Debt and in the case of Priority Lien Debt, as
either Priority Lien DFBM Obligations or Priority Lien Commodity Hedging
Obligations and, if such Indebtedness Refinances the Credit Agreement, whether
such Indebtedness is to be the Credit Agreement hereunder, or (y) Second Lien
Debt, and in the case of Second Lien Debt, as either Second Lien DFBM
Obligations or Second Lien Commodity Hedging Obligations;

 

(B)                               after taking into account the effects of any
Designated Collateral or Designated Obligations with respect to such Series of
Secured Debt, (x) in the case of additional Priority Lien Debt, such
Indebtedness, when incurred, and the Liens in respect thereof, was not
prohibited by any agreement governing Secured Debt (to the extent then in
effect) to be secured with a Priority Lien on an Equal and Ratable basis with
all existing Priority Lien Debt and which, when incurred and after giving pro
forma effect to the incurrence of such Priority Lien Debt, the Liens in respect
thereof and the application of the proceeds therefrom, is in an aggregate
principal amount that is not prohibited by the terms of the Secured Debt
Documents then in effect or (y) in the case of additional Second Lien Debt, such
Indebtedness, when incurred, and the Liens in respect thereof, was not
prohibited by any agreement governing Secured Debt (to the extent then in
effect) to be secured with a Second Lien on a junior basis to all existing
Priority Lien Debt and on an Equal and Ratable basis with all existing Second
Lien Debt and which, when incurred and after giving pro forma effect to the
incurrence of such Second Lien Debt, the Liens in respect thereof and the
application of the proceeds therefrom (if any), is in an aggregate principal
amount that is not prohibited by the terms of any Secured Debt Document then in
effect;

 

(C)                               after giving pro forma effect to the
incurrence of such additional Secured Debt, the Liens in respect thereof and the
application of the proceeds therefrom (if any), no Secured Debt Default shall
have occurred and be continuing in respect of any Priority Lien Debt for
Borrowed Money or Second Lien Debt for Borrowed Money and, to the best of the
signatory’s knowledge after due inquiry, no event or condition shall have
occurred which could reasonably be expected to result in a Secured Debt Default
in respect of any Priority Lien Debt or Second Lien Debt for Borrowed Money;

 

(D)                               states that each Borrower and each of the
other Obligors has duly authorized, executed (if applicable) and recorded (or
caused to be

 

38

--------------------------------------------------------------------------------


 

recorded in each appropriate governmental offices all relevant documents,
filings and recordations to ensure that such Obligations are secured by the
Collateral; and

 

(E)                                if any of the Obligations with respect to
such additional Secured Debt constitute Unsecured Obligations or are secured by
Designated Collateral, identifying the portion of such Obligations constituting
Unsecured Obligations and/or the Designated Collateral securing such
Obligations;

 

(ii)                                  evidence that the Officers’ Certificate
delivered pursuant to clause (i) above has been duly authorized by the Board of
Directors of the Company and has been duly executed and delivered (which
evidence may be in the form of an opinion provided by the General Counsel or an
Assistant General Counsel of the Company and shall include such other
documentation reasonably requested by the Collateral Trustee); and

 

(iii)                               a written notice specifying the name and
address of the Secured Debt Representative for such series of additional Secured
Debt for purposes of Section 7.5.

 

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, nothing in this Agreement shall be construed to (x) allow any Borrower
or any other Obligor to incur additional Indebtedness or to designate such
Indebtedness as Priority Lien Debt or Second Lien Debt entitled to the security
and other benefits of this Agreement or (y) entitle the holders of any such
Indebtedness to any benefits as Secured Debt hereunder unless such incurrence
and, if applicable, such designation are otherwise permitted by the terms of the
applicable Secured Debt Documents.

 

(c)                The Company and the other Obligors shall be entitled to
designate persons who hold Priority Lien Debt or Second Lien Debt, as
applicable, represented by Commodity Hedging Agreements that are Capacity
Commodity Hedging Agreements (in their capacity as such) as additional Secured
Debtholders pursuant to Section 3.8(a) if and only to the extent that, as of the
date such Lien is to be granted, the net amount, as more fully described below,
of electric power generation capacity represented by all Capacity Commodity
Hedging Agreements, the Obligations with respect to which constitute Priority
Lien Debt or Second Lien Debt (including the proposed new Capacity Commodity
Hedging Agreement(s)) is no greater than (i) 80% of the aggregate Available
Baseload Capacity plus 10% of the Non-Baseload Capacity for all monthly periods
covered by such proposed new Capacity Commodity Hedging Agreement(s) not to
exceed 60 monthly periods, (ii) 60% of the aggregate Available Baseload Capacity
for all monthly periods covered by such proposed new Capacity Commodity Hedging
Agreement(s) in excess of 60 monthly periods but not to exceed 72 monthly
periods, (iii) 40% of the aggregate Available Baseload Capacity for all monthly
periods covered by such proposed new Capacity Commodity Hedging Agreement(s) in
excess of 72 monthly periods but not to exceed 84 monthly periods, and (iv) 20%
of the aggregate Available Baseload Capacity for all monthly periods covered by
such proposed new Capacity Commodity Hedging Agreement(s) in excess of 84
monthly periods.  Except as provided in the foregoing provisions of this
Section 3.8(c), no other persons who hold Indebtedness represented by Commodity
Hedging Agreements (in their capacity as such) may

 

39

--------------------------------------------------------------------------------


 

be designated as additional Secured Debtholders pursuant to Section 3.8(a).  For
purposes of determining the “net amount” in this Section 3.8(c), a transaction
shall be treated as nettable to the extent that it is entered into under an
industry standard agreement (including an ISDA Master Agreement, EEI Master
Purchase and Sale Agreement or a long form confirmation incorporating an
industry standard master agreement by reference) that provides the Company or
any Subsidiary with the right to net transactions in the event of a counterparty
default or bankruptcy or insolvency in respect of which agreement the Company
has a reasonable basis to believe that such netting terms would be enforceable
against the Company’s or such Subsidiary’s counterparty even in the event of a
bankruptcy or insolvency of such counterparty.

 

(d)               The Borrowers shall have the right at any time on or after the
Discharge of Priority Lien Obligations has occurred, to enter into any Priority
Lien Document evidencing a Priority Lien Debt the incurrence of which is not
prohibited by the applicable Secured Debt Documents, and to designate such
Indebtedness as Priority Lien Debt in accordance with Section 3.8(b).  At any
time from and after the date of such designation pursuant to Section 3.8(b) (the
“Reference Date”), the obligations under such Priority Lien Document shall
automatically and without further action be treated as Priority Lien Debt for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, and the Second Lien
Obligations shall be at all times subordinated and junior to such Priority Liens
Obligations pursuant to the terms of this Agreement, including with respect to
Second Lien Obligations that were incurred or outstanding on or prior to the
Reference Date.

 

ARTICLE 4.                                                   OBLIGATIONS
ENFORCEABLE BY THE BORROWERS AND THE GRANTORS

 

SECTION 4.1                                 Release and Subordination of Liens.

 

(a)                                 The Collateral Trustee’s Liens upon the
Collateral will be (x) subordinated, in whole or in part, as to any Lien on any
Collateral that is not prohibited by the Secured Debt Documents from having
priority to the Collateral Trustee’s Liens, or if consent to the subordination
of the Collateral Trustee’s Liens on such Collateral has been given by an Act of
Instructing Debtholders and the Secured Debt Representative in respect of any
Affiliated Credit Agreement or (y) released:

 

(i)                                     in whole, upon the Discharge of Priority
Lien Obligations and Discharge of Second Lien Obligations;

 

(ii)                                  as to any Collateral that is sold,
transferred or otherwise disposed of by any Borrower or any other Obligor in a
transaction or other circumstance which is not prohibited by any of the Secured
Debt Documents at the time of such sale, transfer or other disposition or to the
extent of the interest sold, transferred or otherwise disposed of;

 

(iii)                               as to any Collateral that is otherwise
permitted to be released in accordance with the terms of all applicable Secured
Debt Documents; provided that this

 

40

--------------------------------------------------------------------------------


 

clause (iii) shall not apply to the Discharge of Priority Lien Obligations upon
payment in full thereof; and

 

(iv)                              as to any Collateral other than Collateral
being released pursuant to clauses (i), (ii) or (iii) of this Section 4.1(a)(y),
if consent to the release of such Collateral has been given by an Act of
Instructing Debtholders and the Secured Debt Representative in respect of any
Affiliated Credit Agreement; provided that if such Collateral represents all or
substantially all of the Collateral, consent to the release of such Collateral
has been given by the requisite percentage or number of holders of each
Series of Secured Debt under the applicable Secured Debt Document (including for
the avoidance of doubt any Affiliated Credit Agreement), and in each case, such
release has become effective in accordance with such consent.

 

Notwithstanding any of the foregoing, if the Collateral Trustee is exercising
its rights or remedies with respect to the Collateral under the Priority Lien
Security Documents pursuant to an Act of Instructing Debtholders, and the
Collateral Trustee, on behalf of all Priority Lien Secured Parties, releases any
of the Priority Liens on any part of the Collateral or any Guarantor is released
from its obligations under its Guarantee of the Priority Lien Obligations in
connection therewith, then the Second Liens on such Collateral and the
obligations of such Guarantor under its Guarantee of the Second Lien Obligations
shall be automatically, unconditionally and simultaneously released.  If in
connection with any exercise of rights and remedies by the Collateral Trustee
under the Priority Lien Security Documents pursuant to an Act of Instructing
Debtholders, the equity interests of any Person are foreclosed upon or otherwise
disposed of and the Collateral Trustee releases its Priority Lien on the
property or assets of such Person then the Second Liens with respect to the
property or assets of such Person will be concurrently and automatically
released to the same extent as the Priority Liens on such property or assets are
released.

 

(b)                                 The Collateral Trustee agrees for the
benefit of the Borrowers and the other Obligors that if the Collateral Trustee
at any time receives:

 

(i)                                                             an Officers’
Certificate (which Officers’ Certificate shall be issued on behalf of the
Company, without personal liability for the individual officer executing it, and
shall be delivered to each Secured Debt Representative concurrently with the
delivery to the Collateral Trustee) stating that (w) such officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (x) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of any Collateral and/or
subordination of the Collateral Trustee’s Liens on any Collateral have been
complied with, (y) in the opinion of such officer, such conditions precedent, if
any, have been complied with and (z) such release and/or subordination is
permitted by Section 4.1(a) and the applicable Secured Debt Documents; and

 

(ii)                                  the proposed instrument or instruments
releasing and/or subordinating such Lien as to such property in recordable form,
if applicable,

 

41

--------------------------------------------------------------------------------


 

then, unless the Collateral Trustee receives a written statement from any
Secured Debt Representative pursuant to Section 4.1(d)(i)(y) below and the
Collateral Trustee has no reason to believe that such written statement is not
accurate, the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release and/or subordination  to
the Company or other applicable Obligor on or before the later of (x) the date
specified in such request for such release and (y) the fifth Business Day after
the date of receipt of the items required by this Section 4.1(b) by the
Collateral Trustee.

 

(c)                                               The Collateral Trustee hereby
agrees that:

 

(i)                                     any release pursuant to clause (ii) of
Section 4.1(a)(y) shall occur automatically upon the sale, transfer or other
disposition of such Collateral and, at the request of the Company or other
applicable Obligor, the Collateral Trustee shall either be present at the
closing of such transaction or shall deliver the release under customary escrow
arrangements that permit such contemporaneous payment and delivery of the
release; and

 

(ii)                                  at any time when a Secured Debt Default
under a Series of Secured Debt that constitutes Second Lien Debt has occurred
and is continuing, within one Business Day of the receipt by it of an Act of
Instructing Debtholders and other consents, if any, required by
Section 4.1(a)(y)(iv), the Collateral Trustee shall deliver a copy of such Act
of Instructing Debtholders and other consents, if any, to each Secured Debt
Representative.

 

(d)                                 Each Secured Debt Representative hereby
agrees that:

 

(i)                                                             as soon as
reasonably practicable after receipt of an Officers’ Certificate pursuant to
Section 4.1(b)(i) it will either provide (x) the written confirmation that such
release and/or subordination is permitted by Section 4.1(a), (y) a written
statement that such release and/or subordination is not permitted by
Section 4.1(a) or (z) a request for further information from the Borrowers
reasonably necessary to determine whether the proposed release and/or
subordination is permitted by Section 4.1(a) and after receipt of such
information such Secured Debt Representative will as soon as reasonably
practicable either provide the written confirmation or statement required
pursuant to clause (x) or (y), as applicable; and

 

(ii)                                                          within one
Business Day of the receipt by it of any notice from the Collateral Trustee
pursuant to Section 4.1(c)(ii), such Secured Debt Representative shall deliver a
copy of such notice to each registered holder of the Series of Priority Lien
Debt or Series of Second Lien Debt for which it acts as Secured Debt
Representative.

 

SECTION 4.2                                 Delivery of Copies to Secured Debt
Representatives.  The Company will deliver to each Secured Debt Representative a
copy of each Officers’ Certificate delivered to the Collateral Trustee pursuant
to Section 4.1(b), together with copies of all documents delivered to the
Collateral Trustee with such Officers’ Certificate.  The Secured Debt
Representatives will not be obligated to take notice thereof or to act thereon,
subject to Section 4.1(d).

 

42

--------------------------------------------------------------------------------


 

SECTION 4.3                                 Collateral Trustee Not Required to
Serve, File or Record.  The Collateral Trustee is not required to prepare,
serve, file, register or record any instrument creating, releasing or
subordinating its security interest in any Collateral.

 

SECTION 4.4                                 Release of Liens in Respect of any
Series of Priority Lien Debt or any Series of Second Lien Debt.

 

(a)   Release of Liens in Respect of the Notes.  In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Priority Lien will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Indenture, and the right of the holders of the Notes and such
Obligations to the benefits and proceeds of the Collateral Trustee’s Priority
Lien on the Collateral will terminate and be discharged:

 

(1)                                 upon satisfaction and discharge of the
Indenture as set forth under Article 12 of the Indenture;

 

(2)                                 upon a Legal Defeasance or Covenant
Defeasance (each as defined under the Indenture) of the Notes as set forth under
Article 8 of the Indenture;

 

(3)                                 upon payment in full and discharge of all
Notes outstanding under the Indenture and all Obligations (other than
Obligations constituting indemnities or other contingent obligation) that are
outstanding, due and payable under the Indenture at the time the Notes are paid
in full and discharged; or

 

(4)                                 in whole or in part, with the consent of the
holders of the requisite percentage of Notes in accordance with Article 9 of the
Indenture.

 

(b)    Release of Liens in Respect of any Series of Priority Lien Debt or any
Series of Second Lien Debt.   In addition to any release pursuant to Section 4.1
hereof, as to any Series of Priority Lien Debt, the Collateral Trustee’s
Priority Lien will no longer secure such Series of Priority Lien Debt if the
requirements of a Discharge of Priority Lien Obligations are satisfied with
respect to such Series of Priority Lien Debt and all Priority Lien Obligations
related thereto.  In addition to any release pursuant to Section 4.1 hereof, as
to any Series of Second Lien Debt, the Collateral Trustee’s Second Lien will no
longer secure such Series of Second Lien Debt if such Second Lien Debt has been
paid in full in cash, all commitments to extend credit in respect of such
Series of Second Lien Debt have been terminated and all other Second Lien
Obligations related thereto that are outstanding and unpaid at the time such
Series of Second Lien Debt is paid are also paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time).

 

ARTICLE 5.                                              IMMUNITIES OF THE
COLLATERAL TRUSTEE

 

SECTION 5.1                                 No Implied Duty.  The Collateral
Trustee will not have any fiduciary duties nor will it have responsibilities or
obligations other than those expressly assumed by it in this Agreement and the
other Security Documents.  The Collateral Trustee shall not be required to take
any action which is contrary to applicable law or any provision of this
Agreement or the other Security Documents.

 

43

--------------------------------------------------------------------------------


 

SECTION 5.2                                 Appointment of Agents and Advisors. 
The Collateral Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
accountants, appraisers or other experts or advisors selected by it with due
care as it may reasonably require and shall not be responsible for any
misconduct or negligence on the part of any of them.

 

SECTION 5.3                                 Other Agreements.  The Collateral
Trustee has accepted and is bound by the Security Documents executed by the
Collateral Trustee in its capacity as Collateral Trustee as of the date of this
Agreement and, as directed by an Act of Instructing Debtholders, the Collateral
Trustee may execute additional Security Documents delivered to it after the date
of this Agreement, provided, however, that such additional Security Documents do
not adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee or impose on the Collateral Trustee any additional duties or
obligations.  The Collateral Trustee shall not otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture, Commodity
Hedging Agreement or other agreement governing Secured Debt (other than this
Agreement and the other Security Documents).

 

SECTION 5.4                                 Solicitation of Instructions.

 

(a)                                 The Collateral Trustee may at any time
solicit written confirmatory instructions, in the form of an Act of Instructing
Debtholders, an Officers’ Certificate or an order of a court of competent
jurisdiction, as to any action which it may be requested or required to take, or
which it may propose to take, in the performance of any of its obligations under
this Agreement or the other Security Agreements.

 

(b)                                 No written direction given to the Collateral
Trustee by an Act of Instructing Debtholders, which in the sole judgment of the
Collateral Trustee imposes, purports to impose or might reasonably be expected
to impose upon the Collateral Trustee any obligation or liability not set forth
in or arising under this Agreement and the other Security Documents shall be
binding upon the Collateral Trustee unless the Collateral Trustee elects, at its
sole option, to accept such direction.

 

SECTION 5.5                                 Limitation of Liability.  The
Collateral Trustee shall not be responsible or liable for any action taken or
omitted to be taken by it hereunder or under any other Security Document, except
for its own gross negligence or willful misconduct as determined by a final and
non-appealable decision of a court of competent jurisdiction.

 

SECTION 5.6                                 Documents in Satisfactory Form.  The
Collateral Trustee shall be entitled to require that all agreements,
certificates, opinions, instruments and other documents at any time submitted to
it, including those expressly provided for in this Agreement, be delivered to it
in a form and with substantive provisions reasonably satisfactory to it.

 

SECTION 5.7                                 Entitled to Rely.  The Collateral
Trustee may conclusively rely upon, and shall not incur any liability for
relying upon, any certificate, notice or other document (including any
facsimile) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons and need not
investigate any fact or matter stated in any such document.  The Collateral
Trustee may seek and rely upon, and shall

 

44

--------------------------------------------------------------------------------


 

be fully protected in relying upon, any judicial order or judgment, upon any
advice, opinion or statement of legal counsel (who may be counsel to the
Company), independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Company or any other Obligor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
Secured Debtholders for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof.  The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so. To the extent an Officers’ Certificate or an opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on such Officers’ Certificate or opinion of counsel as to such
matter and such Officers’ Certificate or opinion of counsel shall be full
warranty and protection to the Collateral Trustee for any action taken, suffered
or omitted by it under the provisions of this Agreement and the other Security
Documents.

 

SECTION 5.8                                 Secured Debt Default.  The
Collateral Trustee shall not be required to inquire as to the occurrence or
absence of any Secured Debt Default and shall not be affected by or required to
act upon any notice or knowledge as to the occurrence of any Secured Debt
Default unless and until it is directed by an Act of Instructing Debtholders.

 

SECTION 5.9                                 Actions by Collateral Trustee.  As
to any matter not expressly provided for by this Agreement or the other Security
Documents, the Collateral Trustee shall act or refrain from acting as directed
by an Act of Instructing Debtholders and shall be fully protected if it does so
, and any action taken, suffered or omitted pursuant to hereto or thereto shall
be binding on the Secured Debtholders.

 

SECTION 5.10                          Security or Indemnity in favor of the
Collateral Trustee.  The Collateral Trustee shall not be required to advance or
expend any funds or otherwise incur any financial liability in the performance
of its duties or the exercise of its powers or rights hereunder unless it has
been provided with security or indemnity reasonably satisfactory to it against
any and all liability or expense which may be incurred by it by reason of taking
or continuing to take such action.

 

SECTION 5.11                          Rights of the Collateral Trustee.  In the
event there is any bona fide, good faith disagreement between the other parties
to this Agreement or any of the other Security Documents resulting in adverse
claims being made in connection with Collateral held by the Collateral Trustee
and the terms of this Agreement or any of the other Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it shall be entitled to
refrain from taking any action (and shall incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.

 

45

--------------------------------------------------------------------------------


 

SECTION 5.12                          Limitations on Duty of Collateral Trustee
in Respect of Collateral.

 

(a)                                 Beyond the exercise of reasonable care in
the custody of Collateral in its possession, the Collateral Trustee shall have
no duty as to any Collateral in its possession or control or in the possession
or control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and the
Collateral Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.  The Collateral Trustee
shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Trustee shall not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

 

(b)                                 The Collateral Trustee shall not be
responsible for or obligated to make any investigation into, and shall be
entitled to assume, the existence, genuineness or value of any of the Collateral
or for the validity, perfection, priority or enforceability of the Liens on any
of the Collateral, whether impaired by operation of law or by reason of any
action or omission to act on its part hereunder, except to the extent such
action or omission constitutes gross negligence or willful misconduct on the
part of the Collateral Trustee, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of any Obligor to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.  The Collateral Trustee
hereby disclaims any representation or warranty to the present and future
holders of the Secured Obligations concerning the perfection of the Liens and
security interests granted hereunder or in the value of any of the Collateral. 
The Collateral Trustee shall have no duty to ascertain or inquire as to or
monitor the performance or observance of any of the terms of the Indenture, this
Agreement or the Security Documents or Loan Documents of any other Person.

 

(c)                                  The Collateral Trustee shall not be
obligated to take any action under this Agreement or any other Security Document
if taking such action (i) would subject the Collateral Trustee to a tax in any
jurisdiction where it is not then subject to a tax and for which it has not been
indemnified pursuant to Section 5.10 or (ii) would require the Collateral
Trustee to qualify to do business in any jurisdiction where it is not then so
qualified.

 

SECTION 5.13                          Assumption of Rights, Not Assumption of
Duties.  Notwithstanding anything to the contrary contained herein, (a) each of
the parties thereto shall remain liable under each of the Security Documents
(other than this Agreement) to the extent set forth therein to perform all of
their respective duties and obligations thereunder to the same extent as if this
Agreement had not be executed, (b) the exercise by the Collateral Trustee of any
of its rights, remedies or powers hereunder shall not release such parties from
any of their respective duties or obligations under the other Security Documents
and (c) the Collateral Trustee shall not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

 

46

--------------------------------------------------------------------------------


 

SECTION 5.14                          No Liability for Clean Up of Hazardous
Materials.  In the event that the Collateral Trustee is requested to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any fiduciary or trust obligation for the
benefit of another, which in the Collateral Trustee’s sole discretion may cause
the Collateral Trustee to be considered an “owner or operator” under the
provisions of the Comprehensive Environmental Response Cleanup and Liability Act
or any similar Environmental Laws (collectively, “CERCLA”) or otherwise cause
the Collateral Trustee to incur, or be exposed to, any Environmental Liability
or any liability under CERCLA or any other federal, state or local law, the
Collateral Trustee shall not be required to acquire such title and reserves the
right, instead of taking such action, either to resign as Collateral Trustee or
to arrange for the transfer of the title or control of the asset to a court
appointed receiver.  The Collateral Trustee shall not be liable to any Person
for any Environmental Liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Collateral Trustee’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge, Release or threatened
Release of Hazardous Materials into the environment.

 

SECTION 5.15                          Additional Provisions Relating to the
Collateral Trustee  (a)       The Collateral Trustee may refuse to follow any
direction that conflicts with law or this Agreement, the Indenture or (subject
to Section 5.11 hereof) any of the Security Documents or that would involve the
Collateral Trustee in personal liability; provided that the Collateral Trustee
may take any other action deemed proper by the Collateral Trustee that is not
inconsistent with such direction. Prior to taking any action under this
Agreement or any of the Security Documents, the Collateral Trustee shall be
entitled to indemnification reasonably satisfactory to it against all losses and
expenses caused by taking or not taking such action.

 

(b)                                      The Collateral Trustee shall be
accountable only for amounts that it actually receives as a result of the
exercise of its powers hereunder and under any Security Document, and neither it
nor any of its officers, directors, employees or agents shall have any duty or
liability or be responsible to any Obligor for any act or failure to act
hereunder, except for its own gross negligence, bad faith or willful misconduct.
Nothing contained in this Agreement shall be construed as requiring or
obligating the Collateral Trustee, and the Collateral Trustee shall not, absent
an Act of Instructing Debtholders, be required or obligated, to (i) present or
file any claim or notice or take any action with respect to any Collateral or in
connection therewith or (ii) notify any Obligor of any decline in the value of
any Collateral.

 

(c)                             Neither the Collateral Trustee nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of a Obligor.

 

(d)                            No provision of this Agreement or any Security
Document shall be deemed to impose any duty or obligation on the Collateral
Trustee to perform any act or acts, receive or obtain any interest in property
or exercise any interest in property, or exercise any right, power, duty or
obligation conferred or imposed on it in any jurisdiction in which it shall be
illegal, or in which the Collateral Trustee shall be unqualified or incompetent
in accordance with applicable law, to perform any such act or acts, to receive
or obtain any such interest in property

 

47

--------------------------------------------------------------------------------


 

or to exercise any such right, power, duty or obligation; and no permissive or
discretionary power or authority available to the Collateral Trustee shall be
construed to be a duty.

 

(e)                             The Collateral Trustee shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to a Grantor or any of its Affiliates that is communicated
to or obtained by the Person serving as the Collateral Trustee or any of its
Affiliates in any capacity.

 

(f)                              In no event shall the Collateral Trustee be
liable for any failure or delay in the performance of its obligations hereunder
or under any of the other Security Documents because of circumstances beyond the
Collateral Trustee’s control, including, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, strikes or work stoppages for
any reason, embargo, government action, including any laws, ordinances,
regulations or the like which delay, restrict or prohibit the providing of the
services contemplated by this Agreement, or the failure of equipment or
interruption of communications or computer facilities, and other, causes beyond
the Collateral Trustee’s control whether or not of the same class or kind as
specifically named above.

 

(g)                             The Collateral Trustee shall not be liable for
any action taken, suffered, or omitted to be taken by it in good faith and
reasonably believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Agreement or any of the other Security
Documents.

 

(h)                            Notwithstanding anything to the contrary
contained in this Agreement or any of the other Security Documents, under no
circumstances shall the Collateral Trustee be liable for any indirect, special,
punitive, exemplary or consequential loss or damage of any kind whatsoever,
including, but not limited to, lost profits, even if such loss or damage was
foreseeable or it has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

(i)                                The Collateral Trustee shall have no
liability to the Company for interest on any money received by it under this
Agreement or any of the other Security Documents except as otherwise agreed in
writing with the Company.

 

(j)                               Each Secured Party (other than the Trustee and
Collateral Trustee) acknowledges that it has, independently and without reliance
upon the Collateral Trustee, any Representative or any other Secured Party or
any of their Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Trustee, any Representative or any other
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder or thereunder.

 

(k)                            The rights, privileges, protections, immunities
and benefits given to the Collateral Trustee, including, without limitation, its
right to be indemnified, are extended to,

 

48

--------------------------------------------------------------------------------


 

and shall be enforceable by, the Collateral Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

 

SECTION 5.16                          Merger of the Collateral Trustee.  Any
Person into which the Collateral Trustee may be merged or converted, or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Collateral Trustee, shall be the successor of the Collateral
Trustee under this Agreement and the other Security Documents without the
execution or filing of any paper or any further act on the part of the parties
hereto

 

SECTION 5.17                          Co-Collateral Trustee; Separate Collateral
Trustee.   If at any time or times it shall be necessary or prudent in order to
conform to any law of any jurisdiction in which any of the Collateral shall be
located, or to avoid any violation of law or imposition on the Collateral
Trustee of taxes by such jurisdiction not otherwise imposed on the Collateral
Trustee, or the Collateral Trustee shall be advised by counsel, satisfactory to
it, that it is necessary or prudent in the interest of the Secured Parties, or
the Collateral Trustee shall deem it desirable for its own protection in the
performance of its duties hereunder or under any other Security Document, the
Collateral Trustee and each of the Grantors shall execute and deliver all
instruments and agreements necessary or proper to constitute another bank or
trust company, or one or more persons approved by the Collateral Trustee and the
Company (such approval not to be unreasonably withheld or delayed), either to
act as co-trustee or co-trustees of all or any of the Collateral under this
Agreement or under any of the other Security Documents, jointly with the
Collateral Trustee originally named herein or therein or any successor
Collateral Trustee, or to act as separate trustee or trustees of any of the
Collateral.

 

(b)                                 Every separate trustee and every co-trustee,
other than any successor Collateral Trustee appointed pursuant to Article 6,
shall, to the extent permitted by law, be appointed and act and be such, subject
to the following provisions and conditions:

 

(i)                                                             all rights,
powers, duties and obligations conferred upon the Collateral Trustee in respect
of the custody, control and management of moneys, papers or securities shall be
exercised solely by the Collateral Trustee or any agent appointed by the
Collateral Trustee;

 

(ii)                                                          all rights,
powers, duties and obligations conferred or imposed upon the Collateral Trustee
hereunder and under the other relevant Security Documents shall be conferred or
imposed and exercised or performed by the Collateral Trustee and such separate
trustee or separate trustees or co-trustee or co-trustees, jointly, as shall be
provided in the instrument appointing such separate trustee or separate trustees
or co-trustee or co-trustees, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Collateral Trustee shall be incompetent or unqualified to perform such act or
acts, or unless the performance of such act or acts would result in the
imposition of any tax on the Collateral Trustee which would not be imposed
absent such joint act or acts, in which event such rights, powers,

 

49

--------------------------------------------------------------------------------


 

duties and obligations shall be exercised and performed by such separate trustee
or separate trustees or co-trustee or co-trustees;

 

(iii)                                                       no power given
hereby or by the other relevant Security Documents to, or which it is provided
herein or therein may be exercised by, any such co-trustee or co-trustees or
separate trustee or separate trustees shall be exercised hereunder or thereunder
by such co-trustee or co-trustees or separate trustee or separate trustees
except jointly with, or with the consent in writing of, the Collateral Trustee,
anything contained herein to the contrary notwithstanding;

 

(iv)                                                      no separate trustee or
co-trustee hereunder shall be personally liable by reason of any act or omission
of any other trustee hereunder;

 

(v)                                                         the Collateral
Trustee, at any time by a written and executed instrument, may accept the
resignation of or remove any such separate trustee or co-trustee and, with an
Act of Instructing Debtholders (not to be unreasonably withheld) and with the
consent of the Company (not to be unreasonably withheld or delayed) if no Event
of Default exists and the Company has certified in writing to the Collateral
Trustee that no Event of Default exists may appoint a successor to such separate
trustee or co-trustee, as the case may be, anything contained herein to the
contrary notwithstanding.  If the Company shall not have joined in the execution
of any such instrument within 30 days after it receives a written request from
the Collateral Trustee to do so, the Collateral Trustee shall have the power to
accept the resignation of or remove any such separate trustee or co-trustee and
to appoint a successor without the concurrence of the Company, the Company
hereby appointing the Collateral Trustee its agent and attorney to act for it in
such connection in such contingency.  If the Collateral Trustee shall have
appointed a separate trustee or separate trustees or co-trustee or co-trustees
as above provided, the Collateral Trustee may at any time, by an instrument in
writing, accept the resignation of or remove any such separate trustee or
co-trustee and the successor to any such separate trustee or co-trustee shall be
appointed by the Collateral Trustee;

 

(vi)                                                      such separate trustee
or co-trustee shall act as bailee and agent for and on behalf of the Collateral
Trustee in order to perfect any Liens on the Collateral; and

 

(vii)                                                   all fees, expenses and
indemnity obligations owed to such separate trustee or co-trustee shall be
entitled to share ratably with the Collateral Trustee’s fees in the allocation
of payments described in Section 3.4.

 

(l)                                Each separate trustee and co-trustee shall
and agrees to (i) hold all Collateral in its possession (or which it controls or
which is registered in its name including as lienholder or secured party) for
the benefit of and as agent for perfection of and bailee for the Collateral
Trustee and to perfect the security interest in and Liens on such Collateral
created by the Security Documents to which it is a party, including to the
extent that possession or control is taken to perfect a Lien thereon under the
UCC (such bailment being intended, among other things, to satisfy the
requirements of Section 8-301, 9-106 and 9-313 of the UCC), and (ii) comply with
instructions and entitlement orders originated by the

 

50

--------------------------------------------------------------------------------


 

Collateral Trustee with respect to the Collateral without further consent by the
Company or any other Grantors, and the Collateral Trustee agrees not to deliver
any such instructions and orders unless instructed to do so by an Act of
Instructing Debtholders.

 

ARTICLE 6.                                              RESIGNATION AND REMOVAL
OF THE COLLATERAL TRUSTEE

 

SECTION 6.1                                 Resignation or Removal of Collateral
Trustee.  Subject to the appointment of a successor Collateral Trustee as
provided in Section 6.2 and the acceptance of such appointment by the successor
Collateral Trustee, (a) the Collateral Trustee may resign at any time by giving
not less than 30 days’ notice of resignation to each Secured Debt Representative
and the Company and (b) the Collateral Trustee may be removed at any time, with
or without cause, by an Act of Instructing Debtholders.

 

SECTION 6.2                                 Appointment of Successor Collateral
Trustee.  Upon any such resignation or removal, a successor Collateral Trustee
may be appointed by an Act of Instructing Debtholders.  If no successor
Collateral Trustee shall have been so appointed and shall have accepted such
appointment within 30 days after the predecessor Collateral Trustee gave notice
of resignation or was removed, the retiring Collateral Trustee may (at the
expense of the Borrowers), at its option, appoint a successor Collateral
Trustee, or petition a court of competent jurisdiction for appointment of a
successor Collateral Trustee, which shall be a bank or trust company
(a) authorized to exercise corporate trust powers, (b) having a combined capital
and surplus of at least $100,000,000 and (c) maintaining an office in New York,
New York.  The Collateral Trustee shall fulfill its obligations hereunder until
a successor Collateral Trustee meeting the requirements of this Section 6.2 has
accepted its appointment as Collateral Trustee and the provisions of Section 6.3
have been satisfied.

 

SECTION 6.3                                 Succession.  When the Person so
appointed as successor Collateral Trustee accepts such appointment:

 

(a)                                 such Person shall succeed to and become
vested with all the rights, powers, privileges and duties of the predecessor
Collateral Trustee, and the predecessor Collateral Trustee shall be discharged
from its duties and obligations hereunder, and

 

(b)                                 the predecessor Collateral Trustee shall
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and shall execute instruments and assignments
as may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estates.

 

Thereafter the predecessor Collateral Trustee shall remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.7 and
7.8.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 7.                                              MISCELLANEOUS PROVISIONS

 

SECTION 7.1                                 Amendment.

 

(a)                                 No amendment or supplement to the provisions
of this Agreement or any other Security Document (to which the Collateral
Trustee is a party) will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Instructing Debtholders, except that:

 

(i)                                     any amendment or supplement that has the
effect solely of (A) adding or maintaining Collateral, securing additional
Secured Debt that was otherwise permitted by the terms of the Secured Debt
Documents and this Agreement to be secured by the Collateral or preserving or
perfecting the Liens thereon or the rights of the Collateral Trustee therein,
(B) curing any ambiguity, defect or inconsistency in this Agreement,
(C) providing any additional rights or benefits to the Secured Parties,
(D) confirming any grant of Collateral permitted or required by this Agreement
or any release or subordination of any Collateral or guarantee that is
otherwise  permitted under the terms of this Agreement or  (E) correcting any
typographical errors, drafting mistakes or other similar mistakes that do not
modify the intended rights and obligations of the parties hereto, will become
effective when executed and delivered by the Company or any other applicable
Obligor party thereto and the Collateral Trustee;

 

(ii)                                  no amendment or supplement that reduces,
impairs or adversely affects the right of any Secured Debtholder (A) to vote its
outstanding Secured Debt as to any matter described as subject to an Act of
Instructing Debtholders (or amends the provisions of this clause (ii) or the
definition of “Act of Instructing Debtholders”, “Actionable Default”,
“Affiliated Credit Agreement”, “Affiliate”, “Credit Agreement Obligations”,
“Credit Agreement”, “Discharge of Credit Agreement Obligations”, “Second Lien
Debt”, “Second Lien Obligations”, “Priority Lien Debt” or “Priority Lien
Obligations” or any of the defined terms contained in any of the preceding
definitions), (B) to be a Secured Party and to share in the order and proportion
of application described in Section 3.4 in the proceeds of enforcement of or
realization on any Collateral, in each case that has not been released and/or
subordinated in accordance with the provisions described in Section 4.1,
(C) pursuant to Section 2.4, or (D) to require that Liens securing Secured
Obligations be released and/or subordinated only as set forth in the provisions
described in Section 4.1 shall become effective without the consent of the
requisite percentage or number of holders under the applicable Secured Debt
Document of each Series of Secured Debt so affected (including for the avoidance
of doubt any so affected Affiliated Credit Agreement);

 

(iii)                               no amendment or supplement that imposes any
obligation upon the Collateral Trustee or any Secured Debt Representative,
respectively, in its capacity as such shall become effective without the consent
of the Collateral Trustee or such Secured Debt Representative (including for the
avoidance of doubt any so affected Secured Debt Representative under any
Affiliated Credit Agreement), respectively;

 

(iv)                              no amendment or supplement that (A) increases
the liabilities of, (B) affects the date of payment of Obligations of,
(C) decreases the Obligations in respect of or (D) adversely affects the rights
of, in each case, the Secured Debt Representative of any Series of Secured Debt
(or the Secured Parties represented by it) disproportionately in relation to
that of any other Series shall become effective without the consent of such

 

52

--------------------------------------------------------------------------------


 

Secured Debt Representative (including for the avoidance of doubt any so
affected Secured Debt Representative under any Affiliated Credit Agreement); and

 

(v)                                 any amendment or supplement to
Section 3.8(c) will become effective at any time (including prior to the
Discharge of Priority Lien Obligations) with the consent of the Company and the
consents described in each of clause (i)(y) and clause (ii) of the definition of
“Act of Instructing Debtholders” so long as such amendment or supplement does
not conflict with the terms and provisions of any Secured Debt Documents (other
than this Agreement).

 

The Collateral Trustee shall not enter into any such amendment or supplement
unless it shall have received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents.  Prior to executing any
amendment or supplement pursuant to this Section 7.1, the Collateral Trustee
shall be entitled to receive an opinion of counsel of the Company to the effect
that the execution of such document is authorized or permitted hereunder, and
with respect to amendments adding Collateral, an opinion of counsel of the
Company addressing customary perfection, and if such additional Collateral
consists of equity interests of any Person, priority, matters with respect to
such additional Collateral.  Notwithstanding the foregoing, any amendment,
supplement or other agreement regarding the provisions of the Security Documents
that releases Collateral and/or subordinates the Collateral Trustee’s Lien on
any Collateral will be effective only in accordance with the requirements set
forth in Section 4.1.

 

(b)                                 The Collateral Trustee, acting as directed
by an Act of Instructing Debtholders, and the Obligors may, at any time and from
time to time, without the consent of any Second Lien Secured Parties, enter into
amendments or other written agreements supplemental to any Security Document
that is a Priority Lien Document for the purpose of adding to, or deleting from,
or waiving or consenting to any departures from any provisions of, any Security
Document that is a Priority Lien Document or changing in any manner the rights
of the holders of the Priority Lien Secured Parties or the Obligors thereunder. 
Any amendment or waiver of, or any consent under, any provision of any Priority
Lien Document that is a Security Document (except to the extent that such
amendment, waiver or consent, would have the effect of releasing Collateral from
the Junior Trust Estate not in accordance with Section 4.1) shall apply
automatically to any comparable provision of any comparable Second Lien Document
without the consent of or notice to any Second Lien Secured Parties and without
any action by any Obligor or any Second Lien Secured Parties. The Company shall
promptly notify the Second Lien Debt Representatives of any amendment or waiver
of, or any consent under, any provision of any Priority Lien Document that is a
Security Document that applies automatically to any comparable provision of any
comparable Second Lien Document, which notice shall include a copy of such
amendment, waiver or consent, as applicable, provided that the failure to give
such notice shall not affect the validity of such amendment or waiver of, or
consent under, the Priority Lien Documents or the Second Lien Documents.

 

(c)                                  Without an Act of Instructing Debtholders,
no Second Lien Document that is a Security Document (but that is not also a
Priority Lien Document) may be amended,

 

53

--------------------------------------------------------------------------------


 

supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second Lien Document that is
a Security Document, would be inconsistent with any of the terms of the Priority
Lien Documents or this Agreement. The Second Lien Secured Parties agree that
each Second Lien Document that is a Security Document (but that is not also a
Priority Lien Document) shall include the following language:

 

”Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Amended and Restated Collateral Trust Agreement dated as of
[     ], 2017, among GenOn Energy, Inc. and NRG Americas, Inc., as Borrowers,
the other Grantors party thereto, NRG Energy, Inc., as Administrative Agent
under the Credit Agreement (as defined therein), The Bank of New York Mellon, as
Trustee and The Bank of New York Mellon, as Collateral Trustee (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Collateral Trust Agreement”).  In the event of any conflict
between the terms of the Collateral Trust Agreement and this Agreement, the
terms of the Collateral Trust Agreement shall govern.”

 

; provided, however, that if the jurisdiction in which any such Second Lien
Document shall be filed prohibits the inclusion of the language above or would
prevent a document containing such language to be recorded of record, the Second
Lien Debt Representatives and the Priority Debt Representatives agree, prior to
such Second Lien Document being entered into, to negotiate in good faith
replacement language stating that the lien and security interest granted under
such Second Lien Document is subject to the provisions of this Agreement.

 

SECTION 7.2                                 Further Assurances.  Each Borrower
and each of the other Obligors shall do or cause to be done all acts and things
which may be required, or which the Collateral Trustee from time to time may
reasonably request, to assure and confirm that the Collateral Trustee holds, for
the benefit of the holders of the applicable Secured Obligations, duly created
and enforceable and except, with respect to any Series of Secured Debt to the
extent not required to be perfected by the Secured Debt Documents relating to
such Series of Secured Debt, perfected Liens upon the Collateral, including
after-acquired Collateral and any property or assets which become Collateral
pursuant to the definition thereof after the date hereof.

 

Upon the reasonable request of the Collateral Trustee at any time and from time
to time, each Borrower and each of the other Obligors shall promptly execute,
acknowledge and deliver such security documents, instruments, certificates,
notices and other documents, and take such other actions as shall be reasonably
required, or that the Collateral Trustee may reasonably request, to create,
perfect, protect, assure or enforce the Liens and benefits intended to be
conferred, in each case as contemplated by the Secured Debt Documents for the
benefit of the holders of Secured Obligations.

 

SECTION 7.3                                 Successors and Assigns.

 

(a)                                 Except as provided in Section 5.2 and
Section 5.17, the Collateral Trustee may not, in its capacity as such, delegate
any of its duties or assign any of its rights hereunder, and any attempted
delegation or assignment of any such duties or rights shall be

 

54

--------------------------------------------------------------------------------


 

null and void.  All obligations of the Collateral Trustee hereunder shall inure
to the sole and exclusive benefit of, and be enforceable by, each Secured Debt
Representative and each present and future holder of Secured Obligations, each
of whom shall be entitled to enforce this Agreement as a third party beneficiary
hereof, and all of their respective successors and assigns.

 

(b)                                 No Borrower and no other Obligor may
delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights shall be null
and void.  All obligations of the Borrowers and the other Obligors hereunder
shall inure to the sole and exclusive benefit of, and be enforceable by, the
Collateral Trustee, each Secured Debt Representative and each present and future
holder of Secured Obligations, each of whom shall be entitled to enforce this
Agreement as a third party beneficiary hereof, and all of their respective
successors and assigns.

 

SECTION 7.4                                 Delay and Waiver.  No failure to
exercise, no course of dealing with respect to the exercise of, and no delay in
exercising, any right, power or remedy arising under this Agreement or any of
the other Security Documents shall impair any such right, power or remedy or
operate as a waiver thereof.  No single or partial exercise of any such right,
power or remedy shall preclude any other or future exercise thereof or the
exercise of any other right, power or remedy.  The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

 

SECTION 7.5                                 Notices.  Any communications,
including notices and instructions, between the parties hereto or notices
provided herein to be given may be given to the following addresses:

 

If to the Collateral Trustee:

 

The Bank of New York Mellon

 

 

101 Barclay Street, 7 West

 

 

New York, NY 10286

 

 

Attention: Beata Harvin

 

 

Phone: (212) 815-6907

 

 

Email: Beata.Harvin@bnymellon.com

 

 

 

If to the Company or any other Obligor:

 

GenOn Energy, Inc.

 

 

804 Carnegie Center

 

 

Princeton, NJ 08540

 

 

Attention: Debbie Reyes

 

 

Phone: (609) 524-5423

 

 

Email: debbie.reyes@nrg.com

 

 

 

 

 

with a copy (which shall not constitute notice) to

 

 

 

 

 

Kirkland & Ellis LLP

 

 

601 Lexington Avenue

 

 

New York, NY 10022

 

 

Attention: Andres Mena

 

55

--------------------------------------------------------------------------------


 

 

 

Fax: (212) 446-6460

 

 

Email: andres.mena@kirkland.com

 

 

 

 

 

with a copy (which shall not constitute notice) to

 

 

 

 

 

Kirkland & Ellis LLP

 

 

300 North LaSalle St.

 

 

Chicago, IL 60654

 

 

Attention: Gerald Nowak

 

 

Fax: (312) 862-2200

 

 

Email: gerald.nowak@kirkland.com

 

 

 

If to the Administrative Agent:

 

NRG Energy, Inc.

 

 

804 Carnegie Center

 

 

Princeton, NJ 08540

 

 

Attention: Michelle Goldis

 

 

Phone: (609) 524-5423

 

 

Email: michelle.goldis@nrg.com

 

 

 

If to the Trustee:

 

The Bank of New York Mellon

 

 

101 Barclay Street, 7 West

 

 

New York, NY 10286

 

 

Attention: Beata Harvin

 

 

Phone: (212) 815-6907

 

 

Email: Beata.Harvin@bnymellon.com

 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

 

Each notice hereunder shall be in writing and may be personally served or sent
by facsimile or United States mail or courier service and shall be deemed to
have been given when delivered in Person or by courier service and signed for
against receipt thereof, upon receipt of facsimile, or three business days after
depositing it in the United States mail with postage prepaid and properly
addressed.  Each party may change its address for notice hereunder to any other
location within the continental United States by giving written notice thereof
to the other parties as set forth in this Section 7.5.

 

Promptly following any Discharge of Priority Lien Obligations, each Priority
Debt Representative with respect to each applicable Series of Priority Lien Debt
that is so discharged shall provide written notice of such discharge to the
Collateral Trustee and to each other Secured Debt Representative.

 

SECTION 7.6                                 Entire Agreement.  This Agreement
states the complete agreement of the parties relating to the undertaking of the
Collateral Trustee set forth herein and the subject matter hereof and supersedes
all oral negotiations and prior writings in respect of such undertaking.

 

56

--------------------------------------------------------------------------------


 

SECTION 7.7                                 Compensation; Expenses.

 

The Obligors jointly and severally agree to pay, promptly upon demand:

 

(a)                                 such compensation to the Collateral Trustee
and its agents, co-agents and sub-agents as the Company and the Collateral
Trustee shall agree in writing from time to time;

 

(b)                                 all reasonable costs and expenses incurred
in the preparation, execution, delivery, filing, recordation, administration or
enforcement of this Agreement or any other Security Document or any consent,
amendment, waiver or other modification relating thereto;

 

(c)                                  all reasonable fees, expenses and
disbursements of legal counsel and any auditors, accountants, consultants or
appraisers or other professional advisors and agents engaged by the Collateral
Trustee or any Secured Debt Representative incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Security Documents or any consent, amendment,
waiver or other modification relating thereto and any other document or matter
requested by the Company;

 

(d)                                 all reasonable costs and expenses of
creating, perfecting, releasing or enforcing the Collateral Trustee’s security
interests in the Collateral, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, and title insurance premiums;

 

(e)                                  all other reasonable costs and expenses
incurred by the Collateral Trustee or any Secured Debt Representative in
connection with the negotiation, preparation and execution of the Security
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby or the exercise of rights or
performance of obligations by the Collateral Trustee thereunder; and

 

(f)                                   after the occurrence of any Secured Debt
Default, all costs and expenses incurred by the Collateral Trustee or any
Secured Debt Representative in connection with the preservation, collection,
foreclosure or enforcement of the Collateral subject to the Security Documents
or any interest, right, power or remedy of the Collateral Trustee or in
connection with the collection or enforcement of any of the Secured Obligations
or the proof, protection, administration or resolution of any claim based upon
the Secured Obligations in any Bankruptcy Case or Insolvency Proceeding,
including all fees and disbursements of attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral
Trustee or the Secured Debt Representatives.

 

The agreements in this Section 7.7 shall survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

 

SECTION 7.8                                 Indemnity.

 

(a)                                 The Obligors jointly and severally agree to
defend, indemnify, pay and hold harmless the Collateral Trustee and each of its
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective

 

57

--------------------------------------------------------------------------------


 

heirs, representatives, successors and assigns (each of the foregoing, an
“Indemnitee”) from and against any and all Indemnified Liabilities; provided,
that no Indemnitee shall be entitled to indemnification hereunder with respect
to any Indemnified Liability to the extent such Indemnified Liability is found
by a final and non-appealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnitee.

 

(b)                                 All amounts due under Section 7.8(a) shall
be payable upon demand.

 

(c)                                  To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in Section 7.8(a) may be
unenforceable in whole or in part because they are violative of any law or
public policy, each of the Obligors shall contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

(d)                                 No Obligor shall ever assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Secured Debt
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and each of the Obligors
hereby forever waives, releases and agrees not to sue upon any claim for any
such lost profits or special, indirect, consequential or (to the fullest extent
lawful) punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

(e)                                  The agreements in this Section 7.8 shall
survive repayment of all other Secured Obligations and the removal or
resignation of the Collateral Trustee.

 

SECTION 7.9                                 Severability.  If any provision of
this Agreement is invalid, illegal or unenforceable in any respect or in any
jurisdiction, the validity, legality and enforceability of such provision in all
other respects and of all remaining provisions, and of such provision in all
other jurisdictions, shall not in any way be affected or impaired thereby.

 

SECTION 7.10                          Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

SECTION 7.11                          Obligations Secured.  Except as set forth
in Section 2.6, all obligations of the Obligors set forth in or arising under
this Agreement shall be Secured Obligations and are secured by all Liens granted
by the Security Documents.

 

SECTION 7.12                          Governing Law.  This Agreement and the
rights and obligations of the parties hereunder shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction (other than Section 5-1401 of the New York
General Obligations Law).

 

58

--------------------------------------------------------------------------------


 

SECTION 7.13                          Consent to Jurisdiction.  All judicial
proceedings brought against any party hereto arising out of or relating to this
Agreement or any of the other Security Documents may be brought in any state or
federal court of competent jurisdiction in the State, County and City of New
York.  By executing and delivering this Agreement, each Obligor, for itself and
in connection with its properties, irrevocably (a) accepts generally and
unconditionally the exclusive jurisdiction and venue of such courts (other than
with respect to any action or proceeding by the Collateral Trustee, any Secured
Debt Representative or any Obligor in respect of rights under any Security
Document governed by laws other than the laws of the State of New York or with
respect to any Collateral subject thereto), (b) waives any defense of forum non
conveniens, (c) agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to such party at its address provided in accordance with Section 7.5,
(d) agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect and
(e) agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.

 

SECTION 7.14                          Waiver of Jury Trial.  Each party hereto
hereby agrees to waive its respective rights to a jury trial of any claim or
cause of action based upon or arising under this Agreement or any of the other
Security Documents or any dealings between them relating to the subject matter
of this Agreement or the intents and purposes of the other Security Documents. 
The scope of this waiver is intended to be all-encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this Agreement or the intents and purposes of the other Security Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
party hereto has already relied on this waiver in entering into this Agreement,
and that each party hereto will continue to rely on this waiver in its related
future dealings.  Each party hereto further warrants and represents that it has
reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.14 and executed by each of the parties hereto), and
this waiver shall apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

SECTION 7.15                          Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission (including
in .pdf or .tif format) shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

SECTION 7.16                          Effectiveness.  This Agreement shall
become effective upon the execution of a counterpart hereof by the Borrowers,
each other Grantor under the Existing

 

59

--------------------------------------------------------------------------------


 

Collateral Trust Agreement, the Administrative Agent, the Trustee and the
Collateral Trustee, acting as directed by an Act of Instructing Debtholders.

 

SECTION 7.17                          Additional Obligors.  The Borrowers shall
cause each Subsidiary that becomes an Obligor or is required by any Secured Debt
Document to become a party to this Agreement to become a party to this
Agreement, for all purposes of this Agreement, by causing such Subsidiary to
execute and deliver to the parties hereto a Collateral Trust Joinder, whereupon
such Subsidiary shall be bound by the terms hereof to the same extent as if it
had executed and delivered this Agreement as of the date hereof.  The Company
agrees to provide each Secured Debt Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section.

 

SECTION 7.18                          Continuing Nature of this Agreement.  This
Agreement, including the subordination provisions hereof, shall be reinstated if
at any time any payment or distribution in respect of any of the Priority Lien
Obligations is rescinded or must otherwise be returned in an Insolvency
Proceeding or a Bankruptcy Case or otherwise by any of the Priority Lien Secured
Parties or any representative of any such party (whether by demand, settlement,
litigation or otherwise).  In the event that all or any part of a payment or
distribution made with respect to the Priority Lien Obligations is recovered
from any of the Priority Lien Secured Parties in an Insolvency Proceeding or a
Bankruptcy Case or otherwise (and whether by demand, settlement, litigation or
otherwise), any payment or distribution received by any of the Second Lien
Secured Parties with respect to the Second Lien Obligations from the proceeds of
any Collateral or any title insurance policy or, subject to the terms of the
Security Documents, any other insurance policy in respect of any Collateral at
any time after the date of the payment or distribution that is so recovered,
whether pursuant to a right of subrogation or otherwise, shall be deemed to have
been received by the Second Lien Secured Parties in trust as property for the
Priority Lien Secured Parties and the Second Lien Secured Parties shall
forthwith deliver such payment or distribution to the Collateral Trustee, for
the benefit of the Priority Lien Secured Parties, for application to the
Priority Lien Obligations until such Priority Lien Obligations shall have been
paid in full in cash and all commitments in respect of Priority Lien Obligations
shall have been terminated.

 

SECTION 7.19                                      Insolvency.  This Agreement
shall be applicable both before and after the commencement of any Insolvency
Proceeding or Bankruptcy Case by or against any Obligor.  The rights provided
for in this Agreement shall continue after the commencement of any such
Insolvency Proceeding or Bankruptcy Case on the same basis as prior to the date
of the commencement of any such case, as provided in this Agreement.

 

SECTION 7.20                                      Rights and Immunities of
Secured Debt Representatives.  The Administrative Agent shall be entitled to all
of the rights, protections, immunities and indemnities set forth in the Credit
Agreement, the Trustee shall be entitled to all of the rights, protections,
immunities and indemnities set forth in the Indenture and any future Secured
Debt Representative shall be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture or other
agreement governing the applicable Secured Debt with respect to which such
Person shall act as representative, in each case as if specifically set forth
herein.  In no event shall any Secured Debt Representative be liable for any act
or omission on the part of the Obligors or the Collateral Trustee hereunder.

 

60

--------------------------------------------------------------------------------


 

SECTION 7.21                                      Perfection of Junior Trust
Estate.  Solely for purposes of perfecting the Lien of the Collateral Trustee in
its capacity as agent of the holders of Second Lien Obligations and the Second
Lien Debt Representatives in any portion of the Junior Trust Estate or
Collateral in the possession of the Collateral Trustee (or its agents or
bailees) as part of the Senior Trust Estate including, without limitation, any
instruments, goods, negotiable documents, tangible chattel paper, certificated
securities or money, the Collateral Trustee, the holders of Priority Lien
Obligations and the Priority Debt Representatives hereby acknowledge that the
Collateral Trustee also holds and/or takes possession of such property
(including, without limitation, for purposes of Sections 8-106, 8-301 and 9-313
of the UCC) for the benefit of the holders of Second Lien Obligations and the
Second Lien Debt Representatives.

 

SECTION 7.22                                       Voting.  Following and in
accordance with the outcome of the applicable vote under its Secured Debt
Documents, the Secured Debt Representative of each Series of Secured Debt will
cast all of its votes as a block in respect of any vote under this Agreement.

 

SECTION 7.23                                       Effect of Amendment and
Restatement of Existing Collateral Trust Agreement.  (a)      On the date
hereof, the Existing Collateral Trust Agreement shall be amended and restated in
its entirety by this Agreement, and the Existing Collateral Trust Agreement
shall thereafter be deemed replaced and superseded in all respects by this
Agreement, except to evidence any action or omission performed or required to be
performed pursuant to the Existing Collateral Trust Agreement prior to the date
hereof.  As used in this Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context otherwise requires, mean, from and after the replacement of
the terms of the Existing Collateral Trust Agreement by the terms of this
Agreement, this Agreement.  The parties hereto acknowledge and agree that
(i) this Agreement and the Security Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “Obligations” under the Existing Collateral Trust Agreement or the Security
Documents as in effect prior to the date hereof and which remain outstanding as
of the date hereof, (ii) the “Obligations” under the Existing Collateral Trust
Agreement and the Security Documents are in all respects continuing (as amended
and restated hereby and which are in all respects hereinafter subject to the
terms herein) and (iii) the Liens and security interests as granted under the
applicable Security Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and are reaffirmed hereby.

 

(b)                                                               On and after
the date hereof, (i) all references to the Existing Collateral Trust Agreement
or to the terms defined therein in the Security Documents and in the Secured
Debt Documents shall be deemed to refer to this Agreement and the terms defined
herein, (ii) all references to any section (or subsection) of the Existing
Collateral Trust Agreement in any Security Document shall be amended to become,
mutatis mutandis, references to the corresponding provisions of this Agreement
and (iii) except as the context otherwise provides, on or after the date hereof,
all references to this Agreement herein (including for purposes of
indemnification and reimbursement of fees) shall be deemed to be references to
the Existing Collateral Trust Agreement, as amended and restated hereby.

 

61

--------------------------------------------------------------------------------


 

(c)                                                                This
amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any Security Document,
all terms and conditions of the Security Documents remain in full force and
effect unless otherwise specifically amended hereby or by any Security
Document.  Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of any Secured Party or the Collateral Trustee,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Collateral Trust Agreement or this Agreement or any other provision of the
Existing Collateral Trust Agreement or this Agreement, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. 
Nothing herein shall be deemed to entitle any Borrower, any other Obligor or any
other Person to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained herein in similar or different circumstances.

 

ARTICLE 8.                                              SPECIAL PROVISIONS

 

SECTION 8.1                                             Calculation of
Obligations under Commodity Hedging Agreements.  Any calculation of obligations
outstanding under a Priority Lien Commodity Hedging Agreement or a Second Lien
Commodity Hedging Agreement for purposes of this Agreement or any other Security
Document shall be made based on the Hedge Outstanding Amount thereunder.

 

SECTION 8.2                                             Limitations on Rights of
Holders of Second Lien Commodity Hedging Obligations.  Notwithstanding any
rights otherwise granted to the Second Lien Secured Parties herein or in any
other Security Document, in no event shall any holder of Second Lien Commodity
Hedging Obligations be entitled to (x) foreclose on or initiate remedies or
otherwise take any action with respect to the Collateral or under the Security
Documents or (y) exercise any voting or consent right with respect to the
Collateral or under the Security Documents, including with respect to requests
for releases and/or subordination of Liens, sales, transfers or other
dispositions of Collateral or amendments to the Security Documents, unless
either of the following conditions is satisfied (but subject in all cases to the
rights of holders of Priority Lien Obligations):

 

(a)                                 holders of Second Lien Obligations other
than Second Lien Commodity Hedging Obligations initiate foreclosure remedies or
other actions against the Collateral; or

 

(b)                                 the Borrowers and the other Obligors owe
less than $10,000,000 in aggregate principal amount of Second Lien Debt for
Borrowed Money to Persons that are not Affiliates of the Borrowers;

 

provided that (i) the provisions of this Section 8.2 shall not apply after the
Discharge of Priority Lien Obligations and the Discharge of Second Lien DFBM
Obligations, (ii) the provisions of this Section 8.2 shall not apply with
respect to the exercise of voting and consent rights under the proviso to
Sections 4.1(a)(y)(iv) and 7.1(a)(ii) and (iii) at all times before and after
the occurrence of the events described in clauses (a) and (b) above, the consent
of a holder of Second

 

62

--------------------------------------------------------------------------------


 

Lien Commodity Hedging Obligations shall be required at all times with respect
to (x) changes in the priority of such holder’s Lien or (y) other changes or
actions under the Security Documents as to which such holder is
disproportionately impacted relative to other holders of Second Lien
Obligations.

 

SECTION 8.3                                             Limitations on Rights of
Holders of Priority Lien Commodity Hedging Obligations.  Notwithstanding any
rights otherwise granted to the Priority Lien Secured Parties herein or in any
other Security Document, in no event shall any holder of Priority Lien Commodity
Hedging Obligations be entitled to (x) foreclose on or initiate remedies or
otherwise take any action with respect to the Collateral or under the Security
Documents or (y) exercise any voting or consent right with respect to the
Collateral or under the Security Documents, including with respect to requests
for releases and/or subordination of Liens, sales, transfers or other
dispositions of Collateral or amendments to the Security Documents, unless
holders of Priority Lien Obligations other than Priority Lien Commodity Hedging
Obligations have initiated foreclosure remedies or other actions against the
Collateral; provided that (i) the provisions of this Section 8.3 shall not apply
after the Discharge of Priority Lien DFBM Obligations, (ii) the provisions of
this Section 8.3 shall not apply with respect to the exercise of voting and
consent rights under the proviso to Section 4.1(a)(y)(iv) and under
Section 7.1(a)(ii) and (iii) the consent of a holder of Priority Lien Commodity
Hedging Obligations shall be required at all times with respect to (x) changes
in the priority of such holder’s Lien or (y) other changes or actions under the
Security Documents as to which such holder is disproportionately impacted
relative to other holders of Priority Lien Obligations.

 

[Signature pages follow]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Collateral Trust Agreement to be executed by their respective officers or
representatives hereunto duly authorized as of the day and year first above
written.

 

 

The Borrowers:

 

 

 

 

 

GENON ENERGY, INC., as a Borrower

 

 

 

 

 

By:

 

 

Name: Gaetan Frotte

 

Title: Treasurer

 

 

 

 

 

NRG AMERICAS, INC. (f/k/a GENON AMERICAS, INC.), as a Borrower

 

 

 

 

 

By:

 

 

Name: Gaetan Frotte

 

Title: Treasurer

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

The Grantors:

 

 

 

GENON ENERGY HOLDINGS, INC.

 

GENON ENERGY MANAGEMENT, LLC

 

GENON ENERGY SERVICES, LLC

 

GENON MID-ATLANTIC DEVELOPMENT, LLC

 

GENON POWER OPERATING SERVICES MIDWEST, INC.

 

HUDSON VALLEY GAS CORPORATION

 

MIRANT NEW YORK SERVICES, LLC

 

MIRANT POWER PURCHASE, LLC

 

NRG BOWLINE LLC

 

NRG CALIFORNIA NORTH LLC

 

NRG CANAL LLC

 

NRG FLORIDA GP, LLC

 

NRG LOVETT DEVELOPMENT I LLC

 

NRG LOVETT LLC

 

NRG NEW YORK LLC

 

NRG NORTH AMERICA LLC

 

NRG NORTHEAST GENERATION, INC.

 

NRG NORTHEAST HOLDINGS, INC.

 

NRG POTRERO LLC

 

NRG POWER GENERATION ASSETS LLC

 

NRG POWER GENERATION LLC

 

NRG POWER MIDWEST GP LLC

 

NRG SABINE (DELAWARE), INC.

 

NRG SABINE (TEXAS), INC.

 

NRG WHOLESALE GENERATION GP LLC

 

ORION POWER NEW YORK GP, INC.

 

ORION POWER NEW YORK LP, LLC

 

RRI ENERGY SERVICES, LLC

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

MIRANT INTELLECTUAL ASSET MANAGEMENT AND MARKETING, LLC

 

MNA FINANCE CORP.

 

RRI ENERGY BROADBAND, INC.

 

RRI ENERGY CHANNELVIEW

 

(DELAWARE) LLC

 

RRI ENERGY CHANNELVIEW (TEXAS) LLC

 

RRI ENERGY COMMUNICATIONS, INC.

 

RRI ENERGY TRADING EXCHANGE, INC.

 

RRI ENERGY VENTURES, INC.

 

RRI ENERGY SERVICES CHANNELVIEW LLC

 

RRI ENERGY SERVICES DESERT BASIN, LLC

 

RRI ENERGY SOLUTIONS EAST LLC

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: President & Treasurer

 

 

 

GENON AMERICAS PROCUREMENT, INC.

 

GENON ASSET MANAGEMENT, LLC

 

GENON SPECIAL PROCUREMENT, INC.

 

 

 

By:

 

 

 

Name: Rachel Smith

 

 

Title: Treasurer

 

 

 

NRG FLORIDA LP

 

By: NRG Florida GP, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

NRG POWER MIDWEST LP

 

By: NRG Power Midwest GP LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

NRG WHOLESALE GENERATION LP

 

By: NRG Wholesale Generation GP LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

ORION POWER NEW YORK, L.P.

 

By: Orion Power New York GP, Inc., its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

RRI ENERGY CHANNELVIEW LP

 

By: RRI Energy Channelview (Texas) LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: President & Treasurer

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

The Collateral Trustee:

 

 

 

THE BANK OF NEW YORK MELLON, as Collateral Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

The Existing Collateral Trustee:

 

 

 

U.S. Bank National Association, as Existing Collateral Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

The Administrative Agent:

 

 

 

NRG Energy, Inc., as Administrative Agent

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

 

The Trustee:

 

 

 

THE BANK OF NEW YORK MELLON, as Trustee

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

Exhibit A to

Amended and Restated Collateral Trust Agreement

 

Collateral Trust Joinder – New Representative

 

[    ], 20[     ]

 

Reference is made to the Amended and Restated Collateral Trust Agreement, dated
as of [   ], 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Trust Agreement;”
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Collateral Trust Agreement), by and among GenOn Energy, Inc. and
NRG Americas, Inc., as Borrowers, the other Grantors party thereto, NRG
Energy, Inc., as Administrative Agent under the Credit Agreement (as defined
therein), The Bank of New York Mellon, as Trustee and The Bank of New York
Mellon, as Collateral Trustee.

 

1. Joinder.  The undersigned,                      , a                , (the
“New Representative”) as [trustee, administrative agent] under that certain
[describe applicable indenture, credit agreement or other document governing the
additional secured debt] hereby agrees to become party as [a Second Lien Debt
Representative] [a Priority Debt Representative] under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

 

2. Lien Sharing and Priority Confirmation.

 

[Option A: to be used if Additional Debt is Second Lien Debt]  The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Second Lien Debt for which the undersigned is acting as
Second Lien Debt Representative hereby agrees, for the enforceable benefit of
all holders of each current and future Series of Priority Lien Debt and Second
Lien Debt, each current and future Priority Debt Representative, each other
current and future Second Lien Debt Representative and each current and future
Priority Lien Secured Party and Second Lien Secured Party and as a condition to
the Series of Secured Debt Represented by it being treated as Secured Debt under
the Collateral Trust Agreement and the other Security Documents that:

 

(a)                                 as provided by Section 2.5 of the Collateral
Trust Agreement, and subject to Section 2.6 of the Collateral Trust Agreement,
all Second Lien Obligations will be and are secured Equally and Ratably by all
Second Liens at any time granted by the Borrower or any other Obligor to secure
any Obligations in respect of any Series of Second Lien Debt, and that all such
Second Liens will be enforceable by the Collateral Trustee for the benefit of
all Second Lien Secured Parties Equally and Ratably;

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Second Lien Debt for which the
undersigned is acting as Second

 

--------------------------------------------------------------------------------


 

Lien Debt Representative are bound by the provisions of the Collateral Trust
Agreement, including the provisions relating to the ranking of Second Liens and
the order of application of proceeds from the enforcement of Second Liens; and

 

(c)                                  the Collateral Trustee shall perform its
obligations under and in accordance with the Collateral Trust Agreement and the
other Security Documents.

 

[Option B: to be used if Additional Debt is Priority Lien Debt]  [The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Priority Lien Debt for which the
undersigned is acting as Priority Debt Representative, hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of
Priority Lien Debt and Second Lien Debt, each current and future Second Lien
Debt Representative, each other existing and future Priority Debt Representative
and each current and future Priority Lien Secured Party and Second Lien Secured
Party and as a condition to the Series of Secured Debt represented by it being
treated as Secured Debt under the Collateral Trust Agreement and other Security
Documents that:

 

(a)                                 as provided by Section 2.5 of the Collateral
Trust Agreement, and subject to Section 2.6 of the Collateral Trust Agreement,
all Priority Lien Obligations will be and are secured Equally and Ratably by all
Priority Liens at any time granted by the Borrowers or any other Grantor to
secure any Obligations in respect of any Series of Priority Lien Debt, and that
all such Priority Liens will be enforceable by the Collateral Trustee for the
benefit of all Priority Lien Secured Parties Equally and Ratably;

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Priority Lien Debt for which the
undersigned is acting as Priority Debt Representative are bound by the
provisions of the Collateral Trust Agreement, including the provisions relating
to the ranking of Priority Liens and the order of application of proceeds from
the enforcement of Priority Liens; and

 

(c)                                  the Collateral Trustee shall perform its
obligations under and in accordance with the Collateral Trust Agreement and the
other Security Documents.]

 

3. Releases. The undersigned acknowledges and agrees that the Lien held by the
Collateral Trustee for its benefit may be released and/or subordinated without
the undersigned’s consent pursuant to the terms of Article 4 of the Collateral
Trust Agreement.

 

4. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement shall apply with like effect to this Collateral
Trust Joinder.

 

[Signature pages follow]

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Collateral
Trust Joinder as of the day and year first above written.

 

 

[                                                     ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

THE BANK OF NEW YORK MELLON,

 

as Collateral Trustee

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B to

Amended and Restated Collateral Trust Agreement

 

Collateral Trust Joinder – New Obligor

 

[     ], 20[     ]

 

Reference is made to the Amended and Restated Collateral Trust Agreement, dated
as of [   ], 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Trust Agreement;”
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Collateral Trust Agreement), by and among GenOn Energy, Inc. and
NRG Americas, Inc., as Borrowers, the other Grantors party thereto, NRG
Energy, Inc., as Administrative Agent under the Credit Agreement (as defined
therein), The Bank of New York Mellon, as Trustee and The Bank of New York
Mellon, as Collateral Trustee.

 

1. Joinder.  The undersigned,                      , a                , hereby
agrees to become party as a Grantor and an Obligor under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

 

2.  Governing Law and Miscellaneous Provisions.  The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

 

[Signature pages follow]

 

[Amended & Restated CTA]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                   , 20    .

 

 

[                                                     ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

 

 

THE BANK OF NEW YORK MELLON, as Collateral Trustee

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

dated as of [        ], 2017

 

made by

 

GENON ENERGY, INC.,

 

NRG AMERICAS, INC.

 

and certain of their Subsidiaries

 

in favor of

 

THE BANK OF NEW YORK MELLON,

as Collateral Trustee,

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINED TERMS

3

 

 

 

1.1.

Definitions

3

1.2.

Other Definitional Provisions

16

 

 

 

SECTION 2.

[RESERVED]

17

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

17

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

19

 

 

 

4.1.

Title; No Other Liens

19

4.2.

Perfected Liens

19

4.3.

[Reserved]

19

4.4.

.

19

4.4.

Name, Jurisdiction of Organization, Etc.

19

4.5.

Inventory and Equipment

20

4.6.

[Reserved.]

20

4.7.

Investment Property

20

4.8.

[Reserved.]

21

4.9.

[Reserved

21

4.10.

Intellectual Property

21

4.11.

[Reserved]

22

4.12.

Commercial Tort Claims

22

 

 

 

SECTION 5.

COVENANTS

22

 

 

 

5.1.

Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter of Credit Rights

23

5.2.

[Reserved]

23

5.3.

Maintenance of Perfected Security Interest; Further Documentation

24

5.4.

Changes in Location, Name, Jurisdiction of Incorporation, etc.

24

5.5.

[Reserved

24

5.6.

Investment Property

24

5.7.

Intellectual Property

26

5.8.

Commercial Tort Claims

26

5.9.

Deposit and Securities Accounts

26

5.10.

Updated Schedules

27

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

27

 

 

 

6.1.

Certain Matters Relating to Receivables

27

6.2.

Communications with Obligors; Grantors Remain Liable

28

6.3.

Pledged Securities

28

6.4.

Intellectual Property; Grant of License

29

6.5.

Intellectual Property Litigation and Protection

30

 

i

--------------------------------------------------------------------------------


 

 

 

Page

6.6.

Proceeds to Be Turned Over to Collateral Trustee

30

6.7.

Application of Proceeds

30

6.8.

Code and Other Remedies

31

6.9.

Securities Law Issues

32

6.10.

Deficiency

32

6.11.

Separate Liens

32

 

 

 

SECTION 7.

THE COLLATERAL TRUSTEE

33

 

 

 

7.1.

Collateral Trustee’s Appointment as Attorney-in-Fact, etc.

33

7.2.

Duty of Collateral Trustee

34

7.3.

Authorization of Financing Statements

35

7.4.

Authority of Collateral Trustee

35

7.5.

Access to Collateral, Books and Records; Other Information

35

7.6.

The Collateral Trustees

36

7.7.

. The Collateral Trustee shall have all of the rights (including indemnification
rights), powers, benefits, privileges, protections, indemnities and immunities
granted to the Collateral Trustee under the Collateral Trust Agreement, all of
which are incorporated herein mutatis mutandis

36

 

 

 

SECTION 8.

MISCELLANEOUS

36

 

 

 

8.1.

Amendments in Writing

36

8.2.

Notices

36

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

36

8.4.

Additional Secured Debt Representative

37

8.5.

Enforcement Expenses; Indemnification

37

8.6.

Successors and Assigns

37

8.7.

Set-Off

37

8.8.

Counterparts

38

8.9.

Severability

38

8.10.

Section Headings

38

8.11.

Integration

38

8.12.

APPLICABLE LAW

38

8.13.

Submission to Jurisdiction; Waivers

38

8.14.

Acknowledgments

39

8.15.

Additional Grantors

39

8.16.

Releases

39

8.17.

Conflicts

39

8.18.

WAIVER OF JURY TRIAL

40

8.19.

Effect of Amendment and Restatement of Existing Security Agreement

40

8.20.

Release. Each Released Grantor is hereby released from the Existing Security
Agreement and any obligations thereunder and the Collateral Trustee hereby
agrees that they shall have no obligations under this Agreement, and that all
Liens on any property of any Released Grantors shall be and are hereby
automatically released, discharged and terminated;

41

 

ii

--------------------------------------------------------------------------------


 

Exhibits:

 

 

 

Exhibit A

[Reserved]

Exhibit B

[Reserved]

Exhibit C

[Reserved]

Exhibit D

[Reserved]

Exhibit E

Form of Intellectual Property Security Agreement

 

 

Annexes:

 

 

 

Annex 1

Assumption Agreement

 

 

Schedules:

 

 

 

Schedule 4.2(a)

Filings and Other Actions Required to Perfect Security Interests

Schedule 4.3

Organizational Information

Schedule 4.6(a)

Description of Equity Instruments

Schedule 4.6(b)

Description of Pledged Debt Instruments

Schedule 4.6(c)

Description of Pledged Accounts

Schedule 4.9

Intellectual Property

Schedule 4.11

Commercial Tort Claims

Schedule 8.2

Notice Addresses of Grantors

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of [     ], 2017, made by
GenOn Energy, Inc., a Delaware corporation (the “Company”), NRG Americas, Inc.
(f/k/a GenOn Americas, Inc.), a Delaware corporation (“GAI”), each of the other
Grantors from time to time party hereto, in favor of The Bank of New York
Mellon, in its capacity as Collateral Trustee for the Priority Lien Secured
Parties, the Second Lien Secured Parties and their respective Priority Debt
Representatives and Second Lien Representatives from time to time entitled to
the benefits of the Amended and Restated Collateral Trust Agreement, dated as of
[     ], 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Collateral Trust
Agreement”), among the Company, GAI, the other Grantors party thereto, NRG
Energy, Inc., a Delaware corporation, as Administrative Agent under the Credit
Agreement (as defined below) (the “Administrative Agent”), The Bank of New York
Mellon as Trustee under the Indenture (as defined below) (the “Trustee”), the
Collateral Trustee and the other parties from time to time party thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Company, GAI, each other Grantor party thereto, the Collateral
Trustee, the Administrative Agent and the other parties thereto, are parties to
the Security Agreement, dated as of December 3, 2010 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Security Agreement”);

 

WHEREAS, on the date hereof, substantially contemporaneous with the amendment
and restatement of the Existing Security Agreement by this Agreement, the
Company, GAI, the Administrative Agent, the Trustee, the other Grantors and the
Collateral Trustee have agreed to amend and restate in its entirety the Existing
Collateral Trust Agreement (as defined below) by entering into the Collateral
Trust Agreement;

 

WHEREAS, each of the Company and GAI is a member of an affiliated group of
companies that includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement,
the Indenture and each other Series of Secured Debt have been or will be used to
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;

 

WHEREAS, the Company, GAI and the other Grantors are engaged in related
businesses, and each Grantor will derive (or has derived) substantial direct and
indirect benefit from the extensions of credit under the Credit Agreement, the
Indenture and each other Series of Secured Debt;

 

WHEREAS, it is a condition precedent to the obligation of the Secured Parties to
make and continue to make their respective extensions of credit to the Company
and the other Grantors under their respective Secured Debt Documents that the
Grantors shall have executed and delivered this Agreement to the Collateral
Trustee for the benefit of the Secured Parties;

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Existing Security Agreement, certain of the Grantors
have secured (a) the Obligations under the Credit Agreement and any other
existing or future Priority Lien Debt on a first priority basis and (b) subject
to such priority, the Obligations under any existing or future Second Lien Debt
on a second priority basis, in the case of each of clauses (a) and (b), with
Liens on all present and future Collateral to the extent that such Liens have
been provided thereunder;

 

WHEREAS, except as set forth immediately below, the Grantors intend to continue
to secure (a) the Obligations under the Credit Agreement, the Indenture and any
other existing and/or future Priority Lien Debt on a first priority basis and
(b) subject to such priority, the Obligations under any existing and/or future
Second Lien Debt on a second priority basis, in the case of each of clauses
(a) and (b), with Liens on all present and future Collateral to the extent that
such Liens have been provided for hereunder;

 

WHEREAS, as of the date hereof, each existing Grantor (prior to giving effect to
this Agreement) party to the Existing Security Agreement that is not party
hereto (collectively, the “Released Grantors”) is being released from its
guarantee, if any, under the Guarantee Agreement (as defined in the Credit
Agreement) and is hereby being released as Grantor under the Existing Security
Agreement and the Collateral Trustee hereby releases each of the Released
Grantors from their obligations and the Existing Security Agreement and agrees
that they shall have no further obligations under this Agreement, and all Liens
on the property of such Released Grantors granted pursuant to the Existing
Security Agreement shall be and are hereby discharged and terminated;

 

WHEREAS, the Company, GAI and the other Grantors have entered into the
Collateral Trust Agreement which sets forth the terms on which each Secured
Party has appointed the Collateral Trustee as trustee for the present and future
holders of the Secured Obligations to receive, hold, maintain, administer and
distribute the Collateral at any time delivered to the Collateral Trustee and to
enforce the Security Documents, including this Agreement, and all interests,
rights, powers and remedies of the Collateral Trustee in respect thereof or
thereunder and the proceeds thereof;

 

WHEREAS, the Company has requested that the Existing Security Agreement be
amended and restated in its entirety to make certain changes as more fully set
forth below; and

 

WHEREAS, to accomplish the foregoing, the Collateral Trustee acting as directed
by an Act of Instructing Debtholders is willing to consent to the amendment and
restatement of the Existing Security Agreement in its entirety by this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Secured Debt Documents and to induce such Secured
Parties to continue to make their respective extensions of credit to the
applicable Grantors thereunder, each Grantor and the Collateral Trustee, acting
as directed by an Act of Instructing Debtholders, hereby agrees that the
Existing Security Agreement be amended and restated to read in its entirety as
follows:

 

2

--------------------------------------------------------------------------------


 

SECTION 1.         DEFINED TERMS

 

1.1.         Definitions.           (a)  Unless otherwise defined herein,
capitalized terms defined in the Collateral Trust Agreement and used herein
shall have the meanings given to them in the Collateral Trust Agreement, and the
following capitalized terms are used herein as defined in the New York UCC (and
if defined in more than one Article of the New York UCC shall have the meanings
given in Article 9 thereof):  Accounts, Account Debtor, Certificated Security,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Commodity Intermediary, Deposit Account, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter of Credit, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

 

(b)           The following terms shall have the following meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

 

“Agreement” shall mean this Amended and Restated Security Agreement, as the same
may be amended, restated, amended and restated, supplemented, modified or
replaced from time to time.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership interests (whether general or limited) or membership
interests; and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

 

“Closing Date” shall mean [     ], 2017.(1)

 

“Collateral” shall mean, with respect to any Grantor, all of the personal
property of such Grantor, including, in any event, the property described in
items (i) through (xx) below, in each case, wherever located and now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest:

 

(i)            all Accounts;

 

--------------------------------------------------------------------------------

(1)           NTD: to be the Escrow Release Date.

 

3

--------------------------------------------------------------------------------


 

(ii)           all Chattel Paper;

 

(iii)          all Collateral Accounts and all Collateral Account Funds;

 

(iv)          all Commercial Tort Claims from time to time specifically
described on Schedule 4.11;

 

(v)           all Contracts;

 

(vi)          all Deposit Accounts;

 

(vii)         all Documents;

 

(viii)        all Equipment;

 

(ix)          all Fixtures;

 

(x)           all General Intangibles;

 

(xi)          all Goods;

 

(xii)         all Instruments;

 

(xiii)        all Intellectual Property;

 

(xiv)        all Inventory;

 

(xv)         all Investment Property;

 

(xvi)        all Letters of Credit and Letter of Credit Rights;

 

(xvii)       all Money;

 

(xviii)      all Pledged Securities;

 

(xix)        all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time pertain to or
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and

 

(xx)         to the extent not otherwise included, all other property, whether
tangible or intangible, of such Grantor and all Proceeds and products
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
Section 3, this Agreement shall not, at any time, constitute a grant of a
security interest

 

4

--------------------------------------------------------------------------------


 

in, and the term “Collateral” does not include, any property that is an Excluded
Asset (other than any Proceeds of such Excluded Assets unless such Proceeds
would otherwise independently constitute Excluded Assets); and provided,
further, that if and when any property shall cease to be an Excluded Asset, the
right, title, power and interest of each applicable Grantor in and to such
property shall be deemed at all times from and after the date thereof to
constitute Collateral.

 

“Collateral Account” shall mean any collateral account established by the
Collateral Trustee as provided in Section 6.1 or 6.6.

 

“Collateral Account Funds” shall mean, collectively, the following from time to
time on deposit in a Collateral Account (in each case, other than Excluded
Assets): all funds (but excluding all trust monies), investments (including all
cash equivalents) credited to, or purchased with funds from, any Collateral
Account and all certificates and instruments from time to time representing or
evidencing such investments; all notes, certificates of deposit, checks and
other instruments from time to time hereafter delivered to or otherwise
possessed by the Collateral Trustee for or on behalf of any Grantor in
substitution for, or in addition to, any or all of the Collateral; and all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the items constituting Collateral.

 

“Collateral Trustee” shall mean The Bank of New York Mellon, in its capacity as
Collateral Trustee under the Collateral Trust Agreement, and its successors and
assigns in such capacity.

 

“Collateral Trust Agreement” shall have the meaning assigned to such term in the
preamble.

 

“Company” shall have the meaning assigned to such term in the preamble.

 

“Contracts” shall mean all contracts and agreements (in each case, whether
written or oral, or third party or intercompany) between any Grantor and any
Person, as the same may be amended, assigned, extended, restated, amended and
restated, supplemented, replaced or otherwise modified from time to time,
including (i) all rights of any Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of any Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of any Grantor to damages arising thereunder and
(iv) all rights of any Grantor to terminate, and to perform and compel
performance of, such Contracts and to exercise all remedies thereunder.

 

“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” shall have meanings correlative thereto;
provided that when used in connection with the Collateral Trustee’s rights with
respect to, or security interest in, any Collateral, “control” shall have the
meaning specified in the  New York UCC with respect to that type of Collateral.

 

5

--------------------------------------------------------------------------------


 

“Control Agreement (Commodities Contracts)” shall mean a Control Agreement in
such form as reasonably agreed by the Administrative Agent or (to the extent
applicable, in each case) the Collateral Trustee, to be executed and delivered
by the applicable Grantor and the other party or parties thereto with respect to
each Commodity Contract of such Grantor in order to grant “control” within the
meaning of Section 9-106(b)(2) of the New York UCC to the Collateral Trustee as
required by Section 5.1(e).

 

“Control Agreement (Deposit and Securities Accounts)” shall mean a Control
Agreement in  such form as reasonably agreed by the Administrative Agent or (to
the extent applicable, in each case) the Collateral Trustee, to be executed and
delivered by the applicable Grantor and the other party or parties thereto with
respect to each Deposit Account or Securities Account of such Grantor in order
to grant “control” within the meaning of Section 9-104 or 8-106(d)(2), as
applicable, of the New York UCC to the Collateral Trustee.

 

“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Grantor as licensor or licensee (including those listed in Schedule 4.9 (as
such schedule may be amended or supplemented from time to time)), granting any
right in, to or under any Copyright, including the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright
or providing for a covenant not to sue for infringement or other violation of
any Copyright.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 4.9 (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, (ii) the
right to, and to obtain, all extensions and renewals of any of the foregoing,
(iii) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (iv) all proceeds of the foregoing,
including license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto.

 

“Counterparty Account” shall mean any Deposit Account, Securities Account or
Commodities Account (and all cash, cash equivalents and other securities or
investments substantially comparable to cash equivalents therein) pledged to or
deposited with the Company, GAI or any Restricted Subsidiary (as defined in the
Indenture) as cash collateral posted or deposited by a contract counterparty
(including a counterparty in respect of Hedging Obligations) to or for the
benefit of the Company, GAI or any Restricted Subsidiary (as defined in the
Indenture), in each case, only for so long as such account (and amounts therein)
represents a security interest (including as a result of an escrow arrangement)
in favor (and not an ownership interest in the amounts therein) of the Company,
GAI or the applicable Restricted Subsidiary (as defined in the Indenture).

 

6

--------------------------------------------------------------------------------


 

“Credit Agreement” shall mean that certain Revolving Credit Agreement, dated as
of December 14, 2012 (as amended, restated, amended and restated, supplemented
or otherwise modified, refinanced or replaced from time to time) among the
Company, GAI, the lenders from time to time party thereto and the Administrative
Agent.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“Excluded Accounts” shall mean (a) any payroll account, other employee wage and
benefit accounts, (b) tax accounts, including sales tax accounts, (c) escrow,
fiduciary or trust accounts and (d) any account with deposits of cash collateral
solely for the benefit of third parties to the extent such cash collateral is
permitted by the Secured Debt Documents.

 

“Excluded Assets” shall mean:

 

(a) any lease, license, contract or agreement to which any Grantor is a party
(including any of its rights or interests thereunder) or any asset, permit or
property rights of such Grantor of any nature to the extent the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of such Grantor
under such lease, license, contract, agreement, asset, permit or property right
or result in such Grantor’s loss of use of such asset or property right or
(ii) a breach or termination pursuant to the terms of such lease, license,
contract, permit or agreement, or a default under, any such lease, license,
contract, agreement, permit or property right (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC (or any successor provision or provisions) or any
other applicable law (including the bankruptcy code) or principles of equity);

 

(b) any lease, license, contract or agreement to which any Grantor is a party
(including any of its rights or interests thereunder) or any asset, permit or
property right of any nature to the extent that any applicable law prohibits the
creation of a security interest thereon (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the New York UCC (or any successor provision or provisions) or any
other applicable law (including the bankruptcy code) or principles of equity);

 

(c) [reserved];

 

(d) any Capital Stock of any Unrestricted Subsidiary (as defined in the Credit
Agreement as in effect on the date hereof);

 

7

--------------------------------------------------------------------------------


 

(e) any Capital Stock of any Restricted Subsidiary (as defined in the Credit
Agreement as in effect on the date hereof) that is not a Grantor to the extent a
pledge of such Capital Stock is prohibited under the applicable financing or
lease documents of such Person or its subsidiaries that are in effect on the
Closing Date, or under any Project Finance Debt (as defined in the Credit
Agreement as in effect on the date hereof);

 

(f) any voting Capital Stock of any Foreign Subsidiary in excess of 65% of the
total outstanding voting Capital Stock of such Foreign Subsidiary incurred by
such Subsidiary;

 

(g) any Excluded Accounts;

 

(h) any property subject to a Lien permitted under the Secured Debt Documents
securing a purchase money agreement, capital lease obligation or similar
arrangement permitted under the Secured Debt Documents to the extent, and for so
long as, that the creation of a security interest therein is prohibited thereby
(or otherwise requires consent, provided that there shall be no obligation to
seek such consent) or creates a right of termination or favor of a third party,
in each case, other than to the extent such prohibition or termination right
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC, and excluding the proceeds and receivables thereof to the
extent not otherwise constituting Excluded Assets;

 

(i) any Commercial Tort Claim for which no claim has been made or with a value
of less than $2,000,000 for which a claim has been made:

 

(j) any assets with respect to which granting a security interest in such assets
in favor of the Secured Parties under the Security Documents could reasonably be
expected to result in an adverse tax consequence or material adverse regulatory
consequences, in each case, as reasonably determined by the Company and GAI in
consultation with the Collateral Trustee;

 

(k) amounts payable to any Grantor that such Grantor is collecting on behalf of
Persons that are not Grantors;

 

(l) any assets with respect to which granting a security interest in such assets
is prohibited by or would violate law, treaty, rule or regulation (including
regulations adopted by Federal Energy Regulatory Commission, PJM Interconnection
LLC and/or the Nuclear Regulatory Commission) or determination of an arbitrator
or a court or other Governmental Authority or which would require obtaining the
consent, approval, license or authorization of any Governmental Authority
(unless such consent, approval, license or authorization has been received;
provided that there shall be no obligation to obtain such consent) or create a
right of termination in favor of any governmental or regulatory third party, in
each case after giving effect to Sections 9-407 through 409 of the New York UCC
or other applicable law;

 

(m) any Equity Interest of a Person held by any Grantor if and for so long as
the pledge thereof under the Security Documents shall constitute or result in a
breach, termination or default under any joint venture, stockholder, membership,
limited liability

 

8

--------------------------------------------------------------------------------


 

company, partnership, owners, participation, shared facility or other similar
agreement between such Grantor and one or more other holders of Equity Interests
of such Person (other than any such other holder who is the Company, GAI or a
Subsidiary thereof); provided that such Equity Interest shall be an Excluded
Asset only to the extent and for so long as the consequences specified above
shall exist and shall cease to be an Excluded Asset and shall become subject to
the security interest granted under the Security Documents, immediately and
automatically, at such time as such consequences shall no longer exist;

 

(n) any vehicles, airplanes and other assets subject to certificates of title;

 

(o) letter-of-credit rights to the extent a security interest therein cannot be
perfected automatically or by a UCC filing (other than supporting obligations);

 

(p) any “intent to use” trademark application filed and accepted in the United
States Patent and Trademark Office unless and until an amendment to allege use
or a statement of use has been filed and accepted by the United States Patent
and Trademark Office to the extent, if any, that, and solely during the period,
if any, in which the grant of security interest therein could impair the
validity or enforceability of such “intent to use” trademark application under
federal law;

 

(q) any Counterparty Account, and any cash, Cash Equivalents (as defined in the
Indenture) and other funds and investments held therein and the proceeds
thereof, received from a contract counterparty (including a counterparty in
respect of Hedging Obligations (as defined in the Collateral Trust Agreement))
(collectively, the “Counterparty Cash”) but only to the extent that any
agreements governing the underlying transactions with a contract counterparty
pursuant to which any such Counterparty Cash was received provide that the
pledging of, or other granting of any Lien in, the relevant Counterparty Cash as
collateral for the Obligations of the Company, GAI or any Grantor under the
Secured Debt Documents shall constitute or result in a breach, termination,
default or invalidity under any such agreement, provided, however, that such
Counterparty Cash shall be an Excluded Asset only to the extent and for so long
as the consequences specified above shall exist, and shall cease to be an
Excluded Asset and shall become subject to the security interest granted under
the Security Documents, immediately and automatically, at such time as such
consequences shall no longer exist; and provided, further, that any Lien the
Company, GAI or any Grantor may have in any such Counterparty Cash shall not be
deemed to be an Excluded Asset under this clause (q) and such Lien shall follow
and be treated as part of the underlying agreement (including any Hedging
Obligations) which agreement (including any Hedging Obligations) shall (to the
extent applicable) be subject to the terms and conditions of clause (a) of this
definition; and

 

(r) any Capital Stock issued by any Excluded Project Subsidiary.

 

“Excluded Perfection Accounts” shall mean (a) any petty cash account funded in
the ordinary course of business having a balance not exceeding $2,000,000 at any
time, (b) any zero balance account or any account that is automatically swept to
any other

 

9

--------------------------------------------------------------------------------


 

account, (c) any other deposit account so long as at any date of determination
the aggregate average monthly balance for the 12 months ending on such date in
any such deposit account is not in excess of $2,000,000 and the aggregate
average monthly balance for the 12 months ending on such date of all deposit
accounts that are not subject to Control Agreements (Deposit and Securities
Accounts) is not in excess of $4,000,000 and (d) any deposit account with a
depository bank that has located the account outside of the United States of
America, or any of its territories or possessions.

 

“Excluded Perfection Actions” shall mean any action (other than the filing of
UCC financing statements) to (i) perfect any security interest in vehicles
subject to certificate of title statutes, (ii) perfect any security interests in
government contracts, (iii) grant or perfect any security interests under any
law other than the laws of the United States, any State thereof or the District
of Columbia, (iv) perfect any security interest in any Collateral (other than
Pledged Securities, Tangible Chattel Paper, Negotiable Documents or Instruments
as otherwise specifically required hereunder) by possession or (v) perfect any
security interest in Excluded Perfection Assets or on any other assets with
respect to which, the Company, GAI and the Collateral Trustee (acting at the
direction of the Priority Lien Secured Parties or the Second Lien Secured
Parties, as applicable under the terms of the Collateral Trust Agreement)
reasonably determine, the cost or other consequences of perfecting a Lien in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom.

 

“Excluded Perfection Assets” shall mean any property or assets that are
Collateral that, (i) in the case of property or assets that are not Deposit
Accounts, do not have a fair market value  at any time exceeding $2,000,000
individually or $5,000,000 in the aggregate in which a security interest cannot
be perfected by the filing of a financing statement under the New York UCC or,
in the case of Equity Interests, either the filing of a financing statement
under the New York UCC or the possession of certificates representing such
Equity Interests, (ii) constitute leasehold interests of the Company, GAI or any
of their Restricted Subsidiaries (as defined in the Credit Agreement) in real
property (other than any real property constituting a power or energy related
facility); including, for the avoidance of doubt, any requirement to obtain any
landlord or other third party waivers, estoppels, consents or collateral access
letters in respect of such leasehold interests, and (iii)  constitute
Intellectual Property over which a Lien is required to be perfected by actions
in any jurisdiction other than the United States.  To the extent that the fair
market value of any such property or asset exceeds $2,000,000 individually, such
property or asset shall cease to be an Excluded Perfection Asset and, to the
extent that the fair market value of such property or assets shall exceed
$5,000,000 in the aggregate at any time, such property or assets shall cease to
be Excluded Perfection Assets to the extent of such excess fair market value.

 

“Excluded Project Subsidiary” shall mean, at any time, (i) each Subsidiary of
the Company that is an obligor or otherwise bound with respect to Non-Recourse
Debt on the Closing Date, (ii) any Person that becomes a Subsidiary of the
Company after the Closing Date that is an obligor or otherwise bound with
respect to Indebtedness that constitutes Non-Recourse Debt and that is not an
obligor with respect to any Indebtedness that is not Non-Recourse Debt,

 

10

--------------------------------------------------------------------------------


 

(iii) any Person that is a Subsidiary of the Company on the Closing Date or any
Person that becomes a Subsidiary of the Company after the Closing Date and that,
in each case, has been designated, by a certificate executed by a Responsible
Officer, as an Excluded Project Subsidiary dedicated to constructing or
acquiring power generation facilities or related ancillary assets or properties
that are to be financed only with equity contributions and Non-Recourse Debt
(and not any other Indebtedness), (iv) NRG REMA, LLC and its subsidiaries and
GenOn Mid-Atlantic, LLC and its Subsidiaries, and (v) any Subsidiary of the
Company that has been released as a “Guarantor” under and as defined in all of
the Priority Lien Documents.

 

“Existing Collateral Trust Agreement” shall mean that certain Collateral Trust
Agreement, dated as of December 3, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof) among the
Company, GAI, the Administrative Agent, the Collateral Trustee and the other
parties thereto.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Existing Security Agreement” shall have the meaning assigned to such term in
the recitals.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency (including the Federal Energy
Regulatory Commission), authority, instrumentality, regulatory body, court,
central bank or other governmental entity or quasi-governmental entity
(including PJM Interconnection LLC) exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Grantors” shall mean the collective reference to the Company, GAI and each
other Subsidiary that is or becomes a party hereto as provided herein. For the
avoidance of doubt, from and after the date hereof no Released Grantor nor any
Excluded Project Subsidiary shall be a Grantor hereunder.

 

“Indenture” shall mean that certain indenture, dated as of May   , 2017 among
the Company, the Grantors and The Bank of New York Mellon, as trustee, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, the Trade Secrets and the Trade Secret
Licenses, and the right to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all proceeds therefrom,
including

 

11

--------------------------------------------------------------------------------


 

license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.

 

“Intellectual Property Collateral” shall mean the Intellectual Property included
in the Collateral.

 

“Investment Property” shall mean the collective reference (in each case, other
than any Excluded Assets) to (i) all “investment property” as such term is
defined in Section 9-102(a)(b)(49) of the New York UCC including all
Certificated Securities and Uncertificated Securities, all Security
Entitlements, all Securities Accounts, all Commodity Contracts and all Commodity
Accounts, and (ii) whether or not otherwise constituting “investment property,”
all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.

 

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.

 

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 4.10.

 

“Lien” shall mean any mortgage, pledge, lien, hypothecation, security interest
or other charge, encumbrance or other arrangement, in each case, in the nature
of a security interest in property; provided, however, that the term “Lien”
shall not mean any easements, survey exceptions, reservations (including those
for, rights-of-way, sewers, electric lines, telegraph and telephone lines, other
utilities, mineral reservations and rights), zoning restrictions, encroachments,
minor title deficiencies, leases, subleases, licenses, sublicenses, or other
restrictions on the use of property or other similar encumbrances.

 

“Material Adverse Effect” shall have the meaning assigned to such term in the
Credit Agreement as in effect on the date hereof.

 

“Material Intellectual Property” shall have the meaning assigned to such term in
Section 4.10.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of, or remedies with respect to, any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “New York UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such perfection, priority or remedies.

 

“Non-Recourse Debt” shall have the meaning assigned to such term in the
Indenture as in effect on the date hereof.

 

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 4.10.

 

12

--------------------------------------------------------------------------------


 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing listed in Schedule 4.9 (as such schedule may be amended or
supplemented from time to time) or providing for a covenant not to sue for
infringement or other violation of any Patent.

 

“Patents” shall mean (i) all letters patent of the United States, any other
country, union of countries or any political subdivision of any of the
foregoing, all reissues and extensions thereof, including any of the foregoing
listed in Schedule 4.9 (as such schedule may be amended or supplemented from
time to time), (ii) all applications for letters patent of the United States or
any other country or union of countries or any political subdivision of any of
the foregoing and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing listed in Schedule 4.9 (as such schedule
may be amended or supplemented from time to time), (iii) the right to, and to
obtain, any reissues or extensions of any of the foregoing, (iv) the right to
sue or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind whatsoever accruing thereunder or pertaining thereto.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Pledged Commodity Contracts” shall mean all commodity contracts listed on
Schedule 4.6(c) (as such schedule may be amended or supplemented from time to
time) and all other commodity contracts to which any Grantor is party from time
to time.

 

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including the debt securities listed on Schedule
4.6(b) (as such schedule may be amended or supplemented from time to time),
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company (other than those interests
that constitute Excluded Assets), including all limited liability company
interests listed on Schedule 4.6(a) (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed

 

13

--------------------------------------------------------------------------------


 

in respect of or in exchange for any or all of such limited liability company
interests and any other warrant, right or option to acquire any of the
foregoing, including (i) any Grantor’s right to a share of the profits and
losses of such limited liability company, (ii) the right to receive
distributions from such limited liability company, (iii) any Grantor’s right to
vote and participate in the management of such limited liability company and
(iv) any Grantor’s capital account in such limited liability company.

 

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 4.6(b) (as such schedule may
be amended or supplemented from time to time).

 

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership (other than those interests
that constitute Excluded Assets), including all partnership interests listed on
Schedule 4.6(a) (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such partnership interests and
any interest of such Grantor on the books and records of such partnership and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing, including (i) any Grantor’s right to a share of the profits and
losses of such partnership, (ii) the right to receive distributions from such
partnership, (iii) any Grantor’s right to vote and participate in the management
of such partnership and (iv) any Grantor’s capital account in such partnership.

 

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

 

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 4.6(c) (as such schedule may
be amended or supplemented from time to time) and all other security
entitlements of any Grantor.

 

“Pledged Stock” shall mean all shares of Capital Stock now owned or hereafter
acquired by any Grantor (other than those interests that constitute Excluded
Assets), including all shares of Capital Stock listed on Schedule 4.6(a) (as
such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing.

 

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust (other than those
interests that constitute Excluded Assets), including all trust interests listed
on Schedule 4.6(a) (as such schedule may be amended or supplemented from time to
time) and the certificates,

 

14

--------------------------------------------------------------------------------


 

if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Released Grantor” shall have the meaning assigned to such term in the recitals.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person and any law, treaty, rule or regulation or determination, ruling or other
directive of an arbitrator or a court or other Governmental Authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, or which pertains to or
governs the legality, validity, perfection, performance or enforcement of the
Secured Debt Documents or the Liens thereunder.

 

“Secured Parties” shall mean any “Secured Party” as such term is defined in the
Collateral Trust Agreement and any Person who is holding a Priority Lien
Obligation or a Second Lien Obligation (including any Secured Debt
Representative and the Collateral Trustee) at any time.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

 

“Subsidiary” shall mean any subsidiary of the Company or GAI, as the context
requires.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing listed in Schedule 4.9 (as such schedule may be
amended or supplemented from time to time) or providing for a covenant not to
sue for infringement, dilution or other violation of any Trademark.

 

15

--------------------------------------------------------------------------------


 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 4.9 (as such schedule may be amended or
supplemented from time to time), (ii) the right to, and to obtain, all renewals
thereof, (iii) the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (v) all proceeds
of the foregoing, including license fees, royalties, income, payments, claims,
damages and proceeds of suit now or hereafter due and/or payable with respect
thereto, and (vi) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.

 

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 4.9 (as such
schedule may be amended or supplemented from time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or describing any of the foregoing, and with respect to any and
all of the foregoing: (i) the right to sue or otherwise recover for any past,
present and future misappropriation or other violation thereof, (ii) all
proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages and proceeds of suit now or hereafter due and/or payable with
respect thereto, and (iii) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

 

“Trustee” shall mean The Bank of New York Mellon in its capacity as trustee
under the Indenture.

 

1.2.                            Other Definitional Provisions.  (a)            
The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to the specific provisions of this Agreement unless otherwise
specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Unless otherwise indicated, any reference
to any agreement or instrument shall be deemed to include a reference to such
agreement or instrument as assigned, amended,

 

16

--------------------------------------------------------------------------------


 

restated, amended and restated, supplemented, otherwise modified from time to
time or replaced in accordance with the terms of such agreement.

 

(d)                                 Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to the property or assets such Grantor has granted as Collateral or the
relevant part thereof.

 

(e)                                  The words “include,” “includes” and
“including,” and words of similar import, shall not be limiting and shall be
deemed to be followed by the phrase “without limitation.”

 

(f)                                   With respect to any term used herein but
not defined herein and defined by cross-reference to another agreement, if any
such agreement is terminated or shall otherwise cease to be in effect (and there
shall not be any restatement, replacement or refinancing thereof), such defined
term shall have the meaning set forth in such agreement immediately prior to the
time such agreement ceases to be in effect.

 

SECTION 2.                            [RESERVED]

 

SECTION 3.                            GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby assigns and transfers to
the Collateral Trustee, and grants to the Collateral Trustee, for the benefit of
the Priority Lien Secured Parties, a lien on and, except as set forth in
Section 4.1 or 4.2, a first priority security interest in all of the Collateral
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Priority Lien Obligations.

 

(b)                                 Each Grantor hereby assigns and transfers to
the Collateral Trustee, and grants to the Collateral Trustee, for the benefit of
the Second Lien Secured Parties, a lien on and, except as set forth in
Section 4.1 or 4.2, a second priority security interest in all of the Collateral
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Second Lien Obligations.

 

(c)                                  It is understood and agreed that the grants
of security interest in the Collateral under the foregoing clause (a) and clause
(b) constitute two separate and distinct grants of security and Liens, one in
favor of the Collateral Trustee in its capacity as collateral trustee for the
benefit of the Priority Lien Secured Parties to secure the Priority Lien
Obligations and the second in favor of the Collateral Trustee in its capacity as
collateral trustee for the benefit of the Second Lien Secured Parties to secure
the Second Lien Obligations.  The Grantors and the Collateral Trustee hereby
acknowledge and agree that the security interest created hereby in the
Collateral is not, in and of itself, to be construed as a grant of a fee
interest in (as opposed to a security interest in) any Intellectual Property,
including any Copyright, Trademark, Patent, Copyright License, Patent License,
Trademark License, Trade Secret or Trade Secret License.

 

17

--------------------------------------------------------------------------------


 

This Agreement, and the respective security interests and Liens granted and
created herein, secures the payment and performance of all Priority Lien
Obligations and Second Lien Obligations, respectively, in each case now or
hereafter in effect, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest (including any
interest accruing at the then applicable rate provided in any applicable Secured
Debt Document after the maturity of the Indebtedness thereunder and
reimbursement obligations therein and interest accruing at the then applicable
rate provided in any applicable Secured Debt Document after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Grantor, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), fees, premiums,
penalties, indemnifications, expenses or otherwise, and including all amounts
that constitute part of the Priority Lien Obligations and Second Lien
Obligations and would be owed by any Grantor but for the fact that they are
unenforceable or not allowed due to a pending Bankruptcy Case or Insolvency
Proceeding.  Without limiting the generality of the foregoing, it is the intent
of the parties that (i) the Liens securing the Second Lien Obligations are
subject and subordinate to the Liens securing the Priority Lien Obligations and
(ii) this Agreement creates two separate and distinct Liens:  the first priority
Lien securing the payment and performance of the Priority Lien Obligations and
the second priority Lien securing the payment and performance of the Second Lien
Obligations, in each case as may be more particularly set forth in the
Collateral Trust Agreement.  For purposes of perfecting the security interests
hereunder, all property in the possession or control of the Collateral Trustee
will be held by the Collateral Trustee in its capacity as collateral trustee for
the benefit of the Priority Lien Secured Parties, and in its capacity as
collateral trustee for the benefit of the Second Lien Secured Parties, in each
case subject to the terms of the Collateral Trust Agreement.

 

(d)                                 Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under and in
respect of the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Trustee or any other Secured Party,
(ii) each Grantor shall remain liable under each of the agreements included in
the Collateral, including any Receivables, any Contracts and any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Trustee
nor any other Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related hereto nor shall the Collateral Trustee nor any other Secured
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, including
any agreements relating to any Receivables, any Contracts, or any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests and (iii) the
exercise by the Collateral Trustee of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, including any agreements relating to
any Receivables, any Contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests.

 

18

--------------------------------------------------------------------------------


 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the applicable Secured Parties to enter into the Secured Debt
Documents and to induce the applicable Secured Parties to make their respective
extensions of credit to the applicable Grantor(s) thereunder, each Grantor
hereby represents and warrants to the Collateral Trustee and each other
applicable Secured Party that:

 

4.1.                            Title; No Other Liens.  Such Grantor owns or has
a right to use each item of the Collateral in which it purports to grant a Lien
hereunder free and clear of any and all Liens or claims, including Liens arising
as a result of such Grantor becoming bound (as a result of merger or otherwise)
as grantor under a security agreement entered into by another Person, except for
Liens not prohibited to exist on the Collateral by each of the Secured Debt
Documents.  No financing statement, mortgage or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Collateral Trustee, for
the benefit of the Secured Parties, pursuant to this Agreement or as are not
prohibited by each of the Secured Debt Documents.

 

4.2.                            Perfected Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 4.2(a) within the time periods prescribed by applicable
law (all of which, in the case of all filings and other documents listed on such
schedule, have been delivered to the Collateral Trustee in duly completed and
duly executed form, as applicable, and may be filed by or on behalf of the
Collateral Trustee at any time) and payment of all filing fees, will constitute
valid, perfected security interests (with respect to Intellectual Property, if
and to the extent perfection may be achieved by the filing of UCC financing
statements and/or security agreements in the United States Patent and Trademark
Office and the United States Copyright Office) in all of the Collateral (subject
to the Excluded Perfection Actions) in favor of the Collateral Trustee, for the
benefit of the Secured Parties, as collateral security for the Priority Lien
Obligations and the Second Lien Obligations, enforceable in accordance with the
terms hereof and of the Collateral Trust Agreement; provided, however, that
additional filings may be necessary to perfect the Collateral Trustee’s security
interest in any Intellectual Property acquired by a Grantor after the Closing
Date, (b) are, to the extent that such Liens have been granted to the Collateral
Trustee for the benefit of the Priority Lien Secured Parties, prior to all other
Liens on the Collateral, except for prior Liens not prohibited by any of the
Secured Debt Documents, and (c) are, to the extent that such Liens have been
granted to the Collateral Trustee for the benefit of the Second Lien Secured
Parties, prior to all other Liens on the Collateral except for the prior Liens
for the benefit of the Priority Lien Secured Parties and for Liens not
prohibited by any of the Secured Debt Documents.  Without limiting the
foregoing, each Grantor has taken all actions necessary, including those
specified in Section 5.1, to establish the Collateral Trustee’s “control”
(within the meanings of Sections 8-106 and 9-106 of the New York UCC) over any
portion of the Investment Property constituting Certificated Securities and
Uncertificated Securities; provided that the foregoing representation is subject
to the Excluded Perfection Actions.

 

4.3.                            [Reserved].

 

4.4.                            Name, Jurisdiction of Organization, Etc.  On the
Closing Date, such Grantor’s exact legal name (as indicated on the public record
of such Grantor’s jurisdiction of

 

19

--------------------------------------------------------------------------------


 

formation or organization), jurisdiction of organization, and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.3.  Except as disclosed on Schedule 4.3, each Grantor is organized
solely under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction.  Except as specified on Schedule 4.3, no such Grantor has changed
its name or jurisdiction of organization within the past five years and (ii) no
such Grantor has changed its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past two
years.  Except as disclosed on Schedule 4.3, no Grantor is a “transmitting
utility” (as defined in Section 9-102(a)(80) of the New York UCC).

 

4.5.                            Inventory and Equipment.  None of the Inventory
or Equipment that is included in the Collateral having a book value (net of
depreciation) in excess of $5,000,000 is in the possession of any bailee or
warehouseman for which the Collateral Trustee.

 

4.6.                            [Reserved.]

 

4.7.                            Investment Property.  (a)  Schedule 4.6(a) (as
such schedule may be amended or supplemented from time to time) sets forth all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule.  As of the date hereof, Schedule 4.6(b) sets forth under the heading
“Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt Securities
and Pledged Notes (if any) owned by any Grantor. Schedule 4.6(c) (as such
schedule may be amended or supplemented from time to time) sets forth under the
headings “Securities Accounts”, “Commodities Accounts” and “Deposit Accounts”
respectively, all of the Securities Accounts and Deposit Accounts in which each
Grantor has an interest as of the Closing Date that are not Excluded Assets,
Excluded Perfection Assets or Counterparty Accounts. Each Grantor is the sole
entitlement holder or customer of each such account set forth opposite its name
on such schedule, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Collateral Trustee pursuant hereto) having
“control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the New
York UCC) over, or any other interest in, any such Securities Account,
Commodities Account or Deposit Account or any securities, commodities or other
property credited thereto, except for any such account that constitutes an
Excluded Asset, Excluded Perfection Asset or Counterparty Account.

 

(b)                                 The shares of Pledged Equity Interests
pledged by such Grantor hereunder constitute all of the issued and outstanding
shares of all classes of the Capital Stock of each Issuer owned by such Grantor
or, in the case of voting Capital Stock of any Foreign Subsidiary, if less, 65%
of the outstanding voting Capital Stock of each relevant Issuer that is a
Foreign Subsidiary.

 

(c)                                  The Pledged Equity Interests have been duly
and validly issued and all the shares of the Pledged Stock are fully paid and,
in respect of stock of a corporation only, nonassessable.

 

20

--------------------------------------------------------------------------------


 

(d)                                 As of the Closing Date, the terms of any
uncertificated Pledged LLC Interests and Pledged Partnership Interests do not
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof (as such term is defined in the Uniform Commercial Code in effect in
such jurisdiction).

 

(e)                                  There shall be no certificated Pledged LLC
Interests or Pledged Partnership Interests which expressly provide that they are
securities governed by Article 8 of the Uniform Commercial Code in effect from
time to time in the “issuer’s jurisdiction” of any Issuer thereof, except if
such certificate has been delivered to the Collateral Trustee pursuant to the
terms hereof duly endorsed in blank.

 

(f)                                   Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property and
Deposit Accounts pledged by it hereunder, free of any and all Liens or options
in favor of, or claims of, any other Person, except Liens not prohibited to
exist thereon by each of the Secured Debt Documents, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

 

4.8.                            [Reserved.]

 

4.9.                            [Reserved.]

 

4.10.                     Intellectual Property.   (a) Schedule 4.9 lists all
material Intellectual Property Collateral which is registered with a
Governmental Authority or is the subject of an application for registration
(other than Internet domain names), in each case which is owned by such Grantor
in its own name on the Closing Date.  Except as set forth in Schedule 4.9, such
Grantor is the owner of the entire right, title and interest in and to all
Intellectual Property Collateral which is owned by such Grantor in its own name
on the Closing Date which is material to such Grantor’s business (collectively,
the “Owned Intellectual Property”).  To such Grantor’s knowledge, each Grantor
has a valid and enforceable right to use all Intellectual Property Collateral
which it uses in its business, but does not own which is material to such
Grantor’s business (collectively, the “Licensed Intellectual Property”), except
which failure to have such a right could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 On the Closing Date, all Owned Intellectual
Property and, to such Grantor’s knowledge, all Licensed Intellectual Property
(collectively, and subject to the foregoing knowledge qualifier in the case of
Licensed Intellectual Property, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable, and has not been abandoned, except as
could not reasonably be expected to have a Material Adverse Effect.  To such
Grantor’s knowledge, neither the operation of such Grantor’s business as
currently conducted nor the use of any Intellectual Property Collateral in
connection therewith conflicts with, infringes, misappropriates, dilutes,
misuses or otherwise violates the Intellectual Property rights of any other
Person, in each case, which conflict, infringement, misappropriation, dilution,
misuse or violation could reasonably be expected to have a Material Adverse
Effect, and no

 

21

--------------------------------------------------------------------------------


 

claim has been so asserted against such Grantor in writing by any other Person
in the twelve (12) months prior to the Closing Date.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  [Reserved].

 

(f)                                   With respect to each Copyright License,
Trademark License, Trade Secret Licenses and Patent License to which a Grantor
is party as of the Closing Date and which relates to Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect, as
of the Closing Date:  (i) such license is valid and binding on each Grantor, and
to such Grantor’s knowledge, the other parties thereto, and in full force and
effect and represents the entire agreement between the respective licensor and
licensee with respect to the subject matter of such license; (ii) such license
will not cease to be valid and binding and in full force and effect on terms
substantially similar to those currently in effect as a result of the rights and
interests granted herein, nor will the grant of such rights and interests
constitute a breach or default under such license or otherwise give the licensor
or licensee a right to terminate such license; (iii) such Grantor has not
received any notice of termination or cancellation under such license; (iv) such
Grantor has not received any notice of a breach or default under such license,
which breach or default has not been cured; (v) such Grantor has not granted to
any other Person any rights, adverse or otherwise, under such license; and
(vi) such Grantor is not in breach or default in any material respect, and no
event has occurred that, with notice and/or lapse of time, would constitute such
a breach or default or permit termination, modification or acceleration under
such license, in each case of (i) through (vi), except as could not reasonably
be expected to have a Material Adverse Effect.

 

4.11.                     [Reserved].

 

4.12.                     Commercial Tort Claims.  No Grantor has any Commercial
Tort Claims as of the Closing Date that are part of the Collateral and
individually or in the aggregate in excess of $2,000,000 and, except as
specifically described on Schedule 4.11 (as such schedule may be amended or
supplemented from time to time), no Grantor has any Commercial Tort Claims after
the Closing Date that are part of the Collateral and individually or in the
aggregate in excess of $2,000,000.

 

SECTION 5.                            COVENANTS

 

Each Grantor covenants and agrees with the Collateral Trustee and the other
Secured Parties that, from and after the Closing Date, until the Discharge of
Priority Lien Obligations (other than Priority Lien Obligations in respect of
any Hedging Agreement (as defined in the Collateral Trust Agreement)) and
Discharge of Second Lien Obligations (other than Second Lien Obligations in
respect of any Hedging Agreement) shall have been paid in full in cash, no
letter of credit issued under any Secured Debt Document shall be outstanding (or
shall have been cash collateralized pursuant to the terms and conditions of, and
otherwise in compliance with, the Credit Agreement and any other applicable
Secured Debt Document) any deposits made by any holder of any applicable
Series of Secured Debt under any applicable

 

22

--------------------------------------------------------------------------------


 

Secured Debt Document to reimburse drawings on letters of credit issued
thereunder shall have been returned in full in cash and all commitments to
extend credit under all Secured Debt Documents shall have expired or been
terminated:

 

5.1.                            Delivery and Control of Instruments,
Certificated Securities, Chattel Paper, Negotiable Documents, Investment
Property and Letter of Credit Rights.  (a)  Subject to the Excluded Perfection
Actions, if any of the Collateral is or shall become evidenced or represented by
any Instrument, Negotiable Document or Tangible Chattel Paper, and such
Instrument, Negotiable Document or Tangible Chattel Paper shall not constitute
an Excluded Perfection Asset, then such Instrument (other than checks received
in the ordinary course of business), Negotiable Documents or Tangible Chattel
Paper shall promptly be delivered to the Collateral Trustee, duly endorsed in a
manner reasonably satisfactory to the Collateral Trustee, to be held as
Collateral pursuant to this Agreement, and all of such property constituting
Collateral (subject to the Excluded Perfection Actions) owned by any Grantor has
been delivered to the Collateral Trustee as of the Closing Date.

 

(b)                                 If any of the Pledged Equity Interests is or
shall become evidenced or represented by any Certificated Security, then such
Certificated Security shall promptly be delivered to the Collateral Trustee,
duly endorsed in a manner reasonably satisfactory to the Collateral Trustee, to
be held as Collateral pursuant to this Agreement, and all of such property
constituting Pledged Equity Interests owned by any Grantor has been delivered to
the Collateral Trustee as of the Closing Date.

 

(c)                                  If any of the Pledged Equity Interests is
or shall become evidenced or represented by an Uncertificated Security and such
Pledged Equity Interests do not constitute an Excluded Perfection Asset, such
Grantor shall cause the Issuer thereof either (i) to register the Collateral
Trustee as the registered owner of such Uncertificated Security, upon original
issue or registration of transfer or (ii) to agree in writing with such Grantor
and the Collateral Trustee that such Issuer will comply with instructions with
respect to such Uncertificated Security originated by the Collateral Trustee
without further consent of such Grantor, such agreement to be in form and
substance as agreed by the Administrative Agent, and such action shall be taken
on or prior to the Closing Date with respect to any Uncertificated Securities
owned as of the Closing Date by any Grantor.

 

(d)                                 Each Grantor agrees that it shall have no
Deposit Accounts or Securities Accounts that are not compliant with Section 5.9
hereof.

 

(e)                                  If any of the Collateral (other than for
the avoidance of doubt, any Excluded Assets) is or shall become evidenced or
represented by a Commodity Contract, such Grantor shall cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Collateral Trustee, pursuant to a Control Agreement
(Commodity Contracts), that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the Collateral
Trustee without further consent of such Grantor.

 

5.2.                            [Reserved].

 

23

--------------------------------------------------------------------------------


 

5.3.                            Maintenance of Perfected Security Interest;
Further Documentation.  (a)   Such Grantor shall maintain each of the security
interests created by this Agreement as a perfected security interest having at
least the priority, but subject to the Excluded Perfection Actions, described in
Section 4.2 and shall, in accordance with its business practices from time to
time, defend such security interest against the material claims and demands of
all persons whomsoever, provided, however, that nothing herein shall limit the
rights of such Grantor under the Secured Debt Documents to dispose of the
Collateral and/or limit the provisions relating to the release of the Liens in
the Secured Debt Documents and the Collateral Trust Agreement.

 

(b)                                 Such Grantor shall furnish to the Collateral
Trustee from time to time statements and schedules further identifying and
describing the Collateral and, in the case of any Grantor, such other reports in
connection with the assets and property of such Grantor as the Collateral
Trustee may reasonably request, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Trustee, and at the sole expense of such
Grantor, such Grantor shall promptly and duly authorize, execute and deliver,
and have recorded, such further instruments and documents and take such further
actions as the Collateral Trustee (subject to the terms of the Collateral Trust
Agreement) may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including (i) the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) subject to the
Excluded Perfection Actions, in the case of Investment Property and Deposit
Accounts that are not Excluded Assets or Excluded Perfection Assets, taking any
actions necessary to enable the Collateral Trustee to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto
including executing and delivering and causing the relevant depositary bank or
securities intermediary to execute and deliver a Control Agreement (Deposit and
Securities Accounts) in favor of the Collateral Trustee to the extent required
under Section 5.9 hereof.

 

5.4.                            Changes in Location, Name, Jurisdiction of
Incorporation, etc.  Such Grantor shall not, except upon three (3) Business
Days’ prior written notice (or such other period of time, including consummation
of the underlying action, as determined by the Collateral Trustee in its sole
discretion) to the Collateral Trustee and delivery to the Collateral Trustee of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Collateral Trustee to
maintain the validity, perfection and priority of the security interests
provided for herein:

 

(a)                                 change its legal name, jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.3; or

 

(b)                                 change its legal name, identity or structure
to such an extent that any financing statement filed by the Collateral Trustee
in connection with this Agreement would become misleading.

 

5.5.                            [Reserved.]

 

24

--------------------------------------------------------------------------------


 

5.6.                            Investment
Property.                              (a)  Without the prior written consent of
the Collateral Trustee (acting at the direction of the Priority Lien Secured
Parties or the Second Lien Secured Parties, as applicable under the terms of the
Collateral Trust Agreement) , such Grantor shall not (i) vote to enable, or take
any other action to permit, any Issuer to issue any stock, partnership
interests, limited liability company interests or other equity securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock, partnership interests, limited liability
company interests or other equity securities of any nature of any Issuer, except
to the extent not prohibited under any Secured Debt Documents, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, any of the Pledged Equity Interests or Proceeds thereof or any
interest therein (except, in each case, pursuant to a transaction not prohibited
by the provisions of the Secured Debt Documents), (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Pledged Equity Interests or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or any
other security interests not prohibited by any Secured Debt Documents,
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Collateral Trustee to sell, assign or transfer any of the
Pledged Equity Interests or Proceeds thereof or any interest therein except to
the extent not prohibited under any Secured Debt Document or (v) without the
prior written consent of the Collateral Trustee (acting at the direction of the
Priority Lien Secured Parties or the Second Lien Secured Parties, as applicable
under the terms of the Collateral Trust Agreement), cause or permit any Issuer
of any Pledged Partnership Interests or Pledged LLC Interests that are not
securities (for purposes of the New York UCC) on the Closing Date and that are
part of the Collateral to elect or otherwise take any action to cause such
Pledged Partnership Interests or Pledged LLC Interests to be treated as
securities for purposes of the New York UCC; provided, however, notwithstanding
the foregoing, if any Issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the provisions in this clause
(v), such Grantor shall promptly upon obtaining knowledge thereof, notify the
Collateral Trustee in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Collateral
Trustee’s “control” thereof.  Without the prior written consent of the
Collateral Trustee, such Grantor shall not (A) sell, assign, transfer, exchange,
or otherwise dispose of, or grant any option with respect to, any of the
Investment Property (other than Pledged Equity Interests) or Proceeds thereof or
any interest therein (except, in each case, pursuant to a transaction not
prohibited by the provisions of the Secured Debt Documents), (B) create, incur
or permit to exist any Lien or option in favor of, or any claim of any Person
with respect to, any of the Investment Property (other than Pledged Equity
Interests) or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or any other security interests not
prohibited by any Secured Debt Documents or (C) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Trustee to sell, assign or transfer any of the Investment Property (other than
Pledged Equity Interests) or Proceeds thereof or any interest therein except to
the extent not prohibited under any Secured Debt Document.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it shall be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and shall comply with
such terms insofar as such terms are applicable to it, (ii) it shall notify the
Collateral Trustee promptly in writing of the occurrence of any of the events
described in Section 5.6(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections 6.3(c) and

 

25

--------------------------------------------------------------------------------


 

6.7 shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.3(c) or 6.7 with respect to the Pledged
Securities issued by it.  In addition, each Grantor which is either an Issuer or
an owner of any Pledged Security hereby consents to the grant by each other
Grantor of the security interest hereunder in favor of the Collateral Trustee
and to the transfer of any Pledged Security to the Collateral Trustee or its
nominee following a Secured Debt Default and to the substitution of the
Collateral Trustee or its nominee as a partner, member or shareholder of the
Issuer of the related Pledged Security.

 

5.7.                            Intellectual Property. (a) Such Grantor shall,
consistent with its reasonable business judgment, take commercially reasonable
actions to maintain the validity of all material Intellectual Property owned or
exclusively licensed by it, except to the extent the failure to take any such
action would not reasonably be expected to have a Material Adverse Effect.

 

(b) If any Grantor, either by itself or through any agent, employee, licensee or
designee, shall file an application for the registration of any material
Intellectual Property with the United States Patent and Trademark Office, or the
United States Copyright Office, or any similar office or agency in any other
country or political subdivision thereof, such Grantor shall report any such
filing made in any fiscal year to the Collateral Trustee and Administrative
Agent concurrently with the delivery of financial statements pursuant to
Section 6.2(a) of the Credit Agreement covering such fiscal year. Upon request
of the Collateral Trustee or the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Collateral Trustee or the Administrative Agent may
reasonably request to evidence the Collateral Trustee’s security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, to the extent constituting
Collateral.

 

5.8.                            Commercial Tort Claims.  Such Grantor shall
advise the Collateral Trustee promptly of any Commercial Tort Claim held by such
Grantor individually or in the aggregate in excess of $2,000,000 and shall
promptly execute a supplement to this Agreement in form and substance reasonably
satisfactory to the Collateral Trustee to grant a security interest in such
Commercial Tort Claim to the Collateral Trustee for the benefit of the Secured
Parties.

 

5.9.                            Deposit and Securities Accounts. (a)   On or
prior to the date that is 60 days after the Closing Date (as may be extended
from time to time by the Administrative Agent in its reasonable discretion),
each Grantor shall use commercially reasonable efforts to deliver to the
Collateral Trustee one or more Control Agreements (Deposit and Securities
Accounts), executed by all parties thereto, for each Deposit Account and each
Securities Account that is not an Excluded Asset, an Excluded Perfection Asset
or a Counterparty Account in which such Grantor has an interest as of such date.
On or prior to the 60th day (as may be extended from time to time by the
Administrative Agent in its reasonable discretion) after the date on which any
additional Deposit Account or Securities Account in which any Grantor has an
interest is opened after the Closing Date (except to the extent any such account
is an Excluded Asset, an Excluded Perfection Asset or a Counterparty Account),
each Grantor shall use commercially reasonable efforts to deliver to the
Collateral Trustee a Control Agreement (Deposit and Securities Accounts) for
each such Deposit Account or Securities Account (all accounts subject to a
Control Agreement in accordance with this Section 5.9, collectively, the
“Pledged Accounts”).

 

26

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor irrevocably authorizes the
Collateral Trustee to notify each depositary bank where a Pledged Account is
maintained of the occurrence of an Actionable Default. Following the occurrence
of an Actionable Default, the Collateral Trustee may instruct each depositary
bank where a Pledged Account is maintained to transfer immediately all funds and
investments held in each Pledged Account to an account designated by the
Collateral Trustee; provided, however, that the Collateral Trustee agrees that
it shall deliver such instruction only during the continuation of an Actionable
Default. Each Grantor hereby agrees to irrevocably direct each depositary bank
where a Pledged Account is maintained to comply with the instructions of the
Collateral Trustee with respect to the applicable Pledged Account without
further consent from the Grantor or any other Person.

 

5.10.                     Updated Schedules.  Each Grantor shall (a) be entitled
at any time and from time to time, by providing written notice to the Collateral
Trustee, or (b) provide at any time and from time to time, at the request of the
Collateral Trustee upon the occurrence and during the continuance of an
Actionable Default in the case of each of clauses (a) and (b), such supplements
to the schedules hereof as are necessary to accurately reflect at such time the
information required by this Agreement to be stated therein.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1.                            Certain Matters Relating to Receivables.

 

(a)  At any time after the occurrence and during the continuance of an
Actionable Default, the Collateral Trustee shall have the right (subject to the
terms of the Collateral Trust Agreement), but shall in no way be obligated to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Collateral
Trustee may require in connection with such test verifications.  At any time and
from time to time after the occurrence and during the continuance of an
Actionable Default, upon the Collateral Trustee’s request and at the expense of
the relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Collateral Trustee or the Administrative Agent, as
agent for the Collateral Trustee, to furnish to the Collateral Trustee or the
Administrative Agent, as agent for the Collateral Trustee, as the case may be,
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables that are included in the Collateral.

 

(b)         Each Grantor may collect such Grantor’s Receivables that are
included in the Collateral, and each Grantor hereby agrees to continue to
collect all amounts due or to become due to such Grantor under the Receivables
and any Supporting Obligation, in each case, that are included in the Collateral
and diligently exercise, in accordance with such Grantor’s business practices,
each material right it may have under any Receivable and any Supporting
Obligation, in each case, that are included in the Collateral at its own
expense; provided, however, that the Collateral Trustee may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Actionable Default.  If required by the Collateral Trustee at any time after the
occurrence and during the continuance of an Actionable Default, any payments of
Receivables that are included in the Collateral, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within five (5) Business Days)
deposited by such

 

27

--------------------------------------------------------------------------------


 

Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Trustee for the benefit of the Secured Parties if required, in a
Collateral Account maintained under the control of the Collateral Trustee,
subject to withdrawal by the Collateral Trustee for the account of the Secured
Parties only as provided in Section 6.7, and (ii) until so turned over, shall be
held by such Grantor for the Secured Parties, segregated from other funds of
such Grantor.  Each such deposit of Proceeds of Receivables that are included in
the Collateral shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

(c)                                  At any time after the occurrence and during
the continuance of an Actionable Default, at the Collateral Trustee’s request
(subject to the terms of the Collateral Trust Agreement), each Grantor shall
deliver to the Collateral Trustee all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables that are included in the Collateral, including all original orders,
invoices and shipping receipts.

 

6.2.                            Communications with Obligors; Grantors Remain
Liable.  (a)  At any time after the occurrence and during the continuance of an
Actionable Default, the Collateral Trustee in its own name or in the name of
others may at any time communicate with obligors under the Receivables that are
included in the Collateral and parties to the Contracts to verify with them to
the Collateral Trustee’s reasonable satisfaction the existence, amount and terms
of any Receivables or Contracts, in each case, that are included in the
Collateral.

 

(b)                                 At any time after the occurrence and during
the continuance of an Actionable Default, the Collateral Trustee may  (subject
to the terms of the Collateral Trust Agreement) at any time notify, or require
any Grantor to so notify, the Account Debtor or counterparty on any Receivable
or Contract that is included in the Collateral of the security interest of the
Collateral Trustee therein.  In addition, after the occurrence and during the
continuance of an Actionable Default, the Collateral Trustee may (subject to the
terms of the Collateral Trust Agreement), upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivables and/or Contracts that
are included in the Collateral directly to the Collateral Trustee.

 

(c)                                  No Secured Party shall have any obligation
or liability under any Receivable (or any agreement giving rise thereto) or
Contract that is included in the Collateral by reason of or arising out of this
Agreement or the receipt by any Secured Party of any payment relating thereto,
nor shall any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or Contract that is included in the Collateral, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3.                            Pledged Securities.  (a)  Unless an Actionable
Default shall have occurred and be continuing and the Collateral Trustee
(subject to the terms of the Collateral Trust Agreement) shall have given notice
to the relevant Grantor of the Collateral Trustee’s intent to

 

28

--------------------------------------------------------------------------------


 

exercise its rights pursuant to Section 6.3(b), as applicable, each Grantor
shall be permitted to receive, subject to the terms of the Secured Debt
Documents, all dividends paid in respect of the Pledged Equity Interests and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer, to the extent not prohibited by any
Secured Debt Document, and to exercise all voting and corporate rights with
respect to the Pledged Securities; provided, however, that no vote shall be cast
or corporate or other ownership right exercised or other action taken which
would materially impair the Collateral or which would be inconsistent with or
result in any violation of any provision of this Agreement or any Secured Debt
Document; provided further, that the Collateral Trustee’s rights pursuant to
Section 6.3(b) shall revert to the relevant Grantor upon such Grantor’s cure (if
such Actionable Default is subject to being cured pursuant to the applicable
Secured Debt Document) or the Collateral Agent’s waiver of the occurrence or
continuance of an Actionable Default.

 

(b)                                 Each Grantor hereby authorizes and instructs
each Issuer of any Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Collateral Trustee in
writing that (A) states that an Actionable Default has occurred and is
continuing and (B) is otherwise in accordance with the terms of this Agreement
and the Collateral Trust Agreement, without any other or further instructions
from such Grantor, and each Grantor agrees that each Issuer shall be fully
protected in so complying, and (ii) upon delivery of any notice to such effect
pursuant to Section 6.3(a), pay any dividends or other payments with respect to
the Investment Property directly to the Collateral Trustee. Effective upon the
Collateral Trustee’s notice given pursuant to Section 6.3(a), the Collateral
Trustee shall be entitled and authorized to exercise all voting and other
consensual rights with respect to the Investment Property, subject to the
proviso in Section 6.3(a). In order to permit the Collateral Trustee to exercise
the voting and other consensual rights which it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions which it
may be entitled to receive hereunder, each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Collateral Trustee all
proxies, dividend payment orders and other instruments as the Collateral Trustee
may from time to time reasonably request and each Grantor acknowledges that the
Collateral Trustee may utilize the power of attorney set forth herein.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the Collateral
Trustee in writing that (A) states that an Actionable Default has occurred and
is continuing and (B) is otherwise in accordance with the terms of this
Agreement and the Collateral Trust Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon delivery of any notice to such
effect pursuant to Section 6.3(a), pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Trustee.

 

6.4.                            Intellectual Property; Grant of License.  For
the purpose of enabling the Collateral Trustee, after the occurrence and during
the continuance of an Actionable Default, to exercise rights and remedies under
this Section 6 at such time as the Collateral Trustee shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, each Grantor
hereby grants to the Collateral Trustee an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor
and, with respect to Trademarks, subject to quality control) to use, effective
after the occurrence and during the continuance of an

 

29

--------------------------------------------------------------------------------


 

Actionable Default, any of the Intellectual Property now owned or hereafter
acquired by such Grantor, wherever the same may be located, through any and all
media, whether now existing or hereafter developed, throughout the world,
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout hereof.

 

6.5.                            Intellectual Property Litigation and Protection.

 

(a)                                 Upon the occurrence and during the
continuance of any Actionable Default (and subject to the terms of the
Collateral Trust Agreement), the Collateral Trustee shall have the right, upon
notice to the applicable Grantor, but shall in no way be obligated, to file
applications for registration of the Intellectual Property and/or bring suit in
the name of any Grantor, the Collateral Trustee or the Secured Parties to
protect or enforce the Intellectual Property and any Intellectual Property
License.  In the event of such suit, each Grantor shall, at the reasonable
request of the Collateral Trustee, do any and all lawful acts and execute any
and all documents reasonably requested by the Collateral Trustee in aid of such
enforcement and the Grantors shall promptly reimburse and indemnify the
Collateral Trustee for all costs and expenses incurred by the Collateral Trustee
in the exercise of its rights under this Section 6.5 in accordance with
Section 8.5.

 

(b)                                 If an Actionable Default shall occur and be
continuing, upon written demand from the Collateral Trustee (subject to the
terms of the Collateral Trust Agreement), each Grantor (i) shall grant, assign,
convey or otherwise transfer to the Collateral Trustee or such Collateral
Trustee’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property Collateral and (ii) shall execute and deliver to the
Collateral Trustee such documents as are necessary or appropriate to carry out
the intent and purposes of this Agreement.

 

6.6.                            Proceeds to Be Turned Over to Collateral
Trustee.  In addition to the rights of the Secured Parties specified in
Section 6.1 with respect to payments of Receivables that are included in the
Collateral, if an Actionable Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, cash equivalents, checks and other
near-cash items shall be held by such Grantor for the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Trustee in the form received
by such Grantor (duly endorsed by such Grantor to the Collateral Trustee, if
required by the Collateral Trustee).  All Proceeds received by the Collateral
Trustee hereunder shall be held by the Collateral Trustee in a Collateral
Account maintained under its control.  All Proceeds while held by the Collateral
Trustee in a Collateral Account (or by such Grantor for the Secured Parties)
shall continue to be held as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided in
Section 6.7.

 

6.7.                            Application of Proceeds.  At such intervals as
may be agreed upon by the Company and the Collateral Trustee (acting at the
direction of the Priority Lien Secured Parties or the Second Lien Secured
Parties, as applicable under the terms of the Collateral Trust Agreement), or,
if an Actionable Default shall have occurred and be continuing, at any time at
the Collateral Trustee’s election (subject to the terms of the Collateral Trust
Agreement), the Collateral Trustee may apply all or any part of Proceeds
constituting Collateral realized through the exercise by the Collateral Trustee
of its remedies hereunder, whether or not held in any

 

30

--------------------------------------------------------------------------------


 

Collateral Account, in payment of the Secured Obligations in accordance with the
provisions of the Collateral Trust Agreement.

 

6.8.                            Code and Other Remedies.  (a)  If an Actionable
Default shall occur and be continuing, the Collateral Trustee, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to any of them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable law or in equity in each case subject to the terms of the
Collateral Trust Agreement.  Without limiting the generality of the foregoing
and in each case subject to the terms of the Collateral Trust Agreement, the
Collateral Trustee, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Trustee or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Collateral Trustee and each other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten Business Days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Collateral Trustee shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Trustee may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  In connection with any such sale, the Collateral Trustee may sell
the Collateral without giving any warranties as to the Collateral.  The
Collateral Trustee may specifically disclaim or modify any warranties of title
or the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  In the exercise of its
remedies, each Grantor agrees that it would not be commercially unreasonable for
the Collateral Trustee to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Collateral Trustee arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Trustee accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each

 

31

--------------------------------------------------------------------------------


 

Grantor further agrees, at the Collateral Trustee’s request, to assemble the
Collateral and make it available to the Collateral Trustee at places which the
Collateral Trustee shall reasonably select, whether at such Grantor’s premises
or elsewhere.  In the exercise of its remedies, the Collateral Trustee shall
have the right to enter onto the property where any Collateral is located and
take possession thereof with or without judicial process.

 

(b)                                 The Collateral Trustee shall apply the net
proceeds of any action taken by it pursuant to this Section 6.8, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations in accordance with the Collateral Trust
Agreement.  If the Collateral Trustee sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by purchaser and
received by the Collateral Trustee and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Collateral Trustee may resell the Collateral and the Grantor shall be credited
with proceeds of the sale.  To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Collateral Trustee or the other Secured Parties arising out of the exercise by
them of any rights hereunder, except for such Person’s gross negligence and
willful misconduct, in each case, as determined by a court of competent
jurisdiction by final and nonappealable judgment.

 

6.9.                            Securities Law Issues.  Each Grantor recognizes
that the Collateral Trustee may be unable to effect a public sale of any or all
the Pledged Equity Interests or the Pledged Debt Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Trustee shall be under no obligation to delay a sale of any of the Pledged
Equity Interests or the Pledged Debt Securities for the period of time necessary
to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so.

 

6.10.                     Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.

 

6.11.                     Separate Liens.  The Collateral Trustee may exercise
any or all of the rights and remedies set forth in this Section 6 separately
with respect to each security interest granted hereunder or jointly, as directed
by the relevant Secured Parties in accordance with the Collateral Trust
Agreement.

 

32

--------------------------------------------------------------------------------


 

SECTION 7.                            THE COLLATERAL TRUSTEE

 

7.1.                            Collateral Trustee’s Appointment as
Attorney-in-Fact, etc.  (a)  Each Grantor hereby irrevocably constitutes and
appoints the Collateral Trustee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Collateral Trustee the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or Contract or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Trustee for the purpose
of collecting any and all such moneys due under any Receivable or Contract or
with respect to any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Trustee may reasonably request to
evidence the Collateral Trustee’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Section 6.8 or 6.9, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Trustee or as the Collateral
Trustee shall direct; (B) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (C) sign and endorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such

 

33

--------------------------------------------------------------------------------


 

suit, action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Trustee may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Trustee
shall reasonably determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Collateral Trustee were the absolute owner
thereof for all purposes, and do, at the Collateral Trustee’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Trustee deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Trustee’s security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Trustee agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Actionable Default shall have
occurred and be continuing, and in accordance with the Collateral Trust
Agreement.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Trustee, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)                                  The expenses of the Collateral Trustee
incurred in connection with actions undertaken as provided in this Section 7.1[,
together with interest thereon at the rate applicable under Section [  ] of the
Indenture,] from the date of payment by the Collateral Trustee to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Trustee on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys set forth in this Section 7.1 shall lawfully do or cause to be done by
virtue hereof.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

 

7.2.                            Duty of Collateral Trustee.  The Collateral
Trustee’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Trustee deals with similar property for its own account.  Neither the
Collateral Trustee, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or Affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Collateral Trustee and the other Secured Parties hereunder are
solely to protect the Secured Parties’ interests in the Collateral and shall not
impose any duty upon any Secured Party to exercise any such powers.  The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, partners, employees, agents,

 

34

--------------------------------------------------------------------------------


 

attorneys and other advisors, attorneys-in-fact or Affiliates shall be
responsible to any Grantor for any act or failure to act hereunder, except to
the extent that any such act or failure to act is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from their own gross negligence or willful misconduct.

 

Notwithstanding anything to the contrary contained in this Agreement, the
rights, privileges, powers, benefits and immunities of the Collateral Trustee
hereunder are subject to the terms, conditions and limitations set forth in the
Collateral Trust Agreement, reference to which is made for all purposes;
provided, however, that any forbearance by the Collateral Trustee in exercising
any right or remedy available to it under the Collateral Trust Agreement shall
not give rise to a defense on the part of the Grantors with respect to the
Collateral Trustee’s exercise of any right or remedy pursuant to this Agreement
or as otherwise afforded by applicable law.

 

7.3.                            Authorization of Financing Statements.  Pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor hereby authorizes the Collateral Trustee to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Collateral Trustee
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Collateral Trustee under this Agreement.  Each Grantor
agrees that such financing statements may describe the Collateral in the same
manner as described in the Security Documents or as “all assets” or “all
personal property” or words of similar effect, wherever located and whether now
owned or hereafter existing or acquired or such other description as the
Collateral Trustee, in its sole judgment, determines is necessary or advisable. 
A photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

 

7.4.                            Authority of Collateral Trustee.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Trustee
under this Agreement with respect to any action taken by the Collateral Trustee
or the exercise or non-exercise by the Collateral Trustee of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Collateral
Trustee and the other Secured Parties, be governed by the Collateral Trust
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Trustee and the
Grantors, the Collateral Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties, in its capacities as further described in the
Collateral Trust Agreement, and with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.  Notwithstanding
anything to the contrary contained herein, in taking any action hereunder the
Collateral Trustee shall not be required to act except to the extent that it
shall have been directed in writing to so act by a Secured Debt Representative;
provided that all actions of the Collateral Trustee hereunder shall be taken
pursuant to the terms of the Collateral Trust Agreement and the Collateral
Trustee shall act to the extent directed pursuant to the terms thereof with
respect to those matters specified therein.

 

7.5.                            Access to Collateral, Books and Records; Other
Information.  Upon reasonable request to any Grantor, representatives of the
Collateral Trustee or any other Secured

 

35

--------------------------------------------------------------------------------


 

Party (acting through the applicable Secured Debt Representative) shall have
full and free access to visit and inspect, as applicable, during normal business
hours all of the Collateral of such Grantor, including all of the books,
correspondence and records of such Grantor relating thereto; provided that no
Grantor shall be required to provide such access more than two times in any
fiscal year, unless an Actionable Default shall have occurred and be
continuing.  The Collateral Trustee and its representatives may examine the
same, take extracts therefrom and make photocopies thereof, and such Grantor
agrees to render to the Collateral Trustee, at such Grantor’s cost and expense,
such clerical and other assistance as may be reasonably requested by the
Collateral Trustee with regard thereto.  Such Grantor shall, at any and all
times, within a reasonable time after written request by the Collateral Trustee,
furnish or cause to be furnished to the Collateral Trustee, in such manner and
in such detail as may be reasonably requested by the Collateral Trustee,
additional information with respect to the Collateral.

 

7.6.                            The Collateral Trustees.  The Collateral Trustee
shall have all of the rights (including indemnification rights), powers,
benefits, privileges, protections, indemnities and immunities granted to the
Collateral Trustee under the Collateral Trust Agreement, all of which are
incorporated herein mutatis mutandis.

 

SECTION 8.                            MISCELLANEOUS

 

8.1.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 7.1 of the Collateral Trust
Agreement.

 

8.2.                            Notices.  All notices, requests and demands to
or upon the Collateral Trustee or any Grantor hereunder shall be effected in the
manner provided for in Section 7.5 of the Collateral Trust Agreement; provided
that any such notice, request or demand to or upon any Grantor shall be
addressed to such Grantor at its notice address set forth on Schedule 8.2 or
such other address specified in writing to each Secured Debt Representative and
the Collateral Trustee in accordance with such Section.  Each Grantor agrees to
provide a copy of each notice provided by it hereunder to the Collateral Trustee
to each Secured Debt Representative in the manner provided for in Section 7.1 of
the Collateral Trust Agreement.

 

8.3.                            No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Collateral Trustee nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Secured Debt Default under any Secured
Debt Document.  No failure to exercise, nor any delay in exercising, on the part
of the Collateral Trustee or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Trustee or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

36

--------------------------------------------------------------------------------


 

8.4.                            Additional Secured Debt Representative.  Each
Secured Debt Representative that becomes entitled to the benefits of the
Collateral Trust Agreement and that executes and delivers a Joinder thereto
after the Closing Date in accordance with the terms thereof and hereof shall
become be entitled to the benefits of this Agreement.

 

8.5.                            Enforcement Expenses; Indemnification. 
(a)  Each Grantor agrees to pay or reimburse the Collateral Trustee for all its
costs and expenses incurred in collecting against such Grantor or enforcing or
preserving any rights under this Agreement and the Secured Debt Documents to
which such Grantor is a party, including the fees and disbursements of counsel
to the Collateral Trustee.

 

(b)                                 Each Grantor agrees to pay, and to save the
Collateral Trustee harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c)                                  Each Grantor agrees to pay, and to save the
Collateral Trustee harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Company would be required to do so pursuant to Section [  ] of the Indenture
(whether or not then in effect), if the Collateral Trustee were acting as the
Trustee under the Indenture.

 

(d)                                 The agreements in this Section shall survive
repayment of the Secured Obligations and all other amounts payable under the
Secured Debt Documents.

 

8.6.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Collateral Trustee and the other Secured Parties and their
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Trustee, and any attempted assignment without
such consent shall be null and void.

 

8.7.                            Set-Off.  Each Grantor hereby irrevocably
authorizes each Secured Party at any time and from time to time upon the
occurrence and during the continuance of an Actionable Default, without notice
to such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor, to set-off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by each Secured Party to or for the credit or the account of such
Grantor, or any part thereof in such amounts as each Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to
each Secured Party hereunder and claims of every nature and description of each
Secured Party against such Grantor, in any currency, whether arising hereunder,
under any other Secured Debt Document or otherwise, as each Secured Party may
elect, whether or not each Secured Party has

 

37

--------------------------------------------------------------------------------


 

made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured, provided that each such set-off and
appropriation by any Secured Party shall be held by it and applied in accordance
with the terms of the Collateral Trust Agreement.  The applicable Secured Party
shall notify such Grantor promptly of any such set-off and the application made
by each Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of set-off) which each Secured Party may
have.

 

8.8.                            Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission (including in .pdf or
.tif format) shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

8.9.                            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.10.                     Section Headings.  The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

8.11.                     Integration.  This Agreement and each of the other
Secured Debt Documents represent the agreement of the Grantors, the Collateral
Trustee and the other Secured Parties with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in any of the other Secured
Debt Documents.

 

8.12.                     APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

8.13.                     Submission to Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Secured Debt
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof, in
each case in the City of New York;

 

38

--------------------------------------------------------------------------------


 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in Section 8.2 or at such other address
of which the Collateral Trustee and the Secured Debt Representatives shall have
been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, indirect, exemplary,
punitive or consequential damages.

 

8.14.                     Acknowledgments.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Secured Debt
Documents to which it is a party;

 

(b)                                 no Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Secured Debt Documents, and the relationship
between the Grantors on the one hand, and the Collateral Trustee and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the Secured Debt Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

8.15.                     Additional Grantors.  Each Subsidiary of the Company
that is required to become a party to this Agreement pursuant to any Secured
Debt Document shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement
substantially in the form of Annex 1.

 

8.16.                     Releases.  All or any portion of the Collateral shall
be released from the Liens created hereby and the other Security Documents shall
terminate and/or any Lien created by any Secured Debt Document may be
subordinated to other Liens, in each case as provided in Section 4.1 of the
Collateral Trust Agreement.

 

8.17.                     Conflicts.  In the case of any conflicts between this
Agreement and the Collateral Trust Agreement, the provisions of the Collateral
Trust Agreement shall govern and control.  In the event that any of the
Collateral hereunder is also subject to a valid and enforceable Lien under the
terms of a mortgage securing the Secured Obligations and the terms

 

39

--------------------------------------------------------------------------------


 

thereof are inconsistent with the terms of this Agreement, then with respect to
such Collateral, the terms of such mortgage shall control in the case of
fixtures and real property leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

 

8.18.                     WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER SECURED DEBT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

8.19.                     Effect of Amendment and Restatement of Existing
Security Agreement.  (a)  The Company, GAI, each other Grantor and the
Collateral Trustee, acting as directed by an Act of Instructing Debtholders,
agree that the Existing Security Agreement (including all exhibits thereto)
shall be amended and restated in its entirety on the Closing Date, and the
Existing Security Agreement shall thereafter be deemed replaced and superseded
in all respects by this Agreement, except to evidence any action or omission
performed or required to be performed pursuant to the Existing Security
Agreement prior to the Closing Date.  On the Closing Date, the terms set forth
in this Agreement shall replace the terms of the Existing Security Agreement to
the extent provided in this Section 8.19.  As used in this Agreement, the terms
“Agreement,” “this Agreement,” “herein,” “hereinafter,” “hereto,” “hereof,” and
words of similar import shall, unless the context otherwise requires, mean, from
and after the replacement of the terms of the Existing Security Agreement by the
terms of this Agreement, this Agreement.  The Company, GAI and each other
Grantor acknowledge and agree that (i) this Agreement and the Security
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or termination of the “Obligations” under the
Collateral Trust Agreement and the “Secured Obligations” under the Existing
Security Agreement and the other Security Documents as in effect prior to the
Closing Date and which remain outstanding as of the Closing Date, (ii) the
“Obligations” under the Existing Collateral Trust Agreement and the “Secured
Obligations” under the Existing Security Agreement and the other Security
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereinafter subject to the terms herein) and (iii) the
Liens and security interests as granted under the Existing Security Agreement
and each other applicable Security Document securing payment of such
“Obligations” and “Secured Obligations” are in all respects continuing and in
full force and effect and are reaffirmed hereby.

 

(b)                                 On and after the Closing Date, (i) all
references to the Existing Security Agreement in the Security Documents and in
the Secured Debt Documents shall be deemed to refer to this Agreement, (ii) all
references to any section (or subsection) of the Existing Security Agreement in
any Security Document and in any Secured Debt Document shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) all references to the Existing Collateral Trust Agreement or
to the terms defined therein in the Security Documents and in the Secured Debt
Documents shall be deemed to refer to the Collateral Trust Agreement and the
terms defined therein.

 

(c)                                  This amendment and restatement is limited
as written and is not a consent to any other amendment, restatement or waiver or
other modification, whether or not similar and, except as expressly provided
herein, in the Collateral Trust Agreement or in any other Security

 

40

--------------------------------------------------------------------------------


 

Document; all terms and conditions of the other Security Documents remain in
full force and effect unless otherwise specifically amended hereby or by any
other Security Document.  Nothing herein shall be deemed to entitle the Company,
any other Grantor or any other Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained herein in similar or different circumstances.

 

8.20.                     Release. Each Released Grantor is hereby released from
the Existing Security Agreement and any obligations thereunder and the
Collateral Trustee hereby agrees that they shall have no obligations under this
Agreement, and that all Liens on any property of any Released Grantors shall be
and are hereby automatically released, discharged and terminated;

 

[Remainder of page intentionally left blank]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

 

 

GENON ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

NRG AMERICAS, INC. (f/k/a GenOn Americas, Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

 

GENON ENERGY HOLDINGS, INC.

 

GENON ENERGY MANAGEMENT, LLC

 

GENON ENERGY SERVICES, LLC

 

GENON MID-ATLANTIC DEVELOPMENT, LLC

 

GENON POWER OPERATING SERVICES MIDWEST, INC.

 

HUDSON VALLEY GAS CORPORATION

 

MIRANT NEW YORK SERVICES, LLC

 

MIRANT POWER PURCHASE, LLC

 

NRG BOWLINE LLC

 

NRG CALIFORNIA NORTH LLC

 

NRG CANAL LLC

 

NRG FLORIDA GP, LLC

 

NRG LOVETT DEVELOPMENT I LLC

 

NRG LOVETT LLC

 

NRG NEW YORK LLC

 

NRG NORTH AMERICA LLC

 

NRG NORTHEAST GENERATION, INC.

 

NRG NORTHEAST HOLDINGS, INC.

 

NRG POTRERO LLC

 

NRG POWER GENERATION ASSETS LLC

 

NRG POWER GENERATION LLC

 

NRG POWER MIDWEST GP LLC

 

NRG SABINE (DELAWARE), INC.

 

NRG SABINE (TEXAS), INC.

 

NRG WHOLESALE GENERATION GP LLC

 

ORION POWER NEW YORK GP, INC.

 

ORION POWER NEW YORK LP, LLC

 

RRI ENERGY SERVICES, LLC

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

 

MIRANT INTELLECTUAL ASSET MANAGEMENT AND MARKETING, LLC

 

MNA FINANCE CORP.

 

RRI ENERGY BROADBAND, INC.

 

RRI ENERGY CHANNELVIEW

 

(DELAWARE) LLC

 

RRI ENERGY CHANNELVIEW (TEXAS) LLC

 

RRI ENERGY COMMUNICATIONS, INC.

 

RRI ENERGY TRADING EXCHANGE, INC.

 

RRI ENERGY VENTURES, INC.

 

RRI ENERGY SERVICES CHANNELVIEW LLC

 

RRI ENERGY SERVICES DESERT BASIN, LLC

 

RRI ENERGY SOLUTIONS EAST LLC

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: President & Treasurer

 

 

 

GENON AMERICAS PROCUREMENT, INC.

 

GENON ASSET MANAGEMENT, LLC

 

GENON SPECIAL PROCUREMENT, INC.

 

 

 

By:

 

 

 

Name: Rachel Smith

 

 

Title: Treasurer

 

 

 

NRG FLORIDA LP

 

By: NRG Florida GP, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

 

 

NRG POWER MIDWEST LP

 

By: NRG Power Midwest GP LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

 

NRG WHOLESALE GENERATION LP

 

By: NRG Wholesale Generation GP LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

ORION POWER NEW YORK, L.P.

 

By: Orion Power New York GP, Inc., its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: Treasurer

 

 

 

RRI ENERGY CHANNELVIEW LP

 

By: RRI Energy Channelview (Texas) LLC, its General Partner

 

 

 

By:

 

 

 

Name: Gaetan Frotte

 

 

Title: President & Treasurer

 

Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as Collateral Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule B

 

Required Collateral Actions

 

The Collateral Trustee shall have received, and the Administrative Agent shall
have received a copy of appropriately completed copies, which have been duly
authorized for filing by the appropriate person, of UCC-1 financing statements
or equivalent filings naming the Borrowers and each Subsidiary Guarantor as
debtor and the Collateral Trustee as the secured party covering the Collateral
to be filed under the UCC of all jurisdictions as may be necessary to perfect
the security interests of the Collateral Trustee in any Collateral held by the
Borrowers and the Subsidiary Guarantors to the extent that such security
interests can be perfected by the filing of a UCC-1 financing statement,
securing the Obligations of the Borrowers and the Subsidiary Guarantors with
respect to the Amendment.

 

--------------------------------------------------------------------------------